


EXHIBIT 10.36

 

NATIONWIDE LIFE INSURANCE COMPANY

SALARY DEFERRAL [401(k)] AND SAVINGS

PROTOTYPE PROFIT SHARING PLAN AND TRUST

 

PLAN NO.  002

NON-STANDARDIZED - INTEGRATED AND NON-INTEGRATED

 

Address of Sponsoring Organization or Authorized Representative:  The Senex
Group, 21021 Ventura Blvd., Suite 310, Woodland Hills, CA 91364.  Telephone
Number:  (818) 593-3535.

 

The Employer hereby establishes a profit sharing plan and trust for the benefit
of its eligible employees and the eligible employees of each Participating
Employer which adopts the Plan.  The plan and trust shall consist of the
Nationwide Life Insurance Company Salary Deferral [401(k)] and Savings Prototype
Profit Sharing Plan and Trust and this Adoption Agreement.

 

1.             Name of Employer.  INAMED Corporation.

 

1A.          Business Entity: ý Corporation    o S Corporation      Date of
Incorporation:                                  .

 

o Partnership o Sole Proprietor o Other:                                        
.

 

1B.          Type of Business:  Optical, medical, and ophthalmic.

 

2.             Employer Address:  3800 Howard Hughes Parkway, Suite 900, Las
Vegas, Nevada 89109.

 

3.             Employer Tax Year End:  December 31st.         Employer
Identification No.:  59-0920629.

 

4.             Plan Name:  INAMED Corporation Retirement Savings Plan.      Plan
No.:  001.

 

5.             Limitation Year (elect one):

o

 

Calendar year

 

 

ý

 

The period selected in Exhibit 1, Section 3.

 

 

o

 

Other 12 month period ending:

 

.

 

6.             Plan Status (check a or b):

 

(a)

 

o

Newly Adopted Plan

(b)

 

ý

Amendment and restatement of the (name of plan):  INAMED Corporation FLEXPLUS
Retirement Savings Plan.

 

Effective date of amendment:  January 1, 1997.

 

This amendment shall not apply to any Employee who severed employment before the
effective date of amendment.  The Accrued Benefit and vesting percentage of each
Participant who is an Employee on the effective date of amendment shall be no
less than before the amendment.

 

Salary Deferral Profit Sharing

PO 2112-2 National Office TRA86 Version (IRS Approved)

 

--------------------------------------------------------------------------------


 

EXHIBIT 1 – DEFINITIONS

 

1.                                       “Break In Service” (Section 2.7) means
employment of not more than 500 (insert 500 or less) Hours of Service during an
Eligibility Computation Period or Vesting Computation Period.

 

NOTE: This Section must be completed if Exhibit 5, Section 10(b) is selected.

 

2.             “Compensation” (Section 2.10) means all of each Participant’s
(elect a or b):

 

(a)

 

ý

 

W-2 earnings and any Salary Deferral Contributions for the period selected
below.

 

 

 

 

 

(b)

 

o

 

compensation as that term is defined for Code Section 415(c)(3) purposes for the
period selected below.

 

 

 

 

 

ý

 

Check here if pursuant to Section 2.10, the Employer shall include in the
definition of Compensation in (a) or (b) above contributions made pursuant to
Section 125, 402(h) or 403(b) of the Code.

 

2A.                             COMPENSATION EXCLUSIONS (Section 2.10) For
purposes of contributions and allocations (except top-heavy minimum
contributions and allocations and for the purpose of discrimination testing
under Article XVII), the following Compensation shall not be considered (elect
a, or one or more of b, c, d, e, and f):

 

(a)

 

ý

 

None, all Compensation shall be considered.

 

 

 

 

 

(b)

 

o

 

Bonus.

 

 

 

 

 

(c)

 

o

 

Overtime.

 

 

 

 

 

(d)

 

o

 

Commissions.

 

 

 

 

 

(e)

 

o

 

Compensation in excess of $                                 .

 

 

 

 

 

(f)

 

o

 

Other:                               .

 

NOTE:  “a” above must be selected if an integrated formula is elected in Exhibit
3.

 

3.             The compensation period under this Section shall be the (Section
2.10) (elect a, b or c):

 

(a)

 

ý

 

Plan Year.

 

 

 

 

 

(b)

 

o

 

taxable year ending with or within the Plan Year.

 

 

 

 

 

(c)

 

o

 

limitation year ending with or within the Plan Year.

 

 

 

 

 

 

4.                                       If an Eligible Employee becomes a
Participant after the beginning of the period selected above, Compensation shall
include for purposes of Employer Discretionary Contributions and Qualified
Non-Elective Contributions (elect a or b):

 

2

--------------------------------------------------------------------------------


 

(a)           ý            only the Compensation for the portion of the period
selected above during which he became a Participant.

 

(b)           o            the Compensation for the entire period selected above
in which he became a Participant.

 

5.             “Effective Date” (Section 2.14) means:  January 1, 1990.

 

NOTE:  If this is an amendment and restatement of an existing plan, insert the
original plan effective date.

 

6.                                       “Plan Year” (Section 2.36) means the 12
consecutive month period, or such lesser period as a Participating Employer is
in business, beginning on the 1st day of January, and ending on the 31st day of
December in each year.

 

NOTE: The Plan Year should normally end on the last day of the calendar year.

 

7.             “Net Profits” (Section 2.26) Employer contributions shall be made
(elect one):

 

o with ý without regard to the definition of Net Profits in Section 2.26.

 

EXHIBIT 2 – ELIGIBILITY REQUIREMENTS

 

1.                                       CLASSIFICATION REQUIREMENTS (Section
2.17) Classifications of Employees that are not eligible to participate in the
Plan are (elect a or one or more of b through d):

 

(a)                                   o            None:  all Employees are
eligible.

 

(b)                                  ý            Covered by a Collective
Bargaining Agreement: included in a unit of employees where retirement benefits
have been the subject of good faith bargaining between representatives of such
employee unit and the Participating Employer, unless the resulting collective
bargaining agreement provides for the inclusion of such unit of employees under
this Plan.

 

(c)                                   ý            Non-resident aliens who
receive no Earned Income from a Participating Employer which constitutes income
from sources within the United States.

 

(d)                                  o            Employees of an Employer
required to be aggregated with a Participating Employer under Code Sections
414(b), (c), or (m) and persons deemed to be employees under Code Section
414(n).

 

(e)                                   o            Other
Classification:                                         .

 

2.             SERVICE AND AGE REQUIREMENTS (Section 3.1):

 

(a)                                  To be eligible to participate an Eligible
Employee must have completed the following Eligibility Service requirements
(complete both 1 and 2):

 

3

--------------------------------------------------------------------------------


 

(1)                                  On the Effective Date of the Plan the
following requirements apply:

 

 

 

(i) Service

 

 

 

(ii) Age

 

 

 

 

 

 

 

o

 

No Service Requirement

 

o

 

No Age Requirement

 

 

 

 

 

 

 

ý

 

6 Months from Employment Date

 

ý

 

21

 

 

(not to exceed 12)

 

 

 

 

 

 

 

 

 

 

 

o

 

1 Year of Eligibility Service

 

o

 

(Not to exceed Age 21)

 

(2)                                  After the later ofthe Effective Date of the
Plan or Effective Date of Amendment, the following requirements apply:

 

 

 

(i) Service

 

 

 

(ii) Age

 

 

 

 

 

 

 

o

 

No Service Requirement

 

o

 

No Age Requirement

 

 

 

 

 

 

 

ý

 

6 Months from Employment

 

ý

 

21

 

 

Date (not to exceed 12)

 

 

 

 

 

 

 

 

 

 

 

o

 

1 Year of Eligibility Service

 

o

 

(Not to exceed Age 21)

 

 

NOTE:            The Service requirements in (1) and (2) above must be the same
if the Employee is a Self-Employed Individual.

 

If the service requirement elected is a stated number of months of service, each
Eligible Employee who has been employed with the Participating Employer for such
number of months shall be deemed to have completed the service requirement as of
that date, regardless of the number of Hours Of Service actually performed.

 

(b)                                 One year of Eligibility Service shall be
credited to the Eligible Employee on the last day of each Eligibility
Computation Period in which he completes 1000 (not more than 1,000) Hours Of
Service.

 

3.             ENTRY DATE (Section 3.1) The entry date shall be the (elect one):

 

(a)                                   o            date coinciding with
satisfaction of all eligibility requirements.

 

(b)                                  o            first day of the month
coinciding with or next following satisfaction of all eligibility requirements.

 

(c)                                   o            first day of the Plan Year
quarter following satisfaction of all eligibility requirements.

 

(d)                                  o            Plan Anniversary o preceding o
coinciding with or next following-satisfaction of all
eligibility requirements (“coinciding” may not be elected if Section 2(a)(1) or
2(a)(2) of this Exhibit provides for Eligibility requirements of more than 6
months or age 20 1/2).

 

(e)                                   ý            Plan Anniversary or the first
day of the seventh month of the Plan Year coinciding with or next following
satisfaction of all eligibility requirements.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT 3 – CONTRIBUTIONS AND ALLOCATION FORMULA

 

1.                                       SALARY DEFERRAL CONTRIBUTION (Section
5.1) Participants shall be permitted to make Salary Deferral Contributions
(complete a through e):

 

 

(a)                                  Minimum salary deferral percentage or
amount is 1% per payroll period.

 

(b)                                 Maximum salary deferral percentage or amount
is 20% per payroll period.

 

ý                                    Check here if the Participant may make a
special election to defer all or a portion (including none) of any bonus or
other such single sum payment to the Plan.

 

(c)                                  A Participant may change his salary
deferral percentage (elect one):

(1)               o           at any time.

(2)               o           as of the first day of a Plan Year quarter.

(3)               o           as of a Plan Anniversary.

(4)               ý           other:  January 1st, April 1st, July 1st and
October 1st.

 

(d)           A Participant may revoke his Salary Deferral Agreement (elect
one):

(1)             ý           at any time.

(2)             o           as of the first day of a Plan Year quarter.

(3)             o           as of a Plan Anniversary.

(4)             o           other:                                             
                                                .

 

(e)           A Participant who has revoked his Salary Deferral Agreement, may
execute a new Agreement (elect one):

 

(1)             o           at any time.

(2)             o           as of the first day of a Plan Year quarter.

(3)             o           as of a Plan Anniversary.

(4)             ý           other:  January 1st, April 1st, July 1st and October
1st.

 

NOTE:    In Section c, d, or e above, “other” must be at least once a year.

 

2.           EMPLOYEE (AFTER TAX) CONTRIBUTIONS (Section 5.4) Participants shall
(elect a or b):

 

(a)                                   o            be permitted to make Employee
Contributions.

 

(b)                                  ý            not be permitted to make
Employee Contributions.

 

3.           EMPLOYER MATCHING CONTRIBUTION (Section 5.2) Each Participating
Employer shall (elect a or b):

 

(a)                                   ý            make Employer Matching
Contributions equal to (elect one):

 

(1)

 

o

 

% of the first% of Compensation which is deferred under the Plan.

 

 

 

 

 

(2)

 

o

 

% of the first% of Compensation contributed as Employee Contributions under the
Plan.

 

 

 

 

 

(3)

 

ý

 

Other:  A discretionary dollar amount or percentage to be determined by the
Board of Directors each Plan Year.

 

5

--------------------------------------------------------------------------------


 

(b)                                  o            not make Employer Matching
Contributions.

 

4.           EMPLOYER DISCRETIONARY CONTRIBUTIONS (Section 5.2) Each
Participating Employer shall (elect a or

              b):

 

(a)                                   ý            make Employer Discretionary
Contributions in such amounts as may be determined by the Participating
Employer.

 

(b)                                  o            not make Employer
Discretionary Contributions.

 

5A.                             FORFEITURES (Section 10.2) Forfeitures from a
Participant’s Employer Matching subaccount, except Excess Aggregate
Contributions, shall be (elect a or b):

 

(a)           o            reallocated to Employer Matching subaccounts of other
Participants.

 

(b)           ý            applied to reduce the next Participating Employer
contribution.

 

5B.          FORFEITURES (Section 10.2)  Forfeitures from a Participant’s
Employer Discretionary subaccount shall be (elect

                a or b):

 

(a)           ý            reallocated to Employer Discretionary subaccounts of
other Participants.

 

(b)           o            applied to reduce the next Participating Employer
contribution.

 

6.                                       FORFEITURES (Section 10.3A or B)
Forfeitures from a Participant’s Employer Matching or Employer Discretionary
subaccount shall occur:

 

(a)                                   ý            upon distribution to a
terminated Participant of his vested Accrued Benefit, or his fifth consecutive
Break In Service, if earlier.

 

(b)                                  o            after the Participant has
incurred his fifth consecutive Break In Service.

 

7.                                       ALLOCATION FORMULA (Section 6.1)
Employer Discretionary Contributions and forfeitures arising from Employer
Discretionary subaccounts shall be allocated to the Employer Discretionary
subaccount of each Participant who has completed the requirements specified
below in (elect a or b):

 

(a)                                   ý            in the proportion that the
Participant’s Compensation bears to the total compensation of all Participants.

 

(b)                                  o            in the proportion that the
Participant’s Compensation in excess of the Integration Level     bears to the
total Compensation of all Participants in excess of the Integration Level,
provided that the maximum amount of contributions and forfeitures so allocated
for the Plan Year shall not exceed the Integration Percentage set forth below. 
Providing further that the maximum amount of contributions and forfeitures in
excess of the Integration Level shall not exceed the amount of contributions and
forfeitures allocated below the Integration Level expressed as a percentage of
each Participant’s Compensation by the lesser of (a) or (b) where (a) equals the
percentage of each Participant’s Compensation below the Integration Level and
(b) equals the greater of 5.7% or the percentage equal to the portion of the tax
rate under Code Section 3111(a) (in effect as of the beginning of the year)
which is attributable to old-age insurance.  Any contributions and forfeiture in
excess of such percentage shall be allocated to the subaccount of each
Participant in the proportion that his Compensation bears to the total
compensation of all Participants (complete (1) and (2)):

 

6

--------------------------------------------------------------------------------


 

 

(1)           Integration Level (elect a, b or c):

 

(a)

 

o

 

the Taxable Wage Base.

 

 

 

 

 

(b)

 

o

 

$     ,and increasing by% of the actual dollar increase in the Taxable Wage Base
for each subsequent year.

 

 

 

 

 

(c)

 

o

 

$    .

 

 

NOTE:            (b) & (c) above must not include an amount in excess of the
Taxable Wage Base.  The Taxable Wage Base means the maximum amount ofearnings
which may be considered wages for Social Security purposes under Section
3121(a)(1) of the Code for each calendar year.

 

NOTE:            A minimum contribution may need to be provided to each Non-Key
Employee as required by Section 11.2.

 

(2)           The Integration Percentage is %.

 

NOTE:            If the Integration Level is the Taxable Wage Base, the maximum
integration percentage is 5.7% (or the rate of tax under Code Section 3111(a)
attributable to old age insurance, if greater).  If the Integration Level is
below the Taxable Wage Base, the maximum integration percentage is:  5.4% if the
Integration Level is more than 80% but less than 100% of the Taxable Wage Base;
4.3% if the Integration Level is above $10,000 (or 1/5 of the Taxable Wage Base,
if greater) but not more than 80% of the Taxable Wage Base; and 5.7% (or the
rate of tax under Code Section 3111(a) attributable to old age insurance, if
greater) if the Integration Level is at or below $10,000 (or 1/5 of the Taxable
Wage Base, if greater).

 

8.             ELIGIBILITY FOR ALLOCATION (Section 6.2) (complete a and b):

 

(a)           A Participant who has completed less than 1,000 Hours Of Service
during a Plan Year shall (elect 1 or 2):

 

(1)

 

ý

 

not share in the Employer Discretionary Contribution (or forfeitures) for such
Plan Year.

 

 

 

 

 

(2)

 

o

 

share in the Employer Discretionary Contribution (or forfeitures) for such Plan
Year if the Participant completes (complete (i) or (ii)):

 

 

(i)                                     o            1 Hour of Service.

 

(ii)                                  o            more than 500 Hours of
Service.

 

(b)                                 A Participant whose employment is terminated
before the end of the Plan Year but after completion of the number of hours in
(a) above shall (elect 1 or 2):

 

(1)

 

ý

 

not share in the Employer Discretionary Contribution (or forfeitures) and
Qualified Non-Elective Contribution for such Plan Year.

 

 

 

 

 

(2)

 

o

 

share in the Employer Discretionary Contribution (or forfeitures) and Qualified
Non-Elective Contribution for such Plan Year.

 

7

--------------------------------------------------------------------------------


 

9.             QUALIFIED NON-ELECTIVE CONTRIBUTIONS (Section 2.37A) (complete a,
b, and c):

 

 (a)          Qualified Non-Elective Contributions shall (elect 1 or 2):

 

(1)                                  ý            be permitted.  Such
contributions shall be made at the discretion of the Participating Employer and
allocated on the basis of the ratio in which a Participant’s Compensation bears
to the total compensation for all participants who are (elect (i) or (ii)):

 

(i)                                     ý            Eligible Non-Highly
Compensated Employees who (elect one):

 

o            completed the requirements of Section 8 above.

 

ý                                    completed more than one (1) Hour(s) of
Service (insert 500 or less) during the Plan Year and (complete one):

 

ý

 

were employed on the last day of the Plan Year.

o

 

regardless of whether employed on the last day of the Plan Year.

 

 

 

 

(ii)                                  o            Eligible Employees who (elect
one):

 

o            completed the requirements of Section 8 above.

 

o                                    completed more than        Hours of Service
(insert 500 or less) during the Plan Year and (complete one):

 

o

 

were employed on the last day of the Plan Year.

o

 

regardless of whether employed on the last day of the Plan Year.

 

(2)           o            not be permitted.

 

(b)           Qualified Non-Elective Contributions shall be taken into account
as (elect one):

 

(1)                                  o            Salary Deferral Contributions
for the purpose of calculating the Actual Deferral Percentage discrimination
test.

 

(2)                                  o            Matching Contributions for the
purpose of calculating the Average Contribution Percentage discrimination test.

 

(3)                                  ý            Salary Deferral Contributions
to the extent deemed necessary to satisfy the Actual Deferral Percentage
discrimination test.  Any remaining contributions shall be treated as Matching
Contributions for the purpose of calculating the Average Contribution Percentage
discrimination test.

 

10.           MATCHING CONTRIBUTION (Section 2.23A)  If the Employer has elected
in Exhibit 3 to provide for Matching Contributions and if Exhibit 5 provides
that the Employer Matching subaccount shall be 100% immediately vested, please
complete the following (otherwise check “not applicable” in (c) below) (elect
one):

 

8

--------------------------------------------------------------------------------


 

Matching Contributions which are 100% vested when made shall be taken into
account as (elect a, b, or c):

 

(a)                                  o            Salary Deferral Contributions
for the purpose of calculating the Actual Deferral Percentage discrimination
test.

 

(b)                                 o            Matching Contributions for the
purpose of calculating the Average Contribution Percentage discrimination test.

 

(c)                                  ý            not applicable.

 

EXHIBIT 4 – INVESTMENTS

 

1.                                       INVESTMENTS (Article VIII) All assets
of the Plan shall be invested by the Trustee except that (elect any that are
applicable and complete a and f):

 

(a)           o            No exceptions.

 

(b)           o            The Employer shall direct the Trustee in selecting

 

(1)           o            all subaccounts.

 

(2)           o            the following
subaccounts:                                             .

 

(c)                                  ý            The Participant shall direct,
from eligible investments specified by the Plan Administrator, the Trustee in
selecting

 

(1)           ý            all subaccounts.

 

(2)           o            the following
subaccounts:                                          .

 

(d)                                 o            The Employer shall appoint an
Investment Manager to direct the Trustee in selecting

 

(1)           o            all subaccounts.

 

(2)           o            the following
subaccounts:                                         .

 

Name:                                                                                       

 

Address:                        
                                                            

 

Telephone Number: (    )    -          

 

(e)                                  The entity or individual selected above may
change, subject to the rules of an Insurer or other investing institution, its
investment election with respect to investments in its Accounts (elect one):

 

(1)           ý            at any time for assets held at Nationwide Life
Insurance Company.

 

(2)           o            no more frequently than once every 3 months.

 

9

--------------------------------------------------------------------------------


 

(3)           o            no more frequently than once every 12 months.

 

(4)           o            other (at least
annually)                                             .

 

(f)                                    The entity or individual selected above
may change, subject to the rules of an Insurer or other investing institution,
its investment election with respect to investments of future contributions
(elect one):

 

(1)           ý            at any time for contributions to be invested at
Nationwide Life Insurance Company.

 

(2)           o            no more frequently than once every 3 months.

 

(3)           o            no more frequently than once every 12 months.

 

(4)                                  ý            other (at least annually) as
of the first day of a Plan Year quarter for the allocation of assets between
Nationwide Life Insurance Company.  National Western and Massachusetts General.

 

2.                                       COMMON DUE DATE (Section 2.9) (elect a
or b):

 

(a)           ý            The 31st day of the month of December in each year.

 

(b)           o            The following
dates:                                                       .

 

NOTE:            “N/A” should be placed in 2 above if Insurance Contracts are
not offered as an investment option under the Plan.

 

EXHIBIT 5 – BENEFITS AND DISTRIBUTIONS

 

1.                                       VESTING SCHEDULE (Section 10.1)
(complete one box below) A Participant’s vested interest in his Employer
Matching subaccount, if any, and Insurance Policies, the premiums for which are
paid from Employer Matching Contributions, shall be o 100% vested when made; ý
be determined by the following schedule (elect one):

 

Years of
Vesting Service

 

(a)
o

 

(b)
o

 

(c)
o

 

(d)
o

 

(e)
ý

 

(f)
o

 

0

 

0

%

0

%

0

%

0

%

0

%

 

%

1

 

20

%

0

%

0

%

0

%

0

%

 

%

2

 

40

%

20

%

0

%

0

%

0

%

 

%

3

 

60

%

40

%

20

%

100

%

0

%

 

%

4

 

80

%

60

%

40

%

 

 

0

%

 

%

5

 

100

%

80

%

60

%

 

 

100

%

 

%

6

 

 

 

100

%

80

%

 

 

 

 

 

%

7

 

 

 

 

 

100

%

 

 

 

 

100

%

 

2.                                       VESTING SCHEDULE (Section 10.1)
(complete one box below)  A Participant’s vested interest in his Employer
Discretionary subaccount, if any, and Insurance Policies, the premiums for which
are paid from Employer Discretionary Contributions, shall be o 100% vested when
made; ý be determined by the following schedule (elect one):

 

10

--------------------------------------------------------------------------------


Years of
Vesting Service

 

(a)
o

 

(b)
o

 

(c)
o

 

(d)
o

 

(e)
ý

 

(f)
o

 

0

 

0

%

0

%

0

%

0

%

0

%

 

%

1

 

20

%

0

%

0

%

0

%

0

%

 

%

2

 

40

%

20

%

0

%

0

%

0

%

 

%

3

 

60

%

40

%

20

%

100

%

0

%

 

%

4

 

80

%

60

%

40

%

 

 

0

%

 

%

5

 

100

%

80

%

60

%

 

 

100

%

 

%

6

 

 

 

100

%

80

%

 

 

 

 

 

%

7

 

 

 

 

 

100

%

 

 

 

 

100

%

 

 

NOTE:            If (f) is elected in 1 or 2 above, the vesting percentages for
all years of service must equal or exceed one of the applicable minimum vesting
schedules set forth in Code Section 411(a)(2).

 

3.                                       VESTING COMPUTATION PERIOD (Section
2.49):  The 12 consecutive month period ending on the 31st day of December each
year.

 

NOTE:  The Vesting Computation Period shall coincide with the Plan Year.

 

4.                                       VESTING SERVICE (Section 2.50)  One
year of Vesting Service shall be credited to a Participant for each Vesting
Computation Period during which he completes at least 1000 (not to exceed 1,000)
Hours Of Service, beginning on his Employment Date or Re-employment Date,
subject to the exclusions elected in 5.

 

5.                                       EXCLUDED YEARS OF VESTING SERVICE
(Section 2.50) In addition to years of Vesting Service excluded by the Break In
Service rules, the following years of Vesting Service shall be excluded in
determining a Participant’s vested interest (elect a or b):

 

(a)           ý            No Vesting Service shall be excluded.

 

(b)           o            The following years of Vesting Service shall be
excluded (elect any that are applicable):

 

(1)                                  o            years of Vesting Service
completed before the year in which the Participant attains age 18.

 

(2)                                  o            years of Vesting Service
completed before the Effective Date of the Plan.

 

5A.          ELAPSED TIME (Section 2.21):

 

o                                    Check here if the elapsed time provisions
of Section 2.21 are to apply.  If checked, Sections 3, 4 and 5 above are not
applicable.

 

6.             NORMAL RETIREMENT AGE (Section 2.27) A Participant’s Normal
Retirement Age will be the day he (elect

                a or b):

 

(a)                                  ý            attains age 65 (not more than
65).

 

(b)                                 ý            attains the later of age 65
(not more than 65) or the 5th (insert 5 or less) anniversary of his
participation commencement date.  Participation commencement date is the first
day of the Plan Year in which the Participant began participating in the Plan.

 

11

--------------------------------------------------------------------------------


 

7.             EARLY RETIREMENT (Section 10.5): (elect a or b):

 

(a)                                  o            A Participant who has attained
age     and who is credited with     years of Vesting Service may retire on his
Early Retirement Date.  A Participant’s Account (elect (1) or (2)):

 

(1)                                  o            shall, if not previously 100%
vested, be 100% vested upon attainment of his Early Retirement Age.

 

(2)                                  o            shall be subject to the
vesting schedule in Exhibit 5.

 

(b)           ý            Early retirement is not provided.

 

8.             AGE 59 1/2 (Section 10.10) Age 59 1/2 distributions (elect a or
b):

 

(a)           ý            are permitted.

 

(b)           o            are not permitted.

 

9.             HARDSHIP (Section 10.11) Hardship distributions (elect a or b):

 

(a)           ý            are permitted.

 

(b)           o            are not permitted.

 

10.                                       COMMENCEMENT OF BENEFITS (Section
10.12)  Subject to the requirement of Section 10.18, a Participant who
terminates his employment with his Participating Employer may receive a
distribution of his Accrued Benefit (elect a, b, or c):

 

(a)           ý            within a reasonable time after termination of
employment.

 

(b)           o            after a Participant has incurred, within an
Eligibility Computation Period, a Break In Service.

 

(c)                                  o            upon attainment of the
Participant’s Normal Retirement Date, or if selected, Early Retirement Date or
age 59 1/2.

 

11.           LOANS TO PARTICIPANTS (Section 10.17) Loans to Participants are
(elect a or b):

 

(a)                                  ý            permitted and (complete one of
the following boxes):  o are considered a general investment of the Trust
Fund     ý are considered an investment of the Participant’s Account.

 

(b)                                 o            not permitted.

 

12.                                   OPTIONAL FORMS OF BENEFITS (Section
10.23)  In addition to the lump sum normal form of benefit, and, if required to
be provided under the Plan, a Qualified Joint and Survivor Annuity, the
following option forms of benefits shall be provided (elect any that are
applicable):

 

(a)                                  ý            Straight Life Annuity

(b)                                 o            Life Annuity - Ten Years
Certain

(c)                                  ý            Joint and Survivor Annuity

(d)                                 o            Ten Year Certain Fixed Payments

(e)                                  o            Life Annuity - Twenty Year
Certain

 

12

--------------------------------------------------------------------------------


 

(f)                                    o           
Other:                                                                                          

(g)                                 o           
Other:                                                                                          

 

NOTE:          o            Check here if a lump sum normal form of benefit will
be the only form of benefit offered under this Plan ((a) through (g) must not be
completed), and the Qualified Pre-Retirement Survivor Annuity and Qualified
Joint and Survivor Annuity provisions will not be applicable (Section 10.20).

 

NOTE:          If this is an amendment and restatement of a prior plan, the
“other” line may be used to preserve an optional form of benefit not currently
offered by Nationwide.  In addition, an additional optional form of benefit may
be specified in the “other” line above only if such form of benefit does not
discriminate in favor of any Highly Compensated Employee.

 

13.                                 CASH OUT DISTRIBUTION (Section 10.15) Upon
termination of service, a Participant’s vested Accrued Benefit of $3,500 or less
will (elect a or b):

 

(a)                                  ý            be immediately distributed to
the Participant.

 

(b)                                 o            not be distributed to the
Participant without his consent.

 

EXHIBIT 6 - PLAN ADMINISTRATOR

 

1.             PLAN ADMINISTRATOR (Section 12.1) The Plan Administrator shall be
(elect a, b, c, or d):

 

(a)                                  ý            the Employer.

 

(b)                                 o            the Trustee.

 

(c)                                  o            a committee consisting of at
least three persons appointed from time to time by the Board of Directors to
serve without compensation at the pleasure of the board.  Any person appointed a
member of such committee shall signify his acceptance of administrative
responsibility by filing written acceptance with the board and with the
committee.  Any member of the committee may resign by delivering his written
resignation to the board and the Secretary of the committee, and such
resignation shall become effective on some specified future date not less than
30 days after receipt of such resignation by the board.

 

The committee may authorize one or more of its member to execute or deliver any
instrument or make any payment in its behalf.

 

A majority of the members of the committee at the time in office shall
constitute a quorum for the transaction of business.  All resolutions or other
matters coming before the committee may be acted upon by the members of the
committee present at any meeting or without a meeting by an instrument in
writing signed by a majority of the members of the committee.  In the event any
such vote ends in a deadlock, the board shall cast the deciding vote.

 

(d)                                 o            (Specify by name, title, or
other description):                                .

 

13

--------------------------------------------------------------------------------


 

EXHIBIT 7 - LIMITATIONS ON ALLOCATIONS

 

1.                                       OTHER QUALIFIED PLANS (Sections 7.3 and
7.4)  If the Employer maintains or ever maintained another qualified plan in
which any Participant in this Plan is (or was) a Participant or could possibly
become a Participant, you must complete this section.  The Employer must also
complete this Section if it maintains a welfare benefit fund, as defined in
Section 419(e) of the Code, or an individual medical account, as defined in
Section 415(1)(2) of the Code, under which amounts are treated as annual
additions with respect to any Participant in this Plan.  (complete a and b):

 

(a)                                  The Employer must complete this Section if
a Participant is covered under another qualified defined contribution plan
maintained by the Employer, other than a Master or Prototype Plan. (Complete 1,
2, or 3):

 

(1)                                             o        The provisions of
Section 7.2 will apply, as if the other plan was a Master or Prototype plan.

 

(2)                                              o        (Provide the method
under which the plans will limit total Annual Additions to the Maximum
Permissible Amount, and will properly reduce any Excess Amounts, in a manner
that precludes Employer discretion.)                                            
.

 

(3)                                             ý        not applicable.

 

(b)                                 If the Participant is or ever has been a
Participant in a defined benefit plan maintained by the Employer (complete 1, 2,
or 3):

 

(1)                                             o        In any Limitation Year,
the Annual Additions credited to the participant under this Plan may not cause
the sum of the Defined Benefit Plan Fraction and the Defined Contribution Plan
Fraction to exceed 1.0. If the Participating Employer contributions that would
otherwise be allocated to the Participant’s Account during such year would cause
the 1.0 limitations to be exceeded, the allocation will be reduced so that the
sum of the fractions equals 1.0.  Any contributions not allocated because of the
preceding sentence will be allocated to the remaining Participants under the
allocation formula under the plan.  If the 1.0 limitation is exceeded because of
an Excess Amount, such Excess Amount will be reduced in accordance with Section
7.1(d).

 

(2)                                             o        (Provide the method
under which the plan involved will satisfy the 1.0 limitation in a manner that
precludes Employer discretion.)                                      .

 

(3)                                             ý        not applicable.

 

EXHIBIT 8 - TOP-HEAVY PROVISIONS

 

If this Plan covers employees under a collective bargaining agreement that meets
the requirements of Code Section 416(1)(4), please check not applicable in all
Sections below.

 

1.                                       PARTICIPATING EMPLOYER MAINTAINING A
DEFINED CONTRIBUTION PLAN IN ADDITION TO THIS PLAN (Section 11.3)  For any Plan
Year in which the Plan is top-heavy, each Participating Employer (elect a, b, or
c):

 

14

--------------------------------------------------------------------------------


 

(a)                                  o            shall contribute to this Plan
an amount, which when added to a Non-Key Employee’s Employer contribution and
forfeiture, will equal 3% of his Compensation, or such lesser amount as provided
in Section 11.3.

 

(b)                                 o            shall satisfy the Section 11.3
required contribution by making a contribution to the other defined contribution
plan for a Non-Key Employee covered by both plans.

 

(c)                                  ý            not applicable.

 

2.                                       VESTING SCHEDULE FOR PLAN IN TOP-HEAVY
STATUS (Section 11.5)  A Participant’s vested interest in his Employer Matching
and Employer Discretionary subaccounts and Insurance Policies shall be
determined by the following schedule (elect a, b, or c):

 

 

 

Vesting Schedule

 

Years Of
Vesting Service

 

(a)
ý

 

(b)
o

 

(c)
o

 

0

 

0

%

0

%

 

%

1

 

0

%

0

%

 

%

2

 

0

%

20

%

 

%

3

 

100

%

40

%

 

%

4

 

 

 

60

%

 

%

5

 

 

 

80

%

 

%

6

 

 

 

100

%

100

%

 

NOTE:            If (c) is elected, the vesting percentages for all years must
equal or exceed those shown in (a) and (b).

 

The Vesting Computation Period and the Hours Of Service required for Vesting
Service shall have the same meaning in this Exhibit as that specified in Exhibit
5.  This vesting schedule shall apply for all top-heavy Plan Years, and all
subsequent years, regardless of whether the Plan is top-heavy.

 

3.                                       PARTICIPATING EMPLOYER MAINTAINING A
DEFINED BENEFIT PLAN IN ADDITION TO THIS PLAN (Section 11.4)  For.  any Plan
Year in which the Plan is top-heavy, each Participating Employer (elect a, b, or
c):

 

(a)                                  o            shall contribute to this Plan,
for a Non-Key Employee covered by both plans, an amount, which when added to a
Non-Key Employee’s Employer contribution and forfeiture, will equal 5% of his
Compensation.

 

(b)                                 o            shall, in the defined benefit
plan, for a Non-Key Employee covered by both plans, provide a 2% accrual per
year of service to each Non-Key Employee as required by Code
Regulation 1.416-1(m)(2).

 

(c)                                  ý            not applicable.

 

4.                                       PARTICIPATING EMPLOYER MAINTAINING A
DEFINED BENEFIT PLAN IN ADDITION TO THIS PLAN EXTRA TOP-HEAVY
CONTRIBUTION/BENEFIT (Sections 11.4 and 11.6)  For each Plan Year in which the
Plan is top-heavy and the Top-heavy Ratio is 90% or less, an addition top-heavy
contribution/benefit (elect a, b, c, or d):

 

15


 

(a)                                  o            shall contribute to this Plan,
for a Non-Key Employee covered by both plans, an amount, which when added to a
Non-Key Employee’s Employer contribution and forfeiture, will equal 7 1/2% of
his Compensation.

 

(b)                                 o            shall, in the defined benefit
plan, for a Non-Key Employee covered by both plans, provide a 3% accrual per
year of service of each Non-Key Employee as required by Code Regulation
1.416-1(m)(14).

 

(c)                                  o            will not make any additional
minimum contribution.

 

(d)                                 ý            not applicable.

 

NOTE:            By selecting (a) or (b), the Employer is expanding the maximum
amount that can be contributed and/or accrued under Section 7.5 for an Employee
who is a Participant in both a defined contribution and defined benefit plans
maintained  (or previously maintained) by the Employer.

 

5.             PRESENT VALUE (Section 11.7)  For purposes of computing Present
Value, the following will be used (complete

                a or b):

 

(a)           Interest Rate                %

 

Mortality Table                                             

 

Valuation Date                                              

 

(b)           ý            not applicable.

 

NOTE:            This Section only applies if the Participating Employer is
currently maintaining, or has previously maintained a defined benefit plan.

 

16

--------------------------------------------------------------------------------


 

EXECUTION

 

CAUTION:            THE FAILURE TO PROPERLY COMPLETE THIS ADOPTION AGREEMENT MAY
RESULT IN DISQUALIFICATION OF THE PLAN.

 

The Employer hereby adopts this Plan and Trust, subject only to acceptance by
the Trustee.  The Employer, by executing this document, acknowledges that it has
read this Plan and Trust, that it has consulted legal counsel to the extent
deemed necessary, and that it releases Nationwide from any liability resulting
from adoption of the Plan and Trust.  However, subject to Section 8.1,
Nationwide Life Insurance Company will inform the Employer of any amendments
made to the plan or of the discontinuance or abandonment of the Plan.

 

IRS OPINION LETTERS

 

The adopting Employer may not rely on an opinion letter issued by the National
Office of the Internal Revenue Service as evidence that the Plan is qualified
under Code Section 401.  In order to obtain reliance with respect to plan
qualification, the Employer must apply to the appropriate IRS Key District
office for a determination letter.

 

This Adoption Agreement may be used only in conjunction with basic plan document
number 05.

 

 

EMPLOYER:

INAMED Corporation.

 

 

 

(Name of Employer)

 

 

 

Date:  April 14, 1997

By:

/s/ [ILLEGIBLE]

 

 

(Signature and Title)

 

 

 

 

 

TRUSTEE(S):

 

 

 

 

Date:  April 14, 1997

/s/ Donald K. McGhan

 

Donald K. McGhan

 

 

Date:  April 13, 1997

/s/ Jim J. McGhan

 

Jim J. McGhan

 

 

 

 

 

PARTICIPATING EMPLOYER(S): N/A

 

Name of Employer(s)

 

 

 

Date:

 

 

 

 

(Signature(s))

 

 

 

 

 

AFFILIATED EMPLOYER(S): N/A

 

Name of Employer(s)

 

 

 

(No signature is required)

 

17

--------------------------------------------------------------------------------


 

 

NATIONWIDE LIFE INSURANCE COMPANY

 

SALARY DEFERRAL [401(k)] AND SAVINGS

 

PROTOTYPE PROFIT SHARING PLAN AND TRUST

 

BASIC PLAN DOCUMENT NO. 05

 

 

 

THIS PROTOTYPE RETIREMENT PLAN AND TRUST HAS BEEN APPROVED BY THE NATIONAL
OFFICE OF THE INTERNAL REVENUE SERVICE AS FOLLOWS:

 

Plan

 

Letter Serial Number

001

 

D247600a

002

 

D347601a

 

PC 2112

National Office TRA 86 Version (I&S Approved)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE

 

 

 

 

 

I.

PURPOSE OF PLAN AND TRUST

 

 

 

 

II.

DEFINITIONS

 

 

 

 

III.

PARTICIPATION

 

 

 

 

IV.

ACCOUNTS

 

 

 

 

V.

CONTRIBUTIONS

 

 

 

 

VI.

ALLOCATIONS

 

 

 

 

VII.

LIMITATIONS ON ALLOCATION

 

 

 

 

VIII.

INVESTMENTS

 

 

 

 

IX.

INSURANCE POLICIES

 

 

 

 

X.

BENEFITS AND DISTRIBUTIONS

 

 

 

 

X1.

TOP-HEAVY PROVISIONS

 

 

 

 

X11.

PLAN ADMINISTRATION

 

 

 

 

XIII.

TRUSTEE

 

 

 

 

XIV.

AMENDMENT, MERGER AND TERMINATION

 

 

 

 

XV.

DOMESTIC RELATIONS ORDER

 

 

 

 

XVI.

DISCRIMINATION TESTING AND OTHER ISSUES

 

 

 

 

XVII.

MISCELLANEOUS

 

 

 

--------------------------------------------------------------------------------


 

NATIONWIDE LIFE INSURANCE COMPANY

SALARY DEFERRAL [401(k)] AND SAYINGS

PROTOTYPE PROFIT SPARING PLAN AND TRUST

 

ARTICLE I – PURPOSE OF PLAN AND TRUST

 

The Nationwide Life Insurance Company Prototype Salary Deferral [401(k)] and
Savings Prototype Profit Sharing Plan and Trust has been created for the
exclusive benefit of Eligible Employees, and their Beneficiaries, of any
Participating Employer which adopts the Plan and Trust.  The Plan is intended to
qualify under Code Sections 401(a) and 401(k) and the Trust is intended to be
tax-exempt under Code Section 501(a).

 

ARTICLE II – DEFINITIONS

 

Each item defined below, when used in the Plan and Trust or Adoption Agreement,
with the first letter of each word capitalized, shall have the meaning set forth
in this Article.

 

2.1  “Account” means the value of the Annuity Contracts.  Mutual Fund Shares,
and other assets held by the Trustee on behalf of the Participant.  The term,
“Account,” does not include the value of any Insurance Policies held by the
Trustee on the life of the Participant.

 

2.2  “Accrued Benefit” means the sum of the value of any Insurance Policies
issued on the Participant’s life plus the value of his Account and shall
constitute his entire interest in the Trust Fund.

 

2.3  “Adoption Agreement” means the document the Employer executes to adopt the
Plan and Trust and is made a part thereof.

 

2.4  “Affiliated Employer” means the Employer, and if authorized by the
Employer, any other employer which maintains a separate plan, agrees to
administer its plan in accordance with Sections 2.16, 2.50, 3.4, and 3.5, and
executes the Adoption Agreement as such.

 

2.5  “Annuity Contract” means any annuity contract, whether fixed or variable,
individual or group, deferred or immediate.  Any Annuity Contract distributed
from the Plan shall be endorsed so that it is nontransferable.

 

2.5A  “Annuity Starting Date” means (i) the first day of the first period for
which an amount is paid as an annuity, or (ii) in the case of a benefit not paid
in the form of an annuity, the first day on which all events have occurred which
entitle the Participant to such benefit.

 

2.6  “Beneficiary” means the Participant’s Spouse unless the Participant and, if
required under this Plan, his Spouse have designated another person(s) or entity
as his beneficiary.  Such beneficiary designation shall be nude in a form
acceptable to the Plan Administrator and must be filed with the Plan
Administrator to be effective.  The Participant’s most recent beneficiary
designation shall supersede any previous designation.  If no such beneficiary is
alive or if no designation is in effect at the time of distribution, Beneficiary
shall mean the executor or other legal representative of the last to die of the
Participant and designated beneficiary.

 

2.7  “Break In Service” means employment of not more than the number of Hours Of
Service specified in Exhibit 1 during any Eligibility Computation Period or
Vesting Computation Period.

 

Solely for purposes of determining whether a Break In Service for Eligibility
Service and Vesting Service has occurred in their respective computation
periods, an Employee who incurs a separation from service for maternity or
paternity reasons shall receive credit far the Hours Of Service which would
otherwise have been credited to such Employee but for such separation, or in any
case in which such hours cannot be determined, eight Hours Of Service per day of
absence.  For purposes of this paragraph, separation from service for maternity
or paternity reasons means an absence on account of (1) an Employee’s pregnancy.
(2) the birth of the Employee’s child. (3) placement of a child with an Employee
in connection with the adoption of such child by the Employee, or (4) caring for
such child for a period beginning immediately after a birth or placement.  The
Hours Of Service credited under this paragraph shall be credited (1) in the
computation period in which the separation from service begins if necessary to
prevent a Break In Service in that period, or (2) in all other cases, in the
following computation period.  The total number of Hours Of Service credited for
any period under this paragraph shall not exceed 501 hours.

 

2.8  “Code” means the Internal Revenue Code of 1986, as most recently amended.

 

2.9  “Common Due Date” mans the date, if any, set forth in Exhibit 4 as of which
Insurance Policies may be purchased for a Participant.

 

2

--------------------------------------------------------------------------------


2.10  “Compensation” is the amount defined in Exhibit 1. If the Participating
Employer is a sole proprietor or partnership, the Earned Income of the
Self-Employed Individuals will be considered Compensation.  Effective for the
first Plan Year beginning on or after January 1, 1989. Compensation shall be
limited to the first $200,000 (or any increased amount, as permitted by the
Secretary of the Treasury) of Compensation.  In determining the compensation of
a Participant for purposes of this limitation, the rules of Section 414(g)(6) of
the Code shall apply, except in applying such’ rules, the term “family” shall
include only the Spouse of the Participant and any lineal descendants of the
Participant who have not attained age 19 before the close of the year.  If
elected by the Employer in the Adoption Agreement, Compensation shall include
any amount which is contributed by the Participating Employer pursuant to a
salary reduction agreement and which is not includible in the gross income of an
Employee under Code Sections 125, 402(h), or 403(b).

 

Compensation shall include only that compensation which is actually paid to the
Participant during the applicable period.  Except as provided elsewhere in this
Plan, the applicable period shall be the period elected by the Employer in the
Adoption Agreement.  If the Employer makes no election, the applicable period
shall be the Plan Year.

 

2.11  “Disability” means a Participant’s inability to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment which can be expected to result in death or to be of long continued
and indefinite duration.  The permanence and degree of such disablement shall be
supported such by medical evidence.

 

2.11A  “Early Retirement Age” means the age, if any, specified In Exhibit 5.

 

2.12  “Early Retirement Date” means the first day of the month after the
Participant’s Early Retirement Age but prior to his Normal Retirement Age in
which the Participant has elected to retire.

 

2.13  “Earned Income” means net earnings from self–employment in the trade or
business with respect to which the Participating Employer has established the
Plan, provided personal services of the individual are a material income
producing factor.  Net earnings will be determined without regard to items not
included in gross income and the deductions allocable to those items.  Net
earnings are reduced by contributions by the Participating Employer to qualified
plans to the extent deductible under Code Section 404. Net earnings shall be
determined with regard to the deduction allowed to the Participating Employer by
Section 164(f) of the Code for taxable years beginning after December 31, 1989.

 

2.14  “Effective Date” means the date set forth in Exhibit 1.

 

2.15  “Eligibility Computation Period” means the twelve month consecutive period
beginning on an Employee’s Employment Date or Reemployment Date, whichever is
applicable.  The succeeding twelve consecutive month periods commence with the
first Plan Year which commences prior to the first anniversary of the Employee’s
initial Eligibility Computation Period regardless of whether the Employee is
entitled to be credited with 1.000 Hours Of Service (or any lesser number of
hours as specified in Exhibit 2) during the initial Eligibility Computation
Period.  An Employee who is credited with 1,000 Hours Of Service (or any lesser
number of hours as specified in Exhibit 2) in both the initial Eligibility
Computation Period and the Plan Year which commences prior to the first
anniversary of the Employee’s initial Eligibility Computation Period will be
credited with two years of service for purposes of eligibility to participate.

 

2.16  “Eligibility Service” means the number of Eligibility Computation Periods
during which an Employee completes (if required) the number of Hours Of Service
(not more than 1,000) specified in Exhibit 2. Eligibility Service shall include
service with a Participating Employer.  Affiliated Employer, and with a
predecessor employer providing the Participating Employer maintains the plan of
such predecessor.

 

2.17  “Eligible Employee” means all Employees, excluding any classification of
Employees specified in Exhibit 2, which have completed the Eligibility Service
requirements of Exhibit 2. If an Employee is excluded by classification and also
excluded based on the age and service requirements of the Plan, the Employee
shall be considered excluded based on the age and service requirements.

 

2.18  “Employee” means any person employed by a Participating Employer, or of
any other employer required to be aggregated under Code Section 414(b), (c),
(m), or (o) as a bona fide, common law employee whose Compensation is subject to
laws requiring the withholding of Federal Income and Social Security Taxes, and
any person who has Earned Income including any individual who would be an
Employee as so defined but for the fact that the person received no Earned
Income.  Any person deemed under Code Section 414(n) or (o) to be an Employee of
any employer described in the previous sentence, unless excluded in Exhibit 2 of
the Adoption Agreement, shall also be considered an Employee.

 

2.IBA  “Employee Contributions” means contributions to the Plan made by a
Participant on an after tax basis.

 

2.19  “Employer” means the entity executing the Adoption Agreement as Employer.

 

2.19A  “Employer Discretionary Contributions” means contributions made pursuant
to Section 5.2.

 

2.20  “Employment Date” means the date on which an Employee first performs an
Hour Of Service.

 

2.20A  “Highly Compensated Employee” means as defined in Section 16.10.

 

3

--------------------------------------------------------------------------------


 

2.21         “Hour Of Service” means:

 

(a)    each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Participating Employer.  These hours shall be
credited to the Employee for the computation period in which the duties are
performed;

 

(b)    each hour for which an Employee is paid, or entitled to payment by the
Participating Employer an account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty or leave of absence.  No more than 501 Hours Of Service
shall be credited under this paragraph for any single continuous period (whether
or not the period occurs in a single computation period). Hours under this
paragraph shall be calculated and credited pursuant to Section 2530.200b–2 of
the Department of Labor Regulations which are incorporated herein by this
reference;

 

(c)    each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Participating Employer.  The same Hours Of
Service shall not be credited both under paragraph (a) or paragraph (b), as the
case may be, and under this paragraph (c). These hours shall be credited to the
Employee for the computation period or periods to which the award or agreement
pertains rather than the computation period in which the award, agreement or
payment is made;

 

(d)    each hour for which an Employee would have been credited during a period
of time during which no duties are performed due to absence because of pregnancy
of the Employee, the birth of a child of an Employee, the placement of a child
in connection with the adoption of the child by the Employee, or for purposes of
caring for the child during the period immediately following the birth or
placement for adoption.  Hours required to be credited in this paragraph shall
be credited for the computation period in which the absence commenced or in the
next following computation period, if necessary to prevent a Break In Service. 
No more than 501 Hours Of Service shall be credited under this paragraph during
either computation period.

 

(e)    each hour specified in (a), (b), (c), and (d) while an Employee is in an
ineligible class of Employees shall be counted for all purposes of the Plan if
the Employee becomes an Eligible Employee;

 

(f)     each hour specified in (a),  (b),  (c), and (d) while an Employee is
employed by another Participating Employer or when employed by any employers
(whether or not incorporated) that are members of a controlled group, as defined
in Section 414(b) of the Code or under common control, as defined in Section
414(c) of the Code, part of an affiliated service group, as defined in Section
414(m) of the Code, and any other entity required to be aggregated with the
Participating Employer pursuant to Section 414(o) and regulations thereunder,
will be counted for all purposes of the Plan; and

 

(g)    each hour specified in (a), (b), (c), and (d) will also be counted for
all purposes of the Plan for any person considered an Employee under Code
Section 414(n) or Section 414(o) and the regulations thereunder.

 

The Plan Administrator may, if elected by the Employer in Exhibit 5, elect to
determine an Employee’s service under the Plan under the elapsed time method. 
If elected, all provisions of the Plan shall be interpreted consistent with such
election.  In such case the following shall apply:

 

(h)    For purposes of determining an Employee’s initial or continued
eligibility to participate in the Plan or the nonforfeitable interest in the
Participant’s Account derived from Employer Contributions (except for periods of
service which may be disregarded under the “rule of parity,” as described in
Section 10.1), an Employee will receive credit for the aggregate of all periods
of Eligibility and Vesting Service commencing with the Employee’s Employment
Date or Re–employment Date and ending on the date a Break In Service begins. 
For the purpose of this Section 2.21(h) through (m), Employment Date or
Re–employment Date shall mean the first day the Employer performs an Hour Of
Service, as defined in this Section 2.21(a). An Employee will also receive
credit for any Period of Severance of less than 12 months.  Fractional periods
of a year will be expressed in terms of days.

 

(i)     In the case of an individual who is absent from work for maternity or
paternity reasons (as defined in Section 2.7), the 12–consecutive month period
beginning on the first anniversary of the first date of such absence shall not
constitute a Break In Service.

 

(j)     A Period Of Severance is a continuous period of time during which the
Employee is not employed by the Employer.  Such period begins on the date the
Employee retires, quits or is discharged, or if earlier, the 12 month
anniversary of the date on which the Employee was otherwise first absent from
service.

 

(k)    A Break In Service is a Period Of Severance of at least 12 consecutive
months.

 

(1)    Each Employee will share in Employer Contributions for the period
beginning on the date the Employee commences participation under the Plan and
ending on the date on which such Employee severs employment with the Employer or
is no longer a member of an eligible class of employees.

 

(m)   For purposes of determining an Employee’s initial or continued eligibility
to participate in the Plan or the nonforfeitable interest in the Participant’s
Account derived from Employer contributions (except for periods of service which
may be disregarded on account of the “rule of parity” described in Section
10.1), an Employee

 

4

--------------------------------------------------------------------------------


 

will receive credit for the aggregate of all time period(s) commencing with the
Employee’s first day of employment or reemployment and ending on the date a
Break in Service begins.  The first day of employment or re­employment is the
first day the Employee performs an Hour Of Service.  An Employee will also
receive credit for any period of severance of less than 12 consecutive months. 
Fractional periods of a year will be expressed in terms of days.

 

For purposes of this Section, Hour Of Service shall mean each hour for which an
Employee is paid or entitled to payment for the performance of duties for the
Employer.

 

In the case of an Employee who is absent from work for maternity or paternity
reasons, the 12–consecutive month period beginning on the first anniversary of
the first date of such absence shall not constitute a Break In Service.  For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence (1) by reason of the pregnancy of the individual, (2)
by reason of the birth of a child of the individual, (3) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (4) for purposes of caring for such child for a
period beginning immediately following such birth or placement.

 

If the Employer is a member of an affiliated service group (under Section
414(m), a controlled group of corporations (under Section 414(b), a group of
trades or businesses under common control (under Section 414(c)) or any other
entity required to be aggregated with the Employer pursuant to Section 414(o)
and the regulations thereunder, service will be credited for any employment for
any period of time for any other member of such group.  Service will also be
credited for any individual required under Section 414(n) or Section 414(o) and
the regulations thereunder to be considered an Employee of any Employer
aggregated under Section 414(b), (c), or (m).

 

2.22         “Insurance Policy” means an ordinary life insurance, term
insurance, retirement income, endowment, or any other life insurance policy
which is issued by an Insurer on the life of a Participant and acquired under
the Plan.

 

2.23         “Insurer” means a legal reserve life insurance company from which
Insurance Policies or Annuity Contracts are purchased pursuant to the Plan.

 

2.23A      “Matching Contribution” means any contribution to the Plan or any
other defined contribution plan made by the Participating Employer for the Plan
Year and allocated to a Participant’s Account by reason of the Participant’s
Employee Contributions or Salary Deferral Contributions.  A Matching
Contribution shall be returned by the Trustee to the Participant if the Salary
Deferral Contribution on which such contribution was based is returned to the
Participant pursuant to the discrimination tests set forth in Article XVI. “100%
Vested Matching” contributions are Matching Contributions in which 100%
immediate vesting is elected to Exhibit 5. “Non–100% Vested Matching”
contributions are Matching Contributions in which all or some of such
contributions vest over a period of time.

 

2.24         “Mutual Fund Shares” means shares of a Fund offered by any open end
investment company.

 

2.25         “Nationwide” means Nationwide Life Insurance Company.  Reference to
its related and affiliated companies shall include Nationwide Financial
Services, Inc., Nationwide Variable Life Insurance Company, WAUSAU Insurance
Companies, and any other company affiliated with the Nationwide Corporation or
Nationwide Life Insurance Company.

 

2.26         “Net Profits” means the Participating Employer’s net earnings
reportable for Federal Income Tax purposes before deduction for Federal Income
Tax and contributions to the Trust plus, accumulated earnings.  If the
Participating Employer is a governmental employer or exempt from Federal Income
Tax under Code Section 501(a), Net Profits means the surplus of revenues or
receipts over expenditures.  Employer contributions shall be made regardless of
Net Profits if elected in Exhibit 1.

 

2.27         “Normal Retirement Age” means the age specified in Exhibit 5.

 

2.28         “Normal Retirement Date” means the first day of the calendar month
coinciding with or next following a Participant’s Normal Retirement Age, but not
earlier than the effective date.

 

2.29         “One Hundred Percent Vested” or “100% Vested” means the
Participant’s Accrued Benefit is non–forfeitable.

 

2.30         “Owner-Employee” means a person who is a sole proprietor or who is
a partner owning more than ten percent (10%) of either the capital or profit
interest of the partnership.

 

2.31         “Participant” means an Eligible Employee or former eligible
employee who has met the eligibility requirements specified in Exhibit 2 and who
may become eligible to receive or is receiving benefits under the Plan.

 

2.32         “Participating Employer” means the Employer and, if authorized by
the Employer, any other employer which elects to participate in the Plan and
executes the Adoption Agreement or executes a board resolution as such.

 

2.33         “Plan” means the Plan set forth in this document, the Adoption
Agreement, and amendments thereto.  The name of the Plan shall be as stated in
the Adoption Agreement.

 

2.34         “Plan Administrator” means the person, persons, or entity specified
in Exhibit 6.

 

5

--------------------------------------------------------------------------------


 

2.35         “Plan Anniversary” shall mean the effective date, and subsequently,
the first day of the second and each succeeding Plan Year.

 

2.36         “Plan Year” means the period specified in Exhibit 1.

 

2.37         “Qualified Joint and Survivor Annuity” means an immediate annuity
for the life of the Participant, or if married on the Annuity Starting Date, an
immediate annuity for the life of the Participant with a survivor annuity for
the life of the Participant’s Spouse which is not less than 50% or more than
100% of the amount of the annuity payable during the joint lives of the
Participant and Spouse.  The percentage of survivor annuity shall be 50% unless
the Participant elects a different percentage.  This form of distribution shall
be equal to the Participant’s Accrued Benefit.  Such an annuity shall equal the
aggregate value of the Participant’s vested Account (including rollovers),
whether vested before or upon death, including the proceeds of insurance
contracts, if any, on the Participant’s life.

 

2.37A      “Qualified Non-Elective Contributions” shall mean a contribution made
at the discretion of the Participating Employer, other than Salary Deferral,
Matching, or Discretionary Contributions, which is 100% Vested when made and
allocated according to Exhibit 3. Employer Discretionary Contributions which are
100% vested when made may also be considered to be Qualified Non-Elective
Contributions.

 

2.38         “Qualified Pre-Retirement Survivor Annuity” means an annuity for
the life of the Surviving Spouse.

 

2.39         “Re–employment Date” means the date on which an Employee first
performs an Hour Of Service following a Break In Service.

 

2.39A      “Required Beginning Date” means:

 

(a)           General Rule.  The required beginning date of a Participant is the
first day of April of the calendar year following the calendar year in which the
Participant attains age 70 1/2.

 

(b)           Transitional Rules.  The required beginning date of a Participant
who attains age 70 1/2 before January 1, 1988, shall be determined in accordance
with (1) or (2) below:

 

(1)  Non–5% Owners.  The required beginning date of a Participant who is not a
5% owner is the first day of April of the calendar year following the calendar
year in which the later of retirement or attainment of age 70 1/2 occurs.

 

(2)  5% Owners.  The required beginning date of a Participant who is a 5% owner
during any year beginning after December 31, 1979. is the first day of April
following the later of:

 

(i)     the calendar year in which the Participant attains age 70 1/2, or

 

(ii)    the earlier of the calendar year with or within which ends the Plan Year
in which the Participant becomes a 5% owner, or the calendar year in which the
Participant retires.

 

The required beginning date of a Participant who is not a 5% owner who attains
age 70 1/2 during 1988 and who has not retired as of January 1, 1989, is April
1, 1990.

 

(c)           5% Owner.  A Participant is treated as a 5% owner for purposes of
this Section if such Participant is a 5% owner as defined in Section 416(i) of
the Code (determined in accordance with Section 416 but without regard to
whether the plan is top-heavy) at any time during the Plan Year ending with or
within the calendar year in which such owner attains age 66 1/2 or any
subsequent Plan Year.

 

(d)          Once distributions have begun to a 5% owner under this Section,
they must continue to be distributed, even if the Participant ceases to be a 5%
owner in a subsequent year.

 

2.40         “Rollover Contribution” means a rollover contribution defined in
Section 402(a)(5), 403(a)(4), or 408(d)(3) of the Code.

 

2.41         “S Corporation” means a corporation defined in Section 1361(a) of
the Code.

 

2.42         “Salary Deferral Agreement” means a written agreement between an
Eligible Employee and the Participating Employer in which the Eligible Employee
agrees to accept a reduction in Compensation from the Participating Employer. 
Such agreement shall become effective within the time period specified by the
Plan Administrator.  Such Compensation shall not be currently available to the
Eligible Employee as of the date of the election.

 

2.42A      “Salary Deferral Contributions” means contributions made to the Plan
during the Plan Year by the Employer, at the election of the Participant, in
lieu of cash compensation, and shall include contributions made pursuant to a
salary reduction agreement or other deferral mechanism.

 

With respect to any taxable year, a Participant’s Salary Deferral Contribution
is the sum of all Employer contributions made on behalf of such Participant
pursuant to an election to defer under any qualified cash or deferred
arrangement as described in Section 401(k) of the Code, any simplified employee
pension cash or deferred arrangement as described in

 

6

--------------------------------------------------------------------------------


 

Section 402(h)(1)(B), any eligible deferred compensation plan under Section 457,
any plan as described under Section 501(c)(18), and any Employer contributions
made on the behalf of a Participant for the purchase of an annuity contract
under Section 403(b) pursuant to a salary reduction agreement.

 

2.43         “Self-Employed Individual” means an individual who has Earned
Income from the trade or business which established the Plan or who would have
had Earned Income but for the fact that the trade or business did not have Net
Profits.

 

2.44         “Shareholder Employee” means an Employee or officer of a
Participating Employer that is an S Corporation if he owns, or is considered as
owning, on any day of the Participating Employer’s taxable year that ends within
the Plan Year, more than 5% of such Participating Employer’s outstanding stock.

 

2.45         “Spouse” or “(Surviving Spouse)” means an individual who is married
(or was married on the date of the Participant’s death) to a Participant,
provided that a former spouse will be treated as the Spouse or Surviving Spouse
to the extent provided under a Qualified Domestic Relations Order as described
in Section 414(p) of the Code.

 

2.45A      “Thrift Contribution Agreement” means a written agreement between an
Eligible Employee and the Participating Employer in which the Eligible Employee
agrees that a portion of the Eligible Employee’s after tax Compensation be
contributed under the Plan.

 

2.46         “Trust” means the Trust set forth in this document, the Adoption
Agreement, and amendments thereto.  The Trust name shall be the Plan Name, as
stated in the Adoption Agreement, plus the word “Trust.”

 

2.46A      “Trustee(s)” means the individual(s) or entity executing the Adoption
Agreement as such.

 

2.47         “Trust Fund” means all assets of the Trust.

 

2.48         “Valuation Date” means the last day of each Plan Year and such
other dates as determined by the Plan Administrator.  For the purpose of Article
XI, the last day of each Plan Year.

 

2.49         “Vesting Computation Period” means the period specified in Exhibit
5. If the Vesting Computation Period is changed, the two overlapping 12 month
periods beginning with the first day of the last old period and ending with the
last day of the first new period shall each be considered a Vesting Computation
Period for purposes of computing vesting under the Plan.

 

2.50         “Vesting Service” means the number of Vesting Computation Periods
during which an Employee completes the number of Hours Of Service specified in
Exhibit 5, excluding any Vesting Service specified in Exhibit 5.  One year of
Vesting Service shall be credited for each such Vesting Computation Period.

 

Vesting Service shall include service with a Participating Employer, Affiliated
Employer, and with a predecessor employer providing the Participating Employer
maintains the plan of such predecessor:

 

A Participant who leaves the employ of a Participating Employer to enter the
military service or who is on an approved leave of absence shall not be
considered to have terminated employment and shall continue to accrue Vesting
Service during such periods.  If a Participant fails to return or to resume
employment with the Participating Employer following completion of such periods,
he shall be deemed to have terminated employment as of the date the absence
commenced.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III – PARTICIPATION

 

3.1           ELIGIBILITY:        Each Eligible Employee shall become a
Participant on the Effective Date or, if later, on the Entry Date (as defined in
Exhibit 2) in which he first meets the eligibility requirements specified in
Exhibit 2. Prior to the commencement of any Salary Deferral or Employee
Contributions, a Salary Deferral Agreement or Thrift Contribution Agreement must
be completed and received by the Plan Administrator.  Following a termination of
employment, a former participant, or an Eligible Employee who has fulfilled the
Plan’s eligibility requirements but is no longer employed by the Participating
Employer on his Entry Date, shall be permitted to reenter the Plan on his
Re-employment Date.  Provided however, a nonvested former participant or an
Eligible Employee described in the preceding sentence shall be treated as a new
Employee for the purposes of determining eligibility to reenter the Plan where
his successive number of one-year Breaks In Service equals or exceeds the
greater of either (a) five, or (b) the aggregate number of pre-break years of
Eligibility Service.

 

In the event a Participant becomes ineligible to participate because he is no
longer a member of an eligible class of Employees specified in Exhibit 2, but
has not incurred a one-year Break In Service, such Employee shall participate
immediately upon his return to an eligible class of Employees.  If such Employee
incurs a one–year Break In Service, his eligibility to participate shall be
determined pursuant to the break in service rules of the plan.

 

In the event an Employee who is not a member of an eligible class of Employees
specified in Exhibit 2 becomes a member of an eligible class, such Employee
shall became a Participant immediately if such Employee has satisfied the
eligibility requirements specified in Exhibit 2.

 

3.2  WAIVER:  For any Plan Year, any Participant who is governed by a
Non–Standardized Adoption Agreement may, in writing, and prior to the date any
contribution is made on his behalf, waive all or a portion of any Employer
Discretionary Contribution, providing such Participant does not receive any
amounts waived in cash.

 

An Employee who is governed by a Non–Standardized Adoption Agreement may make,
in writing, an irrevocable election upon commencement of employment or upon the
Employee’s first becoming eligible to participate in the Plan to have a
specified amount or percentage (including none) contributed by the Participating
Employer to the Plan.  Such an election shall not constitute a cash or deferred
election for the purpose of Article XVI.  To the extent provided in final
regulation by the Secretary of the Treasury, this paragraph shall not apply to
an arrangement that directly or indirectly permits individual partners to vary
the amount of contributions made on their behalf.

 

3.3  BINDING FORCE:  A Participant shall be conclusively deemed to have assented
to the Plan, to any subsequent amendments, to the terms of the Annuity Contracts
or Insurance Policies on his life, and shall be bound thereby with the same
force and effect as if he had formally executed this Plan.

 

3.4  TRANSFER FROM AN AFFILIATED EMPLOYER:  If an Eligible Employee is
transferred from an Affiliated Employer to the Participating Employer, he shall
participate immediately if he meets the eligibility requirements specified to
Exhibit 2.

 

3.5  TRANSFER TO AN AFFILIATED EMPLOYER:  If a Participant transfers to an
Affiliated Employer, he shall not be entitled to any distribution from this Plan
pending his subsequent death or severance of employment.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV – ACCOUNTS

 

4.1  PARTICIPANTS’ ACCOUNTS:  The Plan Administrator shall maintain an Account
for each Participant showing the current dollar value of his interest in the
Plan.  Subaccounts to be known as Salary Deferral, Employee, 100% Vested,
Rollover, and Non–100% Vested Employer Matching, Employer Discretionary, and
Qualified Non-Elective shall be kept, showing (a) the contributions in each
category (b) the earnings, losses and expenses, and (c) distributions from each
subaccount.  Other subaccounts may be established as determined by the Plan
Administrator.  If a Participant has 5 consecutive 1 year Breaks In Service, the
Plan Administrator shall maintain pre–break and post–break subaccounts.

 

4.2  VALUATION OF ACCOUNTS:  On each Valuation Date, the Plan Administrator
shall determine the net increase or decrease in the fair market value of the
Trust Fund, excluding Insurance Policies, individual Annuity Contracts, or
allocated group Annuity Contracts, and shall equitably allocate the result
thereof to each Participant’s Account.  Such determination shall include
realized and unrealized gains and losses, investment income and losses, and
applicable expenses.  Subject to Sections 8.3 and 10.17, such realized and
unrealized gains and losses shall be allocated on a fair and equitable basis
under a method specified by the Plan Administrator.  A Participant’s interest in
an individual annuity contract or allocated group annuity contract shall be
determined at the annuity contract value and changes in such value shall be
allocated to the Account of such Participant.  Such determinations, other than
on the first Valuation Date, shall not include contribution or forfeiture
allocations.

 

9

--------------------------------------------------------------------------------


 

ARTICLE V – CONTRIBUTIONS

 

5.1    SALARY DEFERRAL CONTRIBUTION:  If the Employer so elects in Exhibit 3,
each Eligible Employee may elect to make Salary Deferral Contributions by filing
a Salary Deferral Agreement with the Plan Administrator within the time period
specified by the Plan Administrator.  Such election may not be made
retroactively.  The Salary Deferral Agreement shall include the amount or
percentage to be contributed (unless a special election is made pursuant to
Exhibit 3) which shall not be less than the minimum percentage of Compensation
nor more than the maximum percentage of Compensation designated in Exhibit 3.
All such contributions shall be paid by the Participating Employer, from Net
Profits, unless otherwise elected in Exhibit 1, to the Trustee.

 

A Participant may prospectively change, revoke, or reestablish his Salary
Deferral Agreement at such times as are set forth in Exhibit 3. Any such change,
revocation, or re-establishment shall be made on a form satisfactory to the Plan
Administrator and shall be filed with the Plan Administrator within the time
period specified by the Plan Administrator before it is effective.

 

All Salary Deferral Contributions shall be paid to the Plan no later than 12
months after the end of the Plan Year.

 

If the Participating Employer does not have sufficient Net Profits from which to
make Salary Deferral Contributions, the Plan Administrator shall reduce the
salary deferral percentages of all Participants as permitted by the Code or
regulations thereunder.

 

5.2    EMPLOYER CONTRIBUTION:  If the Employer so elects in Exhibit 3, each
Participating Employer shall make Employer Matching.  Qualified Non-Elective and
Employer Discretionary Contributions to the Trust.  All such contributions shall
be made from Net Profits, unless otherwise elected in Exhibit 1.

 

A Participating Employer shall have no right, title, or interest in
contributions made to the Plan and no part of such contributions or income
derived therefrom shall revert to the Participating Employer except as provided
in Section 5.3.

 

5.3    RETURN OF EMPLOYER CONTRIBUTIONS:  Notwithstanding any other provision of
this Plan, contributions made by a Participating Employer may be returned to
such Participating Employer if the contribution was made by reason of a mistake
of fact.  Such contribution must be returned within one year of the
contribution.

 

In the event that the Commissioner of Internal Revenue determines that this Plan
is not initially qualified under the Internal Revenue Code, any contribution
made incident to that initial qualification by the Participating Employer must
be returned to the Participating Employer within one year after the date the
initial qualification is denied, but only if the application for the
qualification is made by the time prescribed by law for filing the Participating
Employer’s return for the taxable year in which the plan is adopted, or such
later date as the Secretary of the Treasury may prescribe.

 

The Participating Employer shall state by written request to the Trustee the
amount of contribution to be returned and the reason for such return.  The
amount returned will not include any net earnings attributable to the
contribution and will be reduced by any net losses and expenses attributable to
the contribution.  The Trustee will return the specified amount to the
Participating Employer promptly upon receipt of the written request.

 

5.4    EMPLOYEE CONTRIBUTIONS:  If the Employer so elects in Exhibit 3, each
Participant may elect to make Employee Contributions during his period of
employment with a Participating Employer.  The Participating Employer shall
collect such contributions and remit them to the Trustee.

 

The Participant may change his contribution percentage, subject to the limits
hereinabove set forth, or revoke his election, under the same rules and
conditions that apply to Salary Deferral Contributions.

 

Any election, change, or revocation shall be made on a form satisfactory to the
Plan Administrator and shall be filed with the Plan Administrator within the
time period specified by the Plan Administrator prior to the commencement of
contributions.

 

5.5    ROLLOVER CONTRIBUTION:  Subject to the approval of the Plan Administrator
and upon completion of such forms as the Plan Administrator may require, a
Participant may make a Rollover Contribution to this Plan.

 

All Rollover Contributions made pursuant to this Section may not be withdrawn
except as otherwise provided by this Plan.

 

5.6    [Reserved]

 

5.7    TIME AND METHOD OF PAYMENT OF CONTRIBUTIONS:  Salary Deferral
Contributions and any Employee Contributions for any Plan Year shall be paid to
the Trustee in one or more installments as of the earliest date on which such
contributions can reasonably be segregated from the Participating Employer’s
general assets, not to exceed 90 days from the date on which such amounts are
received by the Participating Employer (in the case of amounts that a
Participant or beneficiary pays to an Employer) or the date on which such
amounts would otherwise have been payable to the Participant

 

10

--------------------------------------------------------------------------------


 

in cash (in the case of amounts withheld by the Participant’s wages), but in any
event, not later than the end of the twelve–month period immediately following
the Plan Year to which the contribution relates.  Employer Matching, Qualified
Non-Elective, and Employer Discretionary Contributions for any Plan Year shall
be paid to the Trustee in one or more installments not later than the time
prescribed by law (plus extensions) for tax deduction purposes.

 

Any contribution which will be invested in an Insurance Policy, Annuity
Contract, Mutual Fund Shares, may be paid by the Participating Employer directly
to the company offering such investment.  In this event, such contribution shall
be deemed to be received by the Trustee(s) as of the date of receipt by such
company.

 

5.8    DUTY OF TRUSTEE AND PLAN ADMINISTRATOR:  The Trustee and the Plan
Administrator shall neither be liable nor responsible for collecting any
contribution or transfer and the Trustee shall have only the responsibility of
investing amounts received in accordance with Article XIII.

 

5.9    ADDITIONAL REQUIREMENTS:  All contributions, other than Employer
discretionary contributions, made under this Plan shall be subject to Article
XYI.  In addition, the Plan Administrator may specify additional requirements
governing any contributions to the Trust Fund.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VI – ALLOCATIONS

 

6.1    ALLOCATION OF PARTICIPATING EMPLOYER CONTRIBUTIONS AND FORFEITURES:  The
Plan Administrator shall allocate to the Employer Matching subaccount of each
Participant eligible for an allocation his portion (as specified in Exhibit 3)
of the Employer’s Matching Contribution.  Such allocation shall be made for the
period specified by the Plan Administrator.  Unless elected to reduce the next
Participating Employer contribution, forfeitures arising from Employer
Discretionary subaccounts shall be allocated to the remaining Participant’s
Employer Discretionary subaccount on the last day of the Plan Year, or more
frequently if permitted by the Plan Administrator, according to the allocation
formula specified in Exhibit 3. Employer Matching forfeitures shall be allocated
to all Participants who have an Employer Matching subaccount on the last day of
the Plan Year in which such amounts were forfeited and allocated to such
Participant’s subaccount based on the ratio the Participant’s Compensation bears
to the total compensation of all Participants.  Qualified Non-Elective
Contributions and Employer Discretionary Contributions shall be allocated as of
the last day of the Plan Year (or more frequently if permitted by the Plan
Administrator) in which attributable in accordance with Exhibit 3.

 

6.2    ELIGIBILITY FOR ALLOCATION:  Each Participant who meets the requirements
of Exhibit 3 shall share in any Qualified Non-Elective Contribution, the
Employer Discretionary Contribution, and any discretionary forfeiture allocation
for such Plan Year.  Unless otherwise stated in Exhibit 3 of the Adoption
Agreement, a Participant who is governed by a Standardized Adoption Agreement
must complete more than 500 Hours of Service (1,000 Hours of Service prior to
the first Plan Year beginning January 1, 1990, or thereafter) in any applicable
Plan Year in order to share in an allocation for that year.  Unless otherwise
stated in Exhibit 3 of the Adoption Agreement, a Participant who is governed by
a Nonstandardized Adoption Agreement must complete 1,000 Hours of Service in any
applicable Plan Year in order to share in any allocation for that year.

 

6.3    ALLOCATION OF OTHER CONTRIBUTIONS:  Employee Contributions and Rollover
Contributions shall be allocated on the date received directly to the
appropriate subaccount of the Participant on whose behalf such contribution was
made.  Salary Deferral Contributions are allocated for the period specified by
the Plan Administrator.

 

12

--------------------------------------------------------------------------------


ARTICLE VII–LIMITATIONS ON ALLOCATIONS

 

7.1           LIMITATIONS ON PARTICIPATING EMPLOYERS THAT DO NOT MAINTAIN ANY
OTHER QUALIFIED PLAN:

 

(a)           If the Participant does not participate in, and has never
participated in another qualified plan, a welfare benefit fund, as defined in
Section 419(e) of the Code, or an individual medical account as defined in
Section 415(1)(2) of the Code, maintained by the Employer which provides an
Annual Addition as defined in Section 7.5, the amount of the Annual Addition
which may be credited to the Participant’s Account for any Limitation Year will
not exceed the lesser of the Maximum Permissible Amount or any other limitation
contained In this Plan.  If the Employer contribution and the Salary Deferral
Contribution that would otherwise be contributed or allocated to the
Participant’s Account would cause the Annual Additions for the Limitation Year
to exceed the Maximum Permissible Amount, the amount contributed or allocated
will be reduced so that the Annual Additions for the Limitation Year will equal
the Maximum Permissible Amount.  Provided, however, an Annual Addition to a
welfare benefit fund will be deemed to have been allocated prior to any other
allocation.

 

(b)           Prior to determining the Participant’s actual Compensation and
forfeitures for the Limitation Year, the Employer may determine the Maximum
Permissible Mount for a Participant on the basis of a reasonable estimation of
the Participant’s Compensation or forfeitures for the Limitation Year, uniformly
determined for all Participants similarly situated.

 

(c)           As soon as is administratively feasible after the end of the
Limitation Year, the Maximum Permissible Mount for the Limitation Year will be
determined on the basis of actual forfeitures and the Participant’s actual
Compensation and forfeitures for the Limitation Year.

 

(d)           If there is an Excess Amount due to paragraph (b), the excess will
be disposed of as follows:

 

(1)  Any Employee Contributions, to the extent they would reduce the Excess
Amount, will be returned to the Participant;

 

(2)  If after the application of (1) above an Excess Amount still exists, and
the Participant is covered by the Plan at the end of the Limitation Year, the
Excess Amount in the Participant’s Account will be used to reduce Employer
contributions (including any allocation of forfeitures) for such Participant in
the next Limitation Year, and each succeeding Limitation Year, if necessary;

 

(3)  If after the application of (2) above an Excess Amount still exists, and
the Participant is not covered by the Plan at the end of the Limitation Year,
the Excess Amount will be held unallocated In a suspense account.  The suspense
account will be applied to reduce future Employer contributions (including
allocation of any forfeitures) for all remaining Participants in the next
Limitation Year, and each succe­eding Limitation Year if necessary;

 

(e)           If a suspense account is in existence at any time during the
Limitation Year pursuant to this Section, it will not participate in the
allocation of the Trust’s investment gains and losses.

 

7.2           LIMITATIONS ON EMPLOYERS THAT MAINTAIN MORE THAN ONE QUALIFIED
PLAN ALL OF WHICH ARE QUALIFIED DEFINED CONTRIBUTION PLANS:

 

(a)           This Section applies if, in addition to this Plan, the Participant
is covered under another qualified Master or Prototype defined contribution plan
or a welfare fund, as defined in Section 419(e) of the Code, maintained by the
Employer, or an individual medical account, as defined in Section 415(1)(2) of
the Code, maintained by the Employer, which provides an Annual Addition as
defined in Section 7.5, during any Limitation Year.  The Annual Additions which
may be credited to a Participant’s Account under this Plan for any such
Limitation Year will not exceed the Maximum Permissible Amount reduced by the
Annual Additions credited to a participant’s account under the other plans and
welfare benefit funds for the same Limitation Year.  If the Annual Additions
with respect to the Participant under other defined contribution plans
maintained by the Employer are less than the Maximum Permissible Amount and the
Employer contribution that would otherwise be contributed or allocated to the
Participant’s Account under this Plan would cause the Annual Additions for the
Limitation Year to exceed this limitation, the amount contributed or allocated
will be reduced so that the Annual Additions under all such plans and funds for
the Limitation Year will equal the Maximum Permissible Amount.  If the Annual
Additions with respect to the Participant under such other defined contribution
plans and welfare benefit funds in the aggregate are equal to or greater than
the Maximum Permissible Amount, no amount will be contributed or allocated to
the Participant’s Account under this Plan for the Limitation Year.

 

(b)           Prior to determining the Participant’s actual Compensation and
forfeitures for the Limitation Year, the Employer may determine the Maximum
Permissible Amount for a Participant in the manner described in Section 7.1(b).

 

(c)           As soon as is administratively feasible after the end of the
Limitation Year, the Maximum Permissible Amount for the Limitation Year will be
determined on the basis of the Participant’s actual Compensation and forfeitures
for the Limitation Year.

 

13

--------------------------------------------------------------------------------


 

(d)           If, pursuant to Section 7.2(c), a Participant’s Annual Additions
under this Plan and such other plans would result in an Excess Amount for a
Limitation Year, the Excess Amount will be deemed to consist of the Annual
Additions last allocated except that Annual Additions attributable to a welfare
benefit fund or individual medical account will be deemed to have been allocated
first regardless of the actual allocation date.

 

(e)           If an Excess Amount was allocated to a Participant on the last day
of the Plan Year of this Plan which coincides with the last day of the Plan Year
of another plan, the Excess Amount attributed to this Plan will be the product
of,

 

(1)           the total Excess Amount allocated as of such date, times

 

(2)           the ratio of (a) the Annual Additions allocated to the Participant
for the Limitation Year as of such date under this Plan to (b) the total Annual
Additions allocated to the Participant for the Limitation Year as of such date
under this and all the other qualified Master or Prototype defined contribution
plans.

 

(f)            Any Excess Amounts attributed to this Plan shall be disposed in
the manner described in Section 7.1 (d).

 

7.3           LIMITATIONS ON PARTICIPATING EMPLOYERS THAT MAINTAIN QUALIFIED
DEFINED CONTRIBUTION PLANS OTHER THAN A MASTER OR PROTOTYPE PLAN: If the
Participant is covered under another qualified defined contribution plan
maintained by the Employer which is not a Master or Prototype plan, Annual
Additions which may be credited to the Participant’s Account under this Plan for
any Limitation Year will be limited as specified in Exhibit 7 of the Adoption
Agreement.

 

7.4           LIMITATIONS ON PARTICIPATING EMPLOYERS THAT MAINTAIN A QUALIFIED
DEFINED BENEFIT PLAN: If the Employer maintains, or at any time maintained, a
qualified defined benefit plan covering any Participant in this Plan, the sum of
the Participant’s Defined Benefit Plan Fraction and Defined Contribution Plan
Fraction will not exceed 1.0 in any Limitation Year.  The Annual Additions which
may be credited to the Participant’s Account under this Plan for any Limitation
Year will be limited in accordance with Exhibit 7 of the Adoption Agreement.

 

7.5           SPECIAL DEFINITIONS:

 

(a)           Annual Additions:  The sum of the following amounts credited to a
Participant’s Account for the Limitation Year:

 

(1)  Salary Deferral Contributions including excess contributions as defined in
Section 401(k)(8)(B) of the Code, excess aggregate contributions as defined in
Section 401(m)(6)(B), and excess deferrals as described in Section 402(g),
regardless of whether such amounts are distributed or forfeited;

 

(2)  All other Employer contributions;

 

(3)  forfeitures; and

 

(4)  the lesser of (i) one–half of the Employee Contributions or (ii) the
Employee Contributions in excess of 6% of the Participant’s Compensation for the
Limitation Year.  Effective the first Plan Year beginning in 1987, all Employee
Contributions shall be considered.  However, the Annual Addition for any
Limitation Year beginning before January 1, 1987 shall not be recomputed to
treat all Employee Contributions as Annual Additions.

 

Amounts allocated after March 31, 1984 to an individual medical account, as
defined in Section 415(1)(1) of the Code, which is part of a pension or annuity
plan maintained by the Employer, are treated as Annual Additions to a defined
contribution plan.  Also, amounts derived from contributions paid or accrued
after December 31, 1985, in taxable years ending after such date, which are
attributable to post–retirement medical benefits allocated to the separate
account of a Key Employee, as defined in Section 419A(d)(3), under a welfare
benefit fund, as defined in Section 419(e), maintained by the Employer, are
treated as Annual Additions to a defined contribution plan.

 

For this purpose, any Excess Amount applied under Section 7.1(d) or 7.2(f) in
the Limitation Year to reduce Employer contributions will be considered Annual
Additions for such Limitation Year.

 

(b)           Compensation:  A Participant’s earned income, wages, salaries, and
fees for professional services and other amounts received for personal services
actually rendered in the course of employment with the Employer maintaining the
Plan (including, but not limited to commissions, compensation for services on
the basis of a percentage of profits, commissions on insurance premiums, tips
and bonuses), and excluding the following:

 

(1)  Employer contributions to a plan of deferred compensation which are not
includible in the employee’s gross income for the taxable year in which
contributed, or Employer contributions under a simplified employee pension plan
to the extent such contributions are deductible by the employee, or any
distributions from a plan of deferred compensation:

 

14

--------------------------------------------------------------------------------


 

(2)        Amounts realized from the exercise of a non–qualified stock option,
or when restricted stock (or property) held by the employee either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture;

 

(3)        Amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option; and

 

(4)        Other amounts which received special tax benefits, or contributions
made by the Employer (whether or not under a salary reduction agreement) towards
the purchase of an annuity described in Code Section 403 (b) (whether or not the
amounts are actually excludable from the gross income of the employee).

 

For purposes of applying the limitations of this Article.  Compensation for a
Limitation Year is the Compensation actually paid or includible in gross income
during such year.

 

(c)           Defined Benefit Fraction: A fraction, the numerator of which is
the sum of the Participant’s Projected Annual Benefits under all the defined
benefit plans (whether or not terminated) maintained by the Employer, and the
denominator of which is the lesser of 125% of the dollar limitation determined
for the Limitation Year under Sections 415(b) and (d) of the Code or 140% of the
Highest Average Compensation, including any adjustments under Section 415(b) of
the Code.

 

Notwithstanding the above, if the Participant was a participant as of the first
day of the first Limitation Year beginning after December 31, 1986, in one or
more defined benefit plans maintained by the Employer which were in existence on
May 6, 1986, the denominator of this fraction will not be less than 125% of the
sum of the annual benefits under such plans which the Participant had accrued as
of the close of the last Limitation Year beginning before January 1, 1987,
disregarding any changes in the terms and conditions of the Plan after May 5,
1986. The preceding sentence applies only if the defined benefit plans
individually and in the aggregate satisfied the requirements of Code Section 415
for all Limitation Years beginning before January 1, 1987.

 

If the Plan satisfied the applicable requirements of Section 415 of the Code as
in effect for all Limitation Years beginning before January 1, 1987, an amount
shall be subtracted from the numerator of the defined contribution plan fraction
(not exceeding such numerator) as prescribed by the Secretary of the Treasury so
that the sum of the defined benefit plan fraction and defined contribution plan
fraction computed under Section 415(e)(1) of the Code does not exceed 1.0 for
such Limitation Year.

 

(d)           Defined Contribution Fraction:  A fraction, the numerator of which
is the sum of the Annual Additions to the Participant’s Account under all the
defined contribution plans (whether or not terminated) maintained by the
Employer for the current and all prior Limitation Years, (including the Annual
Additions attributable to the Participant’s non–deductible employee
contributions to all defined benefit plans, whether or not terminated,
maintained by the Employer, and the Annual Addition attributable to all welfare
benefit funds, as defined In Section 419(e) of the Code, and individual medical
accounts, as defined in Section 415(1)(2) of the Code, maintained by the
Employer), and the denominator of which is the sum of the Maximum Aggregate
Amounts for the current and all prior Limitation Years of service with the
Employer (regardless of whether a defined contribu­tion plan was maintained by
the Employer). The Maximum Aggregate Mount in any Limitation Year is the lesser
of 125% of the dollar limitation in effect under Code Section 415(c)(1)(A) or
35% of the Participant’s Compensation for such year.

 

If the Employee was a Participant as of the end of the first day of the first
Limitation Year beginning after December 31, 1986, in one or more defined
contribution plans maintained by the Employer which were in existence on May 6,
1986, the numerator of this fraction will be adjusted if the sum of this
fraction and the defined benefit fraction would otherwise exceed 1.0 under the
terms of this Plan.  Under the adjustment, an amount equal to the product of (1)
the excess of the sum of the fraction over 1.0 times (2) the denominator of this
fraction, will be permanently subtracted from the numerator of this fraction. 
The adjustment is calculated using the fractions as they would be computed as of
the end of the last Limitation Year beginning before January 1, 1987, and
disregarding any changes in the terms and conditions of the plan made after May
6, 1986, but using the Section 415 limitation applicable to the first Limitation
Year beginning on or after January 1, 1987.

 

The Annual Addition for any limitation year beginning before January 1, 1987,
shall not be recomputed to treat all Employee Contributions as Annual Additions.

 

(e)           Employer:    For purposes of this Article, Employer shall mean the
Employer that adopts this Plan, and all members of a controlled group of
corporations (as defined in Section 414(b) of the Code as modified by Section
415(h), all commonly controlled trades or businesses (as defined in Section
414(c) as modified by Section 415(h)) or affiliated service groups (as defined
in Section 414(m)) of which the adopting employer is a part, and any other
entity required to be aggregated with the Employer pursuant to regulations under
Section 414(o) of the Code.

 

(f)            Excess Mount:    The excess of the Participant’s Annual Additions
for the Limitation Year over the Maximum Permissible Amount.

 

(g)           Highest Average Compensation:    The Average Compensation for the
three consecutive years of service with the Participating Employer that produces
the highest average.  A year of service with the Participating Employer is the
12–consecutive month period defined in the Employer’s defined benefit plan.

 

15

--------------------------------------------------------------------------------


 

(h)           Limitation Year:    A Limitation Year shall be the period selected
in Exhibit 1. If the Employer has more than one qualified plan, this Plan or the
other plan shall be amended so that all qualified plans maintained by the
Employer must use the same Limitation Year.  If the Limitation Year is amended
to a different twelve-consecutive-month period, the new Limitation Year must
begin on a date within the Limitation Year in which the amendment is made.

 

(i)            Master or Prototype Plan:    A plan the form of which is the
subject of a favorable opinion letter from the Internal Revenue Service.

 

(j)            Maximum Permissible Amount:    The maximum Annual Addition that
may be contributed or allocated to a Partici­pant’s Account under the Plan for
any Limitation Year shall not exceed the lesser of:

 

(i)         the defined contribution dollar limitation, or

(ii)        25% of the Participant’s compensation for the Limitation Year.

 

The compensation limitation referred to in (ii) shall not apply to any
contribution for medical benefits (within the meaning of Section 401(h) or
Section 419A(f)(2) of the Code) which is otherwise treated as an Annual Addition
under Section 415(1)(1) or 419A(d)(2) of the Code.  The defined contribution
dollar limitation is the lesser of $30,000 (or if greater, one–fourth of the
limitation in Section 415(b)(1) of the Code). If a short Limitation Year is
created because of an amendment changing the Limitation Year to a different
twelve-consecutive-month period, the Maximum Permissible Amount will not exceed
the amount specified in Code Section 415(c)(1) multiplied by the following
fraction:

 

number of months in the short Limitation Year

12

 

(k)           Projected Annual Benefit:  The annual retirement benefit (adjusted
to an actuarially equivalent straight life annuity if such benefit is expressed
in a form other than a straight life annuity or qualified joint and survivor
annuity) to which the Participant would be entitled under the terms of the Plan
assuming:

 

(1)           the Participant will continue employment until Normal Retirement
Age under the Plan (or current age, if later), and

 

(2)           the Participant’s Compensation for the current Limitation Year and
all other relevant factors used to determine benefits under the Plan will remain
constant for all future Limitation Years.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VIII – INVESTMENTS

 

8.1           INVESTMENT AUTHORITY:  The Plan Administrator or Trustee shall
select suitable investments in which Participant Accounts nay be invested. 
Unless Nationwide permits in writing to the contrary, same or all of the assets
of the Employer’s Trust are required to be invested in Contracts.  Mutual Funds
or other investment products of Nationwide Insurance Company, its affiliates, or
subsidiaries.  All Plan assets not subject to investment direction by the
Employer, Participant, or Investment Manager shall be invested by the Trustee in
accordance with Article XIII.

 

8.2           EMPLOYER DIRECTED INVESTMENTS:  If the Employer so elects in
Exhibit 4, it shall direct the Trustee in all investments of the Trust.  In this
event, the Trustee shall not be liable for the directions or omissions of the
Employer nor shall the Trustee be under an obligation to invest or otherwise
manage any Plan assets that are subject to the direction of the Employer. 
Nothing in this Section shall relieve the Trustee of any liability under the
Trust for any act or mission of the Trustee.

 

8.3           PARTICIPANT DIRECTED INVESTMENTS:  If the Employer so elects in
Exhibit 4, each Participant shall direct, in writing, the investment of his
Account, or the portion of his Account specified in Exhibit 4. However, a
Participant shall not be permitted to direct his Account if the Participant has
received the entire vested portion of his Account.  The Plan Administrator may
elect, on a nondiscriminatory basis and for all Participants in the Plan, to
prohibit the Participant from directing his Account upon termination of
employment or retirement.  The frequency with which a Participant may change his
investment selection shall be specified in Exhibit 4.

 

If Participant directed investments are permitted, the valuation procedures
specified in Section 4.2 shall not apply.  The Plan Administrator shall identify
those assets being held in each Participant’s Account and shall value them at
their market value in determining the value of the Account, except that
investments in Annuity Contracts shall be valued at the annuity contract value.

 

A Participant is not permitted to direct that his Accrued Benefit, or any
portion thereof, be invested in collectibles unless permitted by Code Section
408(m).

 

The Employer, Plan Administrator, and Trustee shall be under no duty to question
any investment direction of a Participant, or to review any directed
investments, or to make suggestions to the Participant, nor shall they be held
responsible in any manner for investment loss or depreciation in asset value of
any directed investment.

 

8.4           INVESTMENT MANAGER:  The Employer may appoint an Investment
Manager in Exhibit 4 to assume certain powers and responsibilities in the
investment and management of Plan assets.  The Investment manager shall assume
full liability for all duties and powers assigned to him and shall be subject to
the fiduciary responsibilities of the Plan.  The Trustees shall not be liable
far the acts or missions of the Investment Manager nor shall the Trustee be
under an obligation to invest or otherwise manage any assets of the Plan that
are subject to the management of an Investment Manager.  Nothing in this Section
shall relieve the Trustee of any liability under the Trust for any act or
mission of the Trustee.

 

“Investment Manager” means any fiduciary (other than a Trustee or named
fiduciary):

 

(a)     who has the power to manage, acquire, or dispose of any assets of a
plan;

 

(b)              who is (i) registered as an investment adviser under the
investment Advisers Act of 1940; (ii) a bank, as defined in that Act; or (iii)
an insurer qualified to perform services described in paragraph (a) under the
laws of more than one state; and

 

(c)     who has acknowledged in writing that he is a fiduciary with respect to
the Plan.

 

17

--------------------------------------------------------------------------------


 

ARTICLE IX – INSURANCE POLICIES

 

9.1           PURCHASE OF INSURANCE POLICIES:  With the approval of the Plan
Administrator, a Participant may direct the Trustee to apply a portion of each
contribution to the purchase of an Insurance Policy.  The fact that any
Insurance Policy is issued on the life of a Participant shall not vest any
right, title, or interest in such Policy in the Participant except at the time
and on the terms and conditions set forth in the Plan.  All Insurance Policies
shall be issued and all premiums shall be payable as of the Common Due Date.

 

The Plan Administrator may direct the Trustee to invest a portion of the Trust
Fund in an Insurance Policy on the life of any Employee of a Participating
Employer, in which case, the investment shall be deemed to be for the benefit of
the Trust Fund as a whole.

 

Each Insurance Policy shall be issued by an Insurer selected by the Plan
Administrator.  The Trustee shall be the applicant, owner, and beneficiary of
each Insurance Policy.  As applicant, the Trustee shall execute any and all
applications and other documents required by the Insurer in connection with the
issuance of any Insurance Policy.  The Participating Employer, Plan
Administrator, and the Trustee shall not be liable for any loss suffered by a
Participant or a Beneficiary due to the Participant’s failure to supply any
information or perform any other act required by the Insurer in connection with
issuance or maintenance of an Insurance Policy.

 

However, the Trustee shall be required to pay over all proceeds of any Insurance
Policies to the Participant’s designated beneficiary in accordance with the
distribution provisions of this Plan.  A Participant’s Spouse will be the
designated beneficiary of the proceeds in all circumstances unless a waiver has
been made in accordance with Section 10.13. Under no circumstances shall the
Trust retain any part of the proceeds.

 

Insurance Policies may be held in the possession of the Trustee, Insurer, or
Participating Employer.

 

9.2           LIMITATIONS ON INSURANCE POLICIES:  All Insurance Policy premiums
shall be payable from Salary Deferral Contributions or Participating Employer
contributions, except as provided below.

 

If ordinary life insurance is purchased, aggregate premiums must be less than
50% of the aggregate Salary Deferral Contributions, Participating Employer
contributions, and forfeitures allocated to the Participant.  If term or
universal life insurance is purchased, aggregate premiums may not exceed 25% of
aggregate Salary Deferral Contributions, Participating Employer contributions,
and forfeitures allocated to the Participant.  If both ordinary and term or
universal life insurance are purchased, aggregate premiums for the term
insurance plus one-half the aggregate premiums for the ordinary insurance may
not exceed 25% of the aggregate Salary Deferral Contributions.  Participating
Employer contributions, and forfeitures allocated to the Participant.  If
retirement income or endowment policies are purchased on behalf of a
Participant, the death benefit under the policy shall not be greater than 100
times the anticipated monthly annuity provided under the policy.  Ordinary life
insurance is a policy that provides both non-decreasing death benefits and
non–increasing premiums.

 

If the premium payable is more than the amount of Salary Deferral or
Participating Employer contribution available for payment, the Trustee shall,
unless the Participant elects otherwise, convert other assets held on the
Participant’s behalf into cash in the amount of the insufficiency, to the extent
that the limitations of this section are not exceeded, and pay such amount to
the Insurer.

 

If payment of the premium due would cause the limitations of this section to be
exceeded, the Trustee shall, unless the Participant elects otherwise, convert
other assets held on the Participant’s behalf for two or more years into cash in
the amount of the excess and pay such amount to the Insurer.

 

Insurance Policy dividends and credits will be allocated to the Participant for
whose benefit the Policy is held.

 

9.3           DISPOSITION OF INSURANCE POLICIES:  Upon the retirement,
disability or other termination of employment of a Participant, the Participant
shall instruct the Trustee as to the disposition of the Insurance Policies on
his life, including the surrender, conversion, or transfer of ownership of such
policies to the Participant, or placing then on a paid-up basis.  If an
Insurance Policy is distributed to the Participant, such a policy shall be
subject to the provisions of Section 10.13. The Trustee shall dispose of the
policies in accordance with these instructions and shall, in any event, prior to
commencement of benefits under the Plan, convert Insurance Policies to cash or
an annuity contract or distribute them to the Participant.

 

9.4           MINIMUM PURCHASE:  If the amount available for the purchase of an
Insurance Policy is insufficient to provide the minimum purchase amount as
specified by the Insurer, no Insurance Policy shall be purchased until the
Common Due Date on which the amount available is sufficient.

 

9.5           VALIDITY OF INSURANCE POLICY:  Neither the Employer, the Plan
Administrator, nor the Trustee shall be responsible for the validity of any
Insurance Policy, nor for the failure on the part of the Insurer to make
payments provided by such Policies, nor for the action of any person which may
render an Insurance Policy null or void or unenforceable in whole or in part.

 

9.6           SUBORDINATION OF INSURANCE POLICY OR ANNUITY CONTRACT: In the
event of any conflict between the terms of the Plan and the provisions of any
Insurance Policy or Annuity Contract.  the terms of the Plan will control.

 

18

--------------------------------------------------------------------------------


 

ARTICLE X – BENEFITS AND DISTRIBUTIONS

 

10.1         VESTING  Each Participant shall at all times be 100% vested in
amounts attributed to Salary Deferral, Qualified Non-Elective, Employee, and
Rollover contributions and earnings thereunder.

 

Each Participant who is employed by a Participating Employer shall be 100%
vested in his Employer Matching and Employer Discretionary subaccounts at his
Normal Retirement Age, and in the event of his Disability or death.  The
Participant’s vested interest in such subaccounts at any other time shall be
determined by the Vesting Schedule elected In Exhibit 5. Provided, however, that
if the Plan is top-heavy, for the top-heavy Plan Year and for all subsequent
years (regardless of whether the Plan is top-heavy for any subsequent year) the
vesting schedule in Exhibit 8, if different, shall be used.

 

Each Participant shall be 100% vested in his Insurance Policy if (1) his
premiums originated from Salary Deferral Contributions, (2) such Participant was
previously 100% Vested in such policy prior to contribution to the Plan, or (3)
such policy was 100% Vested prior to adoption of this Prototype Plan. 
Otherwise, the Participant’s vested Interest in his Insurance Policy shall be
determined according to the preceding paragraph.

 

If a Participant terminates employment and is re–employed by a Participating
Employer:

 

(a)           years of Vesting Service credited after five or more consecutive
one-year Breaks In Service shall be disre­garded in determining the
Participant’s vested interest in the pre–break portion of the Participant’s
Accrued Benefit; and

 

(b)           such Participant’s pre–break Vesting Service will be disregarded
in determining the vested interest in any post-break portion of the
Participant’s Accrued Benefit if (1) the Participant was not vested in his
Employer Matching subaccount or Employer Discretionary subaccount at the time of
his termination of employment, and (2) his successive number of one-year Breaks
In Service exceeds the greater of either (1) five; or (2) the aggregate number
of pre–break years of Vesting Service.

 

10.2         FORFEITURES:  The Employer shall elect in Exhibit 3 when to forfeit
the nonvested portion of a terminated Participant’s Accrued Benefit.  If the
Participant’s nonvested interest, pursuant to this Plan, is forfeited
immediately, and the Participant elects to have distributed less than the entire
vested portion of the Account derived from Employer contributions, the part of
the nonvested portion that will be treated as a forfeiture is the total
nonvested portion multiplied by a fraction, the numerator of which is the amount
of the distribution attributable to Employer contributions and the denominator
of which is the total value of the vested Employer derived Account.  No
forfeiture shall occur solely as a result of a Participant’s withdrawal of his
Salary Deferral or Employee Contributions.  If a Participant terminates
employment without a vested interest in his Accrued Benefit, the Participant
shall be deemed to have received his interest in his Accrued Benefit upon
separation of service, and a forfeiture of the Participant’s Account shall occur
at the time specified in Exhibit 3.

 

Employer Discretionary and matching forfeitures may be allocated to
Participants’ Accounts or applied to reduce the next Participating Employer
contribution, as specified by Exhibit 3. Forfeitures of Excess Aggregate
Contributions (as defined in Article XVI) shall be distributed as specified in
Article XVI.

 

If, at termination of Plan, forfeitures remain unallocated or unapplied, such
forfeitures shall be allocated to the Employer Matching subaccount or Employer
Discretionary subaccount, whichever is applicable, of each Participant in
accordance with the allocation formula in Exhibit 3.

 

10.3A      REPAYMENT AFTER IMMEDIATE FORFEITURE:  If the Plan Administrator
elects in Exhibit 3 to forfeit all or a portion of the nonvested portion of a
Participant’s Accrued Benefit according to Exhibit 3, Section 6(a), a former
Participant who has resumed employment with the Participating Employer may repay
to the Plan the full amount of a vested benefit distributed to him.  under
provision of Article X, provided that such Participant:

 

(a)           had received a distribution of the present value of his
non-forfeitable benefit attributable to such service which he elected to
receive;

 

(b)           was not fully vested in the value of his Accrued Benefit at the
time of the distribution;

 

(c)           either elected to receive the distribution, or was required to
receive a distribution whose value attributable to his entire non-forfeitable
benefit did not exceed $3,500; and

 

(d)           resumed employment and repaid the full amount of the distribution,
in the case of a distribution on account of a Participant who separated from
service before the earlier of (1) five years after the first date on which the
Participant is subsequently re-employed by the Participating Employer; or (2)
the close of the first period of five consecutive one year Breaks In Service
commencing after the distribution.  However, in the case of any other
distribution, repayment must be made within five years after the date of
distribution.

 

In the event of such repayment, the Participant’s forfeited Accrued Benefit
(including all optional forms of benefits and subsidies relating to such
benefit) as of the most recent Valuation Date prior to the date of termination
shall be restored.  Such restoration shall first come from any forfeitures
allocated during the Plan Year, then from any Employer contributions.

 

19

--------------------------------------------------------------------------------


 

A nonvested former participant who, pursuant to Section 10.2, shall have been
deemed to forfeit his nonvested interest in his Account upon termination of
employment shall, upon rehire, be considered to have repaid his nonvested
interest in accordance with this Section.

 

10.38       REHIRE PRIOR TO FORFEITURE:  If the Plan Administrator elects in
Exhibit 3 to forfeit the Participant’s Accrued Benefit according to Exhibit 3.
Section 6(b), a distribution is made at a time when a Participant has a
nonforfeitable right to less than 100% of the Accrued Benefit derived from
Employer contributions, and the Participant may increase his nonforfeitable
percentage, then:

 

(a)           A separate subaccount will be established for the Participant’s
interest in the Plan as of the time of the distribution, and

 

(b)           At any relevant time the Participant’s nonforfeitable portion of
the separate subaccount will be equal to an amount (“X’“) determined by the
formula:

 

X=P(AB + D) — D

 

For purposes of applying the formula; P is the nonforfeitable percentage at the
relevant time.  AB is the Accrued Benefit at the relevant time, and D is the
amount of the distribution.

 

10.4         NORMAL RETIREMENT BENEFIT:  Each Participant who retires on or
after his Normal Retirement Date shall be entitled to his Accrued Benefit.  The
form of such distribution shall be subject to Section 10.13.

 

10.5         EARLY RETIREMENT BENEFIT:  If the Employer has elected in Exhibit 5
to permit early retirement, a Participant who terminates employment after
meeting the early retirement requirements specified in Exhibit 5 shall be
entitled to his vested Accrued Benefit on his Early Retirement Date.  A
Participant who terminates employment after fulfilling all of the requirements
except the minimum age requirement, may elect early retirement at any time after
attaining such minimum age.  The form of such distribution shall be subject to
Section 10.13.

 

10.6         DEFERRED RETIREMENT BENEFIT:  If a Participant shall continue in
active employment following his Normal Retirement Date, payment of his benefits,
subject to Section 10.12, shall be postponed until his actual retirement.  The
form of such distribution shall be subject to Section 10.13.

 

10.7         DISABILITY BENEFIT:  A Participant whose employment is terminated
prior to his Normal Retirement Age as a result of Disability shall be
immediately entitled to his Accrued Benefit.  The form of such distribution
shall be subject to Section 10.13.

 

10.8         DEATH BENEFIT:  If a Participant dies before his Annuity Starting
Date, the Participant’s Beneficiary shall be entitled to a death benefit equal
to the Participant’s Accrued Benefit.  Such Accrued Benefit shall not include
the value of any security interest in the Participant’s Account held by the Plan
by reason of any loan under Section 10.17. If married on the date of the
Participant’s death, the Surviving Spouse shall be the Beneficiary and shall be
entitled to a Qualified Pre-Retirement Survivor Annuity unless a valid waiver
(as described in Section 10.13) was executed.  However, after the death of the
Participant, the Beneficiary may elect any other form of benefit offered under
the Plan.  The Participant’s entire interest under this Section may be
distributed as soon as administratively practical, but in any event, no later
than the December 31 of the calendar year in which the fifth anniversary of the
Participant’s death occurs unless the Designated Beneficiary or Spouse elects
one of the following forms of distributions:

 

(a)           If any portion of the Participant’s interest is payable to a
Designated Beneficiary, distributions my be made in substantially equal
installments over the life or Life Expectancy of the Designated Beneficiary
commencing no later than the December 31 of the calendar year after the
Participant’s death; or

 

(b)           If the Designated Beneficiary is the Participant’s Surviving
Spouse, the date distributions are required to begin shall not be earlier than
the later of the December 31 of the calendar year in which the Participant would
have attained age 70 1/2, or the December 31 of the calendar year immediately
following the calendar year in which the Participant died.  If the Spouse dies
before payments begin, such Spouse shall be treated as the Participant for the
purpose of calculating future required distributions.

 

If the Participant dies after distribution of his interest has begun, the
remaining portion of such interest will continue to be distributed at least as
rapidly as under the method of distribution being used prior to the
Participant’s death.

 

If the Participant dies before distribution of his interest begins, distribution
of the Participant’s entire interest shall be completed by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death except
to the extent that an election is made to receive distributions in accordance
with (a) or (b) above.

 

If the Participant has not made an election by the time of his or her death, the
Participant’s Designated Beneficiary must elect the method of distribution no
later than the earlier of (a) December 31 of the calendar year in which
distributions would be required to begin under this Section, or (2) December 31
of the calendar year which contains the fifth anniversary of the date of death
of the Participant.  If the Participant has no Designated Beneficiary, or if the
Designated Beneficiary does not elect a method of distribution, distribution of
the Participant’s entire interest must be completed by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death.

 

20

--------------------------------------------------------------------------------


 

For purposes of this Section, if the Surviving Spouse dies after the
Participant, but before payments to such Spouse begin, the provisions of this
Section, with the exception of paragraph (b) above, shall be applied as if the
Surviving Spouse were the Participant.

 

For purposes of this Section, any amount paid to a child of the Participant will
be treated as if it has been paid to the Surviving Spouse if the amount becomes
payable to the Surviving Spouse when the child reaches the age of majority.

 

For purposes of this Section, distribution of a Participant’s interest is
considered to begin on the Participant’s Required Beginning Date (or the date
distribution is required to begin to the Surviving Spouse pursuant to paragraph
(b) above). If distribution in the form of an annuity irrevocably commences to
the Participant before the Required Beginning Date, the date the distribution is
considered to begin is the date distribution actually commences.

 

For purposes of this Section, payments will be calculated by use of the return
multiples specified in Tables V and VI, of Section 1.72–9 of the regulations
under the Code as of the date the distribution commences.  Life Expectancy of a
Surviving Spouse may, at the Spouse’s election, be recalculated annually.  In
the absence of an election, life expectancy of a Surviving Spouse may not be
recalculated.  In the case of any other Designated Beneficiary, Life Expectancy
will not be recalculated.

 

“Life Expectancy” and “Designated Beneficiary” shall have the meaning as defined
in Section 10.22.

 

10.9         OTHER TERMINATION OF EMPLOYMENT BENEFIT:  Subject to Section 10.13,
each Participant whose service with the Participating Employer is terminated
shall, if provided by Exhibit 5, be entitled to his vested Accrued Benefit.

 

10.9A      OTHER DISTRIBUTIONS:  An affected Participant’s Accrued Benefit may
also be distributed in a lump sum (1) if the Plan is terminated and a defined
contribution plan is not established within a reasonable period of time after
termination.  Established within a reasonable time period after termination
means the existence of the time this Plan terminated or within the period ending
within 12 months after distribution of all assets from this Plan of any other
defined contribution plan (other than an ESOP); or (2) upon the disposition to
an unrelated corporation of substantially all the assets (within the remaining
of Section 409(d)(2) of the Code) of a corporation which are used in the trade
or business in which the Participant is employed, but only with respect to
employees who continue employment with the corporation acquiring such assets,
and the corporation continues to maintain the Plan after disposition; or (3)
after disposition to an unrelated entity of a corporation’s interest in a
subsidiary providing such corporation continues to maintain this Plan, and the
Participant continues in employment with the subsidiary.  In (2) and (3) above,
the disposing corporation must continue to maintain the Plan.

 

The form of such distributions are subject to Section 10.13.

 

10.10       AGE 59 1/2:  If the Employer has elected in Exhibit 5 to permit age
59 1/2 benefit distributions, a Participant may elect payment of his vested
Accrued Benefit, or any portion thereof, at any time after attaining age 59 1/2.
The form of such distribution shall be subject to Section 10.13.

 

10.11       HARDSHIP:  If the Employer has elected in Exhibit 5 to permit
hardship distributions, such distributions to a Participant shall be made if the
distribution is necessary in light of Immediate and Heavy Financial Needs of the
Participant and where such Participant lacks other available resources.  A
distribution based upon financial hardship cannot exceed the amount required to
meet the immediate financial need created by the hardship (or the Participant’s
vested Accrued Benefit, if less) and not reasonably available from other
resources of the Participant.  The determination of the existence of financial
hardship and the amount required to be distributed to meet the need created by
the hardship shall be made by the Plan Administrator in accordance with the
standards set forth below.  Such distribution must comply with Section 10.18.
Hardship distributions may only be made from the Participant’s Salary Deferral,
Employee Contribution, Non–100% Vested Matching, 100% Vested Matching (not used
under Section 16.3) and Employer Discretionary Subaccounts.  Effective for the
first Plan Year beginning on or after January 1, 1989, a hardship distribution
from the Participant’s Salary Deferral Subaccount shall not exceed the sum of
the Participant’s subaccount as of December 31, 1988, and the Participant’s
Salary Deferral Contributions made during Plan Years after December 31, 1988.

 

For the purpose of this Section, Immediate and Heavy Financial Need means: (1)
medical expenses described in Code Section 213(d) incurred by the Participant,
the Participant’s Spouse, or dependents of the Participant (as defined In Code
Section 152); (2) the purchase (excluding mortgage payments) of a principal
residence of the Participant; (3) pay­ment of tuition for the next semester or
quarter of post secondary education for the Participant, his spouse, children,
or dependents; (4) the need to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage of the Participant’s
principal residence; or (5) any other event which the Commissioner of the
Internal Revenue Service has deemed to be an Immediate and Heavy Need.  A
Participant making an application under this Section shall have the burden of
presenting evidence of such need.

 

A distribution will be considered as necessary to satisfy an immediate and heavy
financial need providing: (1) the Participant withdraws and borrows (on a
nontaxable basis) all amounts available to the Participant under this plan and
all plans of the Employer (other than the mandatory employee portion of a
defined benefit plan); (2) all Plans main­tained by the Employer suspend for a
period of 12 months from the date of such distribution, the Participant’s
ability to make Salary Deferral Contributions or Employee Contributions; and (3)
all Plans maintained by the Employer limit such Participant’s ability to make
Salary Deferral Contributions for the Participant’s taxable year immediately
fol­lowing the taxable year of the hardship in excess of the limit specified in
Code Section 402(g) for such taxable year less the amount of such Participant’s
Salary Deferral Contributions for the taxable year of the hardship distribution.

 

21

--------------------------------------------------------------------------------


 

Each request for a hardship distribution shall be made by written application on
a forth acceptable to the Plan Administrator.  The form of such distribution
shall be subject to Section 10.13.

 

10.12       COMMENCEMENT OF BENEFITS:  A Participant may elect to commence
distribution of his benefit at any time on or after he meets the requirements
for a distribution set forth in this Article  However, subject to the succeeding
sentence, the Plan Administrator may elect to defer payment to a Participant
until all contributions and allocations have been made on behalf of any
Participant.  Unless the Participant elects otherwise, distribution of benefits
will begin no later than the 60th day after the close of the Plan Year in which
the Participant attains Normal Retirement Age or the Participant terminates
service with the Participating Employer, whichever is later.  Notwithstanding
the foregoing, the failure of a Participant and Spouse to consent to a
distribution while a benefit is immediately distributable, within the meaning of
Section 10.18. shall be deemed to be an election to defer commencement of
payment of any benefit sufficient to satisfy this Section.

 

Notwithstanding the other requirements of this Article and subject to the
requirements of Section 10.13, distribution on behalf of any Employee, including
a 5% owner, may be made in accordance with all of the following requirements
(regardless of when such distribution commences):

 

(a)           The distribution by the trust is one which would not have
disqualified such trust under Section 401(a)(9) of the Internal Revenue Code as
in effect prior to amendment by the Deficit Reduction Act of 1984;

 

(b)           The distribution is in accordance with a method of distribution
designated by the Employee whose interest in the trust is being distributed or,
if the Employee is deceased, by a beneficiary of such Employee;

 

(c)           Such designation was in writing, was signed by the Employee or the
beneficiary, and was made before January 1, 1983:

 

(d)           The Employee had accrued a benefit–under the Plan as of December
31, 1983;

 

(e)           The method of distribution designated by the Employee or the
beneficiary specifies the time at which distributions will be made, and in the
case of any distribution upon the Employee’s death, the beneficiaries of the
Employee listed in order of priority.

 

A distribution upon death will not be covered by this transitional rule unless
the information in the designation contains the required information described
above with respect to the distributions to be made upon the death of the
Employee.

 

For any distribution which commences before January 1, 1984, but continues after
December 31, 1983, the Employee or the beneficiary, to whoa such distribution is
being made, will be presumed to have designated the method of distribution under
which the distribution is being made if the method of distribution was specified
in writing and the distribution satisfies the requirements of this Section.

 

If a designation is revoked any subsequent distribution must satisfy the
requirements of Section 401(a)(9) of the Code and the regulations thereunder. 
If a designation is revoked subsequent to the date distributions are required to
begin, the trust must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Section 401(a)(9) of the Code and the regulations thereunder, but for the
Section 242(6)(2) election.  For calendar years beginning after December 31,
1988, such distributions must meet the minimum distribution incidental benefit
requirements in Section 1.401(a)(9)–2 of the Income Tax Regulations.  Any
changes in the designation will be considered to be a revocation of the
designation.  However, the mere substitution or addition of another beneficiary
(one not named in the designation) under the designation rill not be considered
to be a revocation of the designation, so long as such substitution or addition
does not alter the period over which distributions are to be made under the
designation, directly or indirectly (for example, by altering the relevant
measuring life). In the case in which an amount is transferred or rolled over
from one plan to another plan, the rules in Q&J J–2 and Q&A J–3 of such
regulations shall apply.

 

10.13       FORM OF DISTRIBUTION:

 

(a)           Any Participant who is credited with at least one Hour Of Service
with the Employer after August 23, 1984 shall receive a benefit at retirement in
the form of a Qualified Joint and Survivor Annuity.  A Participant may select a
benefit other than a Qualified Joint and Survivor Annuity benefit during the 90
day period preceding the Annuity Starting Date provided that an appropriate
waiver, as described in subsection (c) of this Section, is executed.  The
Participant may elect to have such annuity distributed upon attainment of his
Early Retirement Age.

 

(b)           The Spouse of any Participant who dies prior to his Annuity
Starting Date will receive a benefit in the form of a Qualified Pre-Retirement
Survivor Annuity.  The Surviving Spouse may elect to have such annuity
distributed within a reasonable period after the Participant’s death.  A
Participant may select a benefit other than a Qualified Pre-Retirement Survivor
Annuity or a beneficiary other than the Participant’s Spouse if the Participant
is unmarried or if the Participant, during a period which begins on the first
day of the Plan Year in which the Participant attains age 35 and ends on the
earlier of the date of the Participant’s death or his

 

22

--------------------------------------------------------------------------------


Annuity Starting Date executes an appropriate waiver as described in subsection
(c) hereof.  If a Participant terminates employment prior to the first day of
the Plan Year in which the Participant attains age 35, with respect to the
Participant’s Account as of the date of termination, the selection period shall
begin upon termination of employment.

 

Notwithstanding the above paragraph, a Participant who will not yet attain age
35 as of the end of any current Plan Year may make a special qualified election
to waive the Qualified Pre-Retirement Survivor Annuity for the period beginning
on the date of such election and ending on the first day of the Plan Year in
which the Participant will attain age 35.  Such election shall not be valid
unless the Participant receives a written explanation of the Qualified
Pre-Retirement Survivor Annuity in such terms as are comparable to the
explanation required under paragraph (d) below.  Qualified Pre-Retirement
Survivor Annuity coverage will be automatically reinstated as of the first day
of the Plan Year in which the Participant attains age 35. Any new waiver on or
after such date shall be subject to the full requirements of this Article.

 

(c)           A married Participant who selects a benefit other than a Qualified
Joint and Survivor Annuity, a Qualified Pre-Retirement Survivor Annuity, or
designates a beneficiary other than his Spouse, must execute a written waiver
and must obtain the consent of his Spouse, if any, pursuant to the terms of
Section 10.18 hereof.  A Participant may revoke any waiver during the periods
described without the consent of his Spouse.  There is no limit on the number of
revocations or waivers that may be made under this Article.  However, after the
death of the Participant, the Participant’s Surviving Spouse, unless an Annuity
Contract is purchased or the Spouse has executed a written waiver pursuant to
Section 10.18, may elect any other form of benefit offered under the Plan.

 

(d)           The Plan Administrator shall provide each Participant with an
explanation of the Qualified Joint and Survivor Annuity and the Qualified
Pre-Retirement Survivor Annuity which meets the requirements of the Internal
Revenue Code.  With respect to the Qualified Joint and Survivor Annuity, such
explanation shall be provided no less than 30 days and no more than 90 days
prior to his Annuity Start Date.  Such written explanation shall include: (i)
the terms and conditions of a Qualified Joint and Survivor Annuity; (ii) the
Participant’s right to make and the effect of an election to waive the Qualified
Joint and Survivor Annuity form of benefit; (iii) the rights of a Participant’s
Spouse; and (iv) the right to make, and the effect of, a revocation of a
previous election to waive the Qualified Joint and Survivor Annuity.

 

With respect to the Qualified Pre-Retirement Survivor Annuity, such explanation
shall be provided within the later of (1) the period beginning with the first
day of the Plan Year in which the Participant attains age 32 and ending on the
close of the Plan Year preceding the Plan Year in which the Participant attains
age 35; (2) a reasonable period after the individual becomes a Participant; (3)
a reasonable period ending after Code Section 401(a)(11) applies to the
Participant; (4) a reasonable period after Section 10.20 ceases to apply to the
Participant; (5) a reasonable period after separation from service in case of a
Participant who separates before attaining age 35.  Such written explanation of
the Qualified Pre-Retirement Survivor Annuity shall be provided in such terms
and in such manner as would be comparable to the explanation provided for
meeting the requirements applicable to a Qualified Joint and Survivor Annuity.

 

For purposes of applying the preceding paragraph, a reasonable period ending
after the enumerated events described above is the end of the two–year period
beginning one year prior to the date the applicable event occurs, and ending one
year after that date.  In the case of a Participant who separates from service
before the Plan Year in which age 35 is attained, notice shall be provided
within the two-year period beginning one year prior to separation and ending one
year after separation.  If such a Participant thereafter returns to employment
with the Employer, the applicable period for such Participant shall be
redetermined.

 

Notwithstanding the other requirements of this subsection (d), the respective
notices prescribed in this subsection need not be given to a Participant if (1)
the Plan “fully subsidizes” the costs of a Qualified Joint and Survivor Annuity
or Qualified Pre-Retirement Survivor Annuity, and (2) the Plan does not allow
the Participant to waive the Qualified Joint and Survivor Annuity or Qualified
Pre-Retirement Survivor Annuity and does not allow a married Participant to
designate a non-spouse beneficiary.  For purposes of this subsection., a Plan
fully subsidizes the costs of a benefit if no increase in cost, or decrease in
benefits to the Participant may result from the Participant’s failure to elect
another benefit.

 

10.13A    DISTRIBUTION REQUIREMENTS

 

(a)           Except as otherwise provided in Section 10.13, the requirements of
this Section shall apply to any distribution of a Participant’s interest and
will take precedence over any inconsistent provisions of this Plan.  Unless
otherwise specified, the provisions of this Section apply to calendar years
beginning after December 31, 1984.

 

(b)           All distributions required under this Section shall be determined
and made in accordance with the Income Tax Regulations under Section 401(a)(9),
including the minimum distribution incidental benefit requirement of Section
1.401(a)(9)-2 of the regulations.

 

(c)           The entire interest of a Participant must be distributed or begin
to be distributed no later than the Participant’s Required Beginning Date.

 

23

--------------------------------------------------------------------------------


 

 

(d)                              Limits on Distribution Periods.  As of the
first Distribution Calendar Year, distributions, if not made in a single–sum,
may only be made over one of the following periods (or a combination thereof):

 

(1)  the life of the Participant,

(2)  the life of the Participant and a Designated Beneficiary,

(3)  a period certain not extending beyond the Life Expectancy of the
Participant, or

(4)  a period certain not extending beyond the joint and last survivor
expectancy of the Participant and a Designated Beneficiary.

 

(e)           If the Participant’s interest is to be distributed in other than a
single sum, the following minimum distribution rules shall apply on or after the
Required Beginning Date:

 

(1)           Individual Account.

 

(i)            If a Participant’s benefit is to be distributed over (1) a period
not extending beyond the Life Expectancy of the Participant or the joint life
and last survivor expectancy of the Participant and the Participant’s Designated
Beneficiary or (2) a period not extending beyond the Life Expectancy of the
Designated Beneficiary, the amount required to be distributed for each calendar
year, beginning with distributions for the first Distribution Calendar Year must
at least equal the quotient obtained by dividing the Participant’s benefit by
the Applicable Life Expectancy.

 

(ii)           For calendar years beginning before January 1, 1989, if the
Participant’s Spouse is not the Designated Beneficiary, the method of
distribution selected must assure that at least 50% of the present value of the
amount available for distribution is paid within the Life Expectancy of the
Participant.

 

(iii)          For calendar years beginning after December 31, 1988, the amount
to be distributed each year, beginning with distributions for the first
Distribution Calendar Year shall not be less than the quotient obtained by
dividing the Participant’s benefit by the lesser of (1) the applicable Life
Expectancy or (2) if the Participant’s Spouse is not the Designated Beneficiary,
the applicable divisor determined from the table set forth in Q&A–4 of Section
1.401(a)(9)-2 of the Income Tax Regulations.  Distributions after the death of
the Participant shall be distributed using the Applicable Life Expectancy in (i)
above as the relevant divisor without regard to regulations Section
1.401(a)(9)-2.

 

(iv)          The minimum distribution required for the Participant’s first
Distribution Calendar Year must be made on or before the Participant’s Required
Beginning Date.  The minimum distribution for other calendar years, including
the minimum distribution for the Distribution Calendar Year in which the
Employee’s Required Beginning Date occurs, must be made on or before December 31
of that Distribution Calendar Year.

 

(2)           Other Forms.

 

(i)            If the Participant’s benefit is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder shall be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the regulations thereunder.

 

(f)            Life Expectancy, Designated Beneficiary, Distribution Calendar
Year, and Applicable Life Expectancy shall have the meanings as defined in
Section 10.22.

 

10.14       METHOD OF DISTRIBUTION:  For any distribution under this Article,
the Participant or Beneficiary may, providing such methods of distribution are
offered under the Plan, elect payment in (a) cash, (b) Mutual Fund Shares, (c)
Annuity Contracts. (d) an annuity under a group annuity contract, or (e)
Insurance Policies.  Annuity Contracts used to fund a Participant’s benefit must
meet the requirements of Code Sections 411(a)(11) and 417.

 

10.15       CASH-OUT DISTRIBUTION:  If the value of the Participant’s vested
Accrued Benefit on the date he terminates service does not exceed $3,500, the
Plan Administrator shall, as elected in Exhibit 5, either: (1) immediately
distri­bute to such Participant his Account in the form of a lump sum; or (2)
permit the Participant to elect to receive a distribution subject to the
provisions of this Article.  The above sentence shall also apply to the value of
a Qualified Joint and Survivor Annuity or Qualified Pre-Retirement Survivor
Annuity which does not exceed $3,500. However, no distribution (regardless of
amount) shall be made pursuant to the preceding sentence after the Annuity
Starting Date unless the Participant and his Spouse (or the Participant’s
Surviving Spouse) consents, pursuant to Section 10.18.

 

10.16       WITHDRAWALS OF EMPLOYEE CONTRIBUTIONS:  Subject to the consent
provisions of Section 10.18, and disregarding any other provisions limiting
withdrawals from this Plan, a Participant may, upon written notice to the Plan
Administrator, withdraw from the Plan, in cash, all or a portion of the value of
his Employee Contribution subaccount.

 

If Employee Contributions are made pursuant to a Thrift Contribution Agreement,
then this Section shall be inoperative and withdrawals of a Participant’s
Employee Contribution subaccount shall only be permitted as otherwise permitted
by this Article.

 

24

--------------------------------------------------------------------------------


 

10.17       LOANS TO PARTICIPANTS:  If the Employer so elects in Exhibit 5, and
the consent of the Participant’s Spouse is obtained pursuant to Section 10.18,
the Trustee may make a loan to any Participant (except a Shareholder Employee or
Owner-Employee) or Benefifciary.  Each loan shall be made upon the written
application of the Participant on a form acceptable to the Plan Administrator
and shall be subject to the approval of the Plan Administrator.  Loans shall:

 

(a)           be made available to Participants and Beneficiaries on a
reasonably equivalent basis;

 

(b)           not be available to highly compensated employees (within the
meaning of 414(q)) in an amount greater than the amount available to other
employees;

 

(c)           be secured by the Participant’s vested Accrued Benefit and bear a
reasonable rate of interest;

 

(d)           by its terms require that repayment (principal and interest) be
amortized in level payments, not less fre­quently than quarterly, over a period
not extending beyond five years from the date of the loan, unless the loan is
for the sole purpose of buying the principal residence of the Participant; and

 

(e)           not exceed $50,000 (reduced by the excess, if any, of the highest
outstanding balance of loans made during the one year period ending on the day
before the loan is made, over the outstanding balance of loans from the Plan on
the date the loan is made) or 50% of the Participant’s vested Accrued Benefit
(without regard to a Participant’s Keogh transfer subaccount), whichever is
less.  For these purposes, all loans from all plans of the Participating
Employer and other members of a group of employees described in Code Sections
414(b), 414(c), and 414(m) are aggregated.  Provided however, if the
Participant’s or Beneficiary’s vested Accrued Benefit is less than $10,000, a
loan of up to the Participant’s vested Accrued Benefit may be made.  An
assignment or pledge of any portion of a Participant’s interest in the Plan and
a loan, pledge, or assignment with respect to any Annuity Contract purchased
under this Plan will be treated as a loan under this subsection.

 

All such loans shall be considered either a general investment of the Trust Fund
or an asset of the Participant’s Account, as elected in Exhibit 5.

 

A Participant shall not have more than one loan in effect at any time.  The Plan
Administrator, in a non-discriminatory manner, may create other rules and
regulations governing loans.  Effective for any loan granted or renewed on or
after January 1, 1990, such rules and regulations must (if required by
regulations issued by the Department of Labor) include a written document which
is to be made part of this Plan which, at a minimum, specifies:

 

(a)           The identity of the person or positions authorized to administer
the participant loan program;

(b)           A procedure for applying for loans;

(c)           The basis on which loans will be approved or denied;

(d)           Limitations (if any) on the types and amounts of loans offered;

(e)           The procedure under the program for determining a reasonable rate
of interest;

(f)            The types of collateral which may secure a participant loan; and

(g)           The events constituting default and the steps that will be taken
to preserve plan assets in the event of such default.

 

If loans are permitted in Exhibit 5, effective for any loan granted or renewed
on or after the first Plan Year beginning in 1989, the Trustee is specifically
authorized to establish and the Plan Administrator is authorized to maintain and
administer a Participant loan program.

 

An assignment or pledge of any portion of a Participant’s interest in the Plan
and a loan, pledge, or assignment with respect to any Annuity Contract purchased
under this Plan will be treated as a loan under this Section.

 

If a Participant shall default on any loan, the Plan Administrator shall deduct
the unpaid principal and any unpaid interest from the Participant’s Account at
the time when the Participant’s Account becomes distributable.

 

10.18       CONSENT:  If the value of a Participant’s vested Accrued Benefit
derived from Employer and Employee Contributions exceeds (or at the time of any
prior distribution exceeded) $3,500, and his Accrued Benefit is immediately
distributable, the Participant and the Participant’s Spouse (or where either the
Participant or the Spouse has died, the survivor) must consent to any
distribution.  The consent of the Participant and the Participant’s Spouse shall
be obtained in writing within the 90-day period ending on the Annuity Starting
Date.  The Plan Administrator shall notify the Participant and the Participant’s
Spouse of the right to defer any distribution until the Participant’s Account is
no longer immediately distributable.  Such notification shall include a general
description of the material features, and an explanation of the relative values
of the optional forms of benefit available under the plan in a manner that would
satisfy the notice requirements of Section 417(a)(3), and shall be provided no
less than 30 days and no more than 90 days prior to the Annuity Starting Date.

 

Notwithstanding the foregoing, only the Participant need consent to the
commencement of a distribution in the form of a Qualified Joint and Survivor
Annuity while his Accrued Benefit is immediately distributable.  Furthermore, if
payment in the form of a Qualified Joint and Survivor Annuity is not required
with respect to the Participant pursuant to Section 10.20 of the Plan, only the
Participant need consent to the distribution of his Accrued Benefit that is
immediately distributable.  Neither the consent of the Participant nor the
Participant’s Spouse shall be required to the extent that a distribution is
required to satisfy Section 401(a)(9) or Section 415 of the Code.  In addition,
upon

 

25

--------------------------------------------------------------------------------


 

termination of this Plan, if the Plan does not offer an annuity option
(purchased from a commercial provider), the Participant’s Account may, without
the Participant’s consent, be distributed to the Participant or transferred to
another defined contribution plan (other than an employee stock ownership plan
as defined in Section 4975(e)(7) of the Code) within the same controlled group.

 

An Accrued Benefit is immediately distributable if any part of the Account could
be distributed to the Participant (or Surviving Spouse) before the Participant
attains or would have attained if not deceased) the later of Normal Retirement
Age or age 62.

 

A waiver of a Qualified Pre-Retirement Survivor Annuity or Qualified Joint and
Survivor Annuity must include the consent of the Spouse of the Participant. 
Such consent must be in writing and must be witnessed by either a plan
representative or notary public.  The Spouse’s waiver must be limited to a
designation of a specific alternate beneficiary including any class of
beneficiaries or any contingent beneficiaries.  Such alternate beneficiary must
not be changed without the Spouse’s consent (unless the consent of the Spouse
expressly permits designations by the Participant without any requirement of
further consent by the Spouse). In addition, the Spouse’s consent must
acknowledge the effect of the election.  Notwithstanding the foregoing, if it is
established to the satisfaction of the plan representative that such written
consent may not be obtained because there is no Spouse or the Spouse cannot be
located, no such consent will be required.

 

Any consent by a Spouse obtained under this provision (or establishment that the
consent of a Spouse may not be obtained) shall be effective only with respect to
such Spouse.  A consent that permits designations by the Participant without any
requirement of further consent by such Spouse must acknowledge that the Spouse
has the right to limit consent to a specific beneficiary, and a specific form of
benefit where applicable, and that the Spouse voluntarily elects to relinquish
either or both of such rights.  A revocation of a prior waiver may be made by a
Participant without the consent of the Spouse at any time before the
commencement of benefits.  The number of revocations shall not be limited.  No
consent obtained under this provision shall be valid unless the Participant has
received notice as provided in Section 10.13 above.

 

A Participant must obtain the consent of his Spouse, if any, the use of his
Account as security for the loan.  Spousal consent shall be obtained no earlier
than the beginning of the 90-day period that ends on the date on which the loan
is to be so secured.  The consent must be in writing, must acknowledge the
effect of the loan, and must be witnessed by a plan representative or notary
public.  Such consent shall thereafter be binding with respect to the consenting
spouse or any subsequent spouse with respect to that loan.  A new consent shall
be required if the Account is used for renegotiation, extension, renewal, or
other revision of the loan.

 

If a valid spousal consent has been obtained in accordance with the above
paragraph, then, notwithstanding any other provision of this Plan, the portion
of the Participant’s vested Account used as a security interest held by the Plan
by reason of a loan outstanding to the Participant shall be taken into account
for purposes of determining the amount of the Account payable at the time of
death or distribution, but only if the reduction is used as repayment of the
loan.  If less than 100% of the Participant’s vested Account (determined without
regard to the preceding sentence) is payable to the Surviving Spouse, then the
Account shall be adjusted by first reducing the vested Account by the amount of
the security used as repayment of the loan, and then determining the benefit
payable to the Surviving Spouse.

 

10.19       OTHER PROVISIONS:  The Plan Administrator, on a non-discriminatory
basis, may promulgate other rules and regulations governing distributions from
the Plan including, if not prohibited by Section 14.1, limiting the forms of
benefits offered under this Plan.

 

10.20       QUALIFIED SPECIAL RULE FOR PROFIT SHARING PLANS:  The above
Qualified Joint and Survivor and Qualified Pre-Retirement Survivor Annuity
notice, waiver, and consent provisions (including, without limitation, spousal
loan and beneficiary consent requirements specified in Sections 10.17 and 2.6
respectively) shall not be applicable to this Plan if the Plan Administrator
administers a profit sharing plan according to the following limitations:

 

(a)           the Participant does not or cannot elect payments in the form of a
life annuity: and

 

(b)           on the death of the Participant, the Participant’s vested Account
will be paid to the Participant’s Surviving Spouse, but if there is no Surviving
Spouse, or if the Surviving Spouse has consented in a manner conforming to a
qualified election, then to the Participant’s designated beneficiary.  The
Surviving Spouse may elect to have distribution of the vested Account commence
within the 90-day period following the date of the Participant’s death.  The
Account shall be adjusted for gains or losses occurring after the Participant’s
death in accordance with the provisions of the Plan governing the adjustment of
Account for other types of distributions.  This Section shall not be operative
with respect to a Participant in a profit sharing plan if the plan is a direct
or indirect transferee of a defined benefit plan, money purchase plan, a target
benefit plan, stock bonus, or profit sharing plan which is subject to the
survivor annuity requirements of Section 401(a)(11) and Section 417 of the Code.

 

The Participant may waive the spousal death benefit described in this Section at
any time provided that no such waiver shall be effective unless it satisfies the
conditions of this Article (other than the notification requirement referred to
therein) that would apply to the Participant’s waiver of the Qualified
Pre-Retirement Survivor Annuity.

 

26

--------------------------------------------------------------------------------


 

In addition, this Section shall not apply unless the Participant’s Spouse is the
designated beneficiary of any insurance on the

Participant’s life purchased by Employer contributions or forfeitures allocated
to the Participant’s Account.

 

10.21       SPECIAL RULE:  [Reserved]

 

10.22       DEFINITIONS:  For the purpose of Sections 10.8 and 10.13A, the
following definitions shall apply:

 

(a)            Applicable Life Expectancy.  The life expectancy (or joint and
last survivor expectancy) calculated using the attained age of the Participant
(or designated beneficiary) as of the Participant’s (or designated
beneficiary’s) birthday in the applicable calendar year reduced by one for each
calendar year which has elapsed since the date life expectancy was first
calculated.  If life expectancy is being recalculated, the applicable life
expectancy shall be the life expectancy as so recalculated.  The applicable
calendar year shall be the first distribution calendar year, and if life
expectancy is being recalculated such succeeding calendar year.  If annuity
payments commence before the Required Beginning Date, the applicable calendar
year is the year payments commence.  If distribution is in the form of an
immediate annuity purchased after the Participant’s death with the Participant’s
remaining interest, the applicable calendar year is the year of purchase.

 

(b)           Designated Beneficiary.  The individual who is designated as the
beneficiary under the Plan in accordance with Section 401(a)(9) and the
regulations thereunder.

 

(c)           Distribution Calendar Year.  A calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date.  For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin pursuant to Section 10.18 above.

 

(d)           Life Expectancy.  Life expectancy and joint and last survivor
expectancy are computed by use of the expected return multiples in Tables V and
VI of Section 1.72–9 of the Income Tax Regulations.

 

Unless otherwise elected by the Participant by the time distributions are
required to begin, life expectancies shall not be recalculated annually.  Such
election shall be irrevocable as to the Participant (or Spouse) and shall apply
to all subsequent years.  The life expectancy of a non-spouse beneficiary may
not be recalculated.

 

(e)           Participant’s Benefit.

 

(1)      The Participant’s Account as of the last valuation date in the calendar
year immediately preceding the distribution calendar year (valuation calendar
year) increased by the amount of any contributions or forfeitures allocated to
the Account as of dates in the valuation calendar year after the valuation date
and decreased by distributions made in the valuation calendar year after the
valuation date.

 

(2)      Exception for second distribution calendar year.  For purposes of
paragraph (1) above.  if any portion of the minimum distribution for the first
distribution calendar year is made in the second distribution calendar year on
or before the Required Beginning Date, the amount of the minimum distribution
made in the second distribution calendar year shall be treated as if it has been
made in the immediately preceding distribution calendar year.

 

10.23       FORMS OF BENEFITS:  The normal form of benefit under this Plan shall
be a lump sum.  The optional forms of benefits provided in this Plan shall be
stated in Exhibit 5.  However, if this Plan is an amendment and restatement of a
prior plan, all optional forms of benefits provided in the prior plan, to the
extent accrued, shall be provided in this Plan.

 

27

--------------------------------------------------------------------------------


 

ARTICLE XI – TOP-HEAVY PROVISIONS

 

11.1         DETERMINATION OF TOP-HEAVY STATUS:  If this Plan is or becomes
top-heavy in any Plan Year beginning after December 31, 1983, the provisions of
Article XI will supersede any conflicting provisions in the Plan or Adoption
Agreement.  For any Plan Year beginning after December 31, 1983, this Plan is
top-heavy if any of the following conditions exist:

 

(a)           If the Top-heavy Ratio for this Plan exceeds 60% and this Plan is
not part of any Required Aggregation Group or Permissive Aggregation Group of
plans.

 

(b)           If this Plan is a part of a Required Aggregation Group of plans
but not part of a Permissive Aggregation Group and the Top-heavy Ratio for the
group of plans exceeds 60%.

 

(c)           If this Plan is a part of a Required Aggregation Group and part of
a Permissive Aggregation Group of plans and the Top-heavy Ratio for the
Permissive Aggregation Group exceeds 60%.

 

11.2         MINIMUM ALLOCATION FOR THIS PLAN:  Notwithstanding any allocation
formula in Exhibit 3, if this Plan provides for Employer Discretionary
Contributions and this Plan is top-heavy (as determined by Section 11.1), the
Participating Employer discretionary contributions and discretionary forfeitures
(if any) shall be allocated to the Employer discretionary subaccount of all
participants eligible for an allocation in the proportion that the Participant’s
Compensation bears to the total Compensation of all Participants.  The maximum
allocation to any Participant under this paragraph shall not exceed 3% of the
Participant’s Compensation.  The remaining allocation shall be made according to
the formula provided in the adoption agreement.

 

11.3         MINIMUM REQUIRED ALLOCATION:  Except as provided in Section 11.4
below, if this Plan is top-heavy as determined in Section 11.1, each Non-Key
Employee who is a Participant shall receive minimum allocation of three percent
(3%) of his Compensation.  However, in the case where the Employer has no
defined benefit plan which designates this Plan to satisfy Section 401 of the
Code, if the highest allocation provided a Key Employee (including any Salary
Deferral Contribution) is less than three percent (3%) of the Key Employee’s
Compensation not exceeding $200,000 (or any increased amount, as permitted by
the Secretary of the Treasury), each Non-Key Employee shall receive such lesser
allocation.

 

Such minimum allocation may be satisfied from any Participating Employer
contribution and forfeiture (including, prior to the first Plan Year beginning
on January 1, 1989, any Salary Deferral Contribution) made for the benefit of
any Non-Key Employee.  To the extent that such minimum allocation is satisfied
by such contribution and forfeiture, or in the case of two or more defined
contribution plans which are part of a Required Aggregation Group, by
aggregating contributions for both plans, or if the Non-Key Employee is covered
by another plan of the Employer and the Employer has provided in Exhibit 8 that
such plan will provide the minimum required allocation or benefit, no additional
allocation or benefit shall be provided under this Section.

 

The minimum allocation is determined without regard to any Social Security
contribution.  This minimum allocation shall be made even though under other
plan provisions the Non-Key Employee who is a Participant would not otherwise be
entitled to receive an allocation, or would have received a lesser allocation
for the year because of (i) the Non-Key Employee’s failure to complete 1,000
Hours Of Service (or any equivalent provided in the Plan), or (ii) the Non-Key
Employee’s failure to make mandatory employee contributions to the Plan, or
(iii) compensation less than a stated amount.  No minimum allocation shall be
made for any Non-Key Employee who has separated from service prior to the last
day of the Plan Year.

 

The minimum allocation required (to the extent required to be nonforfeitable
under Section 416(b)), may not be forfeited under Section 411(a)(3)(B) or
411(a)(3)(D).

 

11.4         PARTICIPATING EMPLOYER MAINTAINS ONE OR MORE DEFINED BENEFIT
PLAN-MINIMUM ALLOCATION OR BENEFIT:  If an Employer maintains a defined benefit
plan in addition to this Plan, and the plans are top-heavy as determined by
Section 11.1, the Employer shall elect in Exhibit 8 as to whether the minimum
allocation or benefit shall be satisfied in this Plan or the defined benefit
plan.

 

If this Plan is selected to provide the maintain top-heavy benefit, each Non-Key
Employee who is a Participant in both plans shall receive the allocation stated
in Exhibit 8. The minimum allocation must be provided to all Non-Key Employees
who are required to receive an allocation under Section 11.3.

 

If the Employer selects in Exhibit 8 for the defined benefit plan to provide the
minimum top-heavy benefit, the defined benefit plan shall provide for a Non-Key
Employee who is a participant in both plans shall receive the product of (i) an
employees average annual compensation for the period of consecutive years (not
exceeding five) when the Employee had the highest aggregate compensation from
the employer, and (ii) the lesser of 2% per year of service with the employer or
20%. 3 and 30% shall be substituted in the preceding sentence for 2 and 20%
respectively, if designated in Exhibit 8.

 

If a Non-Key Employee of this Plan is not a participant in the defined benefit
plan, the Non-Key Employee shall receive the allocation provided in Section
11.3.

 

28

--------------------------------------------------------------------------------


 

11.5         MINIMUM VESTING REQUIREMENTS:  If the Plan is or becomes top-heavy,
each Participant’s vested percentage in his Employer Matching subaccount. 
Employer Discretionary subaccount, and Insurance Policies will be determined by
the schedule specified in Exhibit 8. Provided, however, that such percentage is
not less than that which would otherwise apply under any other provisions of
this Plan.  Such vesting schedule shall not apply to a Participant who did not
complete an Hour of Service after the Plan became top-heavy.  Such vesting
schedule shall apply for all subsequent years, regardless of whether this Plan
is top-heavy.  Vesting Service shall be measured as provided by Section 2.50.

 

11.6         LIMITATION OF ALLOCATIONS:  If, during any Limitation Year, the
Participant is a Participant in both this Plan and a defined benefit plan which
are part of a top-heavy group, “100%” shall be substituted for “125%” each place
it appears in Section 7.5 unless otherwise provided in Exhibit 8, except that,
such substitution shall not have the effect of reducing any benefit accrued
under a defined benefit plan prior to the first day of the Plan Year in which
this provision becomes applicable.

 

This Section shall not apply if the Plan provides for the additional
contribution or benefit required in Exhibit 8.

 

11.6A      COMPENSATION LIMITATION:  For any Plan Year in which this Plan is
top-heavy, a Participant’s Compensation shall be      his top-heavy
Compensation.

 

11.7         SPECIAL DEFINITIONS:  For the purposes of applying the provisions
of Article XI:

 

(a)           “Top-Heavy Compensation” shall mean the first $200,000 (or,
beginning January 1, 1986, such larger amount as the Commissioner of Internal
Revenue may prescribe) of compensation as defined (without any exclusions
specified in Exhibit 1) in Exhibit 1. This Section shall not restrict a
Participant’s deduction under Code Section 404, or the amount of contribution or
benefit accrued under Code Section 415.

 

(b)           “Determination Date” for any Plan Year is the last day of the
preceding Plan Year or, in the case of the first Plan Year, the last day of that
Plan Year.

 

(c)           “Key Employee” shall mean, as of any Determination Date, any
Employee or former Employee (and the beneficiaries thereof) who, at any time
during the Plan Year (which includes the Determination Date) or during the
preceding four Plan Years, is an officer of the Employer whose compensation is
more than 50% of the dollar limitation under Section 415(b)(1)(A), one of the
Participants owning the ten largest interests in the Employer if such
Participant’s Compensation exceeds the dollar limitation under Code Section
415(c)(1)(A), a 5% owner of the Employer, or a 1% owner of the Employer who has
annual Compensation of more than $150,000. The constructive ownership rules of
Code Section 318 (or the principles of that section, in the case of an
unincorporated Employer) will apply to determine ownership in the Employer. 
Determination of which Employees are Key Employees will be made in accordance
with Code Section 416(1)(1) and the regulations thereunder.  Key-Employee shall
not include any officer or employee of a governmental employer.  Annual
compensation means compensation as defined in Section 415(c)(3) of the Code, but
including amounts contributed by the Employer pursuant to a salary reduction
agreement which are excludible from the Employee’s gross income under Section
125, Section 402(a)(8), Section 402(h) or Section 403(b) of the Code.  The
determination period is the Plan Year containing the determination date and the
four preceding Plan Years.

 

(d)           “Non-Key Employee” is an Employee who does not meet the definition
of Key Employee.

 

(e)           “Present Value” means the amount determined solely on the basis of
the interest rate and mortality table set forth in Exhibit 8.

 

(f)            “Permissive Aggregation Group” is the Required Aggregation Group
plus any other qualified plans maintained by the Employer, but only if such
group would satisfy in the aggregate the requirements of Code Section 401(a)(4)
and Code Section 410.

 

(g)           “Required Aggregation Group” means:

 

(1)      Each qualified plan of the Employer in which at least one Key Employee
participates or participated at the time during the determination period
(regardless of whether the Plan has terminated); and

 

(2)      Any other qualified plan of the Employer which enables a plan described
in (1) to meet the requirements of Code Section 401(a)(4) or Code Section 410.

 

(h)           “Top–heavy Ratio” means:

 

(1)      If the Employer maintains one or more defined contribution plans
(including any Simplified Employee Pension Plan) and the Employer has not
maintained any defined benefit plan which during the five year period ending on
the determination dates has or has had accrued benefits, the Top-heavy Ratio for
this plan alone or for the required or permissive aggregation group as
appropriate, is a fraction, the numerator of which is the sum of the account
balances of all Key Employees as of the Determination Date(s) (including any
part of any account balance distributed in the 5-year period ending on the
Determination Date(s)), and the denominator of which is the sum of all account
balances (including any part of any account balance

 

29

--------------------------------------------------------------------------------


 

distributed in the 5–year period ending on the Determination Date(s)) both
computed in accordance with Section 416 of the Code and the regulations
thereunder.  Both the numerator and denominator of the Top–heavy Ratio are
increased to reflect any contribution not actually made as of the determination
date, but which is required to be taken into account on that date under Section
416 of the Code and the regulations thereunder.

 

(2)           If the Employer maintains one or more defined contribution plans
(including any Simplified Employee Pension Plan) and the Employer maintains or
has maintained one or more defined benefit plans which during the five year
period ending on the determination date(s) has or has had any accrued benefits,
the Top-heavy Ratio for any required or permissive aggregation group as
appropriate is a fraction, the numerator of which is the sum of account balances
under the defined contribution plans for all Key Employees determined in
accordance with (1) above and the Present Value of accrued benefits under the
defined benefit plans for all Key Employees as of any determination date(s), and
the denominator of which is the sun of the account balances under the defined
contribution plans for all Participants determined in accordance with (1) above
and the present value of accrued benefits under the defined benefit plans for
all Participants as of the determination date(s), all determined in accordance
with Code Section 416 and the regulations.  Both the numerator and denominator
of the Top-Heavy Ratio are increased for any distribution of an account balance
of an accrued benefit made in the 5–year period ending on the Determination Date
and any contribution due but unpaid as of the Determination Date.

 

(3)           For purposes of (1) and (2) above, the value of account balances
and the Present Value of accrued benefits will be determined as of the most
recent Valuation Date that falls within or ends with the 12-month period ending
on the Determination Date, except as provided in Section 416 of the Code and the
regulations thereunder for the first and second plan years of a defined benefit
plan.  The account balances and accrued benefits of an individual who is not a
Key Employee but who was a Key Employee in a prior year, or who has not
performed services with any employer maintaining the Plan at any time during the
5–year period ending on the Determination Date shall not be taken into account. 
The calculation of the Top-Heavy Ratio, and the extent to which distributions,
rollovers, and transfers are taken into account will be made in accordance with
Code Section 416 and the regulations thereunder.  Deductible employee
contributions will not be taken into account for purposes of computing the
Top-heavy Ratio.  When aggregating plans the value of account balances and
accrued benefits will be calculated with reference to the Determination Dates
that fall within the same calendar year.

 

11.8         KEY EMPLOYEE DETERMINATION:  Solely for the purpose of determining
if the Plan or any other plan included in a Required Aggregation Group of which
this Plan is a part, is top-heavy (within the meaning of Section 11.1) the
accrued benefit in a defined benefit plan of an employee other than a Key
Employee shall be determined under (a) the method, if any, that uniformly
applies for accrual purposes under all plans maintained by the Employer, or (b)
if there Is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional accrual rate of Section
411(b)(1)(C) of the Code.

 

11.9         PARTICIPATING EMPLOYER:  To the extent not required to be
aggregated by other provisions of this Article, a Participating Employer shall
be considered separately for the purpose of this Article.

 

30

--------------------------------------------------------------------------------


 

ARTICLE XII – PLAN ADMINISTRATION

 

12.1         PLAN ADMINISTRATOR:  The Employer shall appoint a Plan
Administrator in Exhibit 6. The Plan Administrator shall serve as the named
fiduciary of the Plan.  If, at any time, there is no appointed Plan
Administrator, the Employer shall be the Plan Administrator.

 

12.2         DUTIES:  The Plan Administrator shall have the general
responsibility for the administration of the Plan and carrying out its
provisions, including, but not by way of limitation, the power to interpret and
construe the Plan, and to determine the validity of any claim for benefits under
the Plan, and may establish rules for the administration of the Plan and the
transaction of its business.  Determinations on all questions arising out of or
in conjunction with the provisions of the Plan, not herein required to be
determined by another party, shall be made by the Plan Administrator, and any
such determination shall be conclusive and binding upon all persons having an
interest in or under this Plan.

 

The Plan Administrator shall maintain accounts reflecting the fiscal
transactions of the Plan.  The Plan Administrator shall prepare annually a
report showing in reasonable detail the assets and liabilities of the Plan and
setting forth a brief account of the operation of the Plan for the preceding
year.

 

The Plan Administrator shall exercise its discretion in such a way as to avoid
discrimination in favor of officers, shareholder, or highly compensated
Employees.

 

The Plan Administrator may employ counsel and agents and such clerical,
accounting and actuarial services as it may require in carrying out the
provisions of the Plan.

 

The Plan Administrator shall have the power to delegate specific fiduciary
responsibilities to Employees of the Employer, or to other individuals, all of
whom shall serve at the pleasure of the Plan Administrator, and, if full time
Employees of the Employer, without compensation.  Any such person may resign by
delivering written notice of such resignation to the Plan Administrator. 
Vacancies created by resignation, death, or other cause may be filled by the
Plan Administrator or the delegated responsibilities may be reabsorbed or
redelegated by the Plan Administrator.

 

12.3         CLAIMS PROCEDURE:  Any person who believes that he is entitled to a
benefit under the Plan shall have the right to file with the Plan Administrator
a written notice of claim for such benefit.

 

Within 60 days after its receipt of such written notice of claim, the Plan
Administrator shall either grant or deny such claim provided, however that any
delay on the part of the Plan Administrator in arriving at a decision shall not
adversely affect benefits payable under a granted claim.  The Plan Administrator
shall provide to each claimant whose claim for benefits is denied a written
notice setting forth in a manner calculated to be understood by the claimant:
the specific reasons for such denial; specific reference to the pertinent Plan
provisions on which the denial is based; a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and an explanation
of the Plan’s claim review procedure.

 

Each claimant shall have the right to appeal the denial of his claim to the Plan
Administrator for a full and fair review at any time within 75 days after the
claimant received written notice of such denial.  The Plan Administrator shall
thereby afford the claimant or his duly authorized representative the
opportunity (i) to review documents pertinent to the claim, (ii) to submit
issues and comments in writing, and (iii) to discuss such documents and issues
with the Plan Administrator.

 

The final decision of the Plan Administrator shall be made promptly, and not
later than 60 days after its receipt from the claimant of a request for review
unless circumstances beyond the control of the Plan Administrator require an
extension of time for processing, in which case a decision shall be made as soon
as possible but not later than 120 days after receipt of a request for review. 
Such decision shall be made in writing and shall include specific reasons for
the decision, written in a manner calculated to be understood by the claimant,
and specific references to pertinent Plan provisions on which the decision is
based.

 

12.4         ADMINISTRATION EXPENSES:     All expenses incurred in establishing
and maintaining the Plan shall be paid from the Trust Fund, unless the Employer
or Participating Employer, in its discretion, elects to pay all or part of such
expenses.

 

31

--------------------------------------------------------------------------------


 

ARTICLE XIII – TRUSTEE

 

13.1         ESTABLISHMENT AND ACCEPTANCE OF TRUST:  By executing the Adoption
Agreement, the Trustee accepts appointment as Trustee hereunder.  The Trustee
agrees to hold in trust, manage and administer contributions to the Trust, and
the income or gain or loss therefrom, for the purposes herein set forth.

 

The Trust is established for the exclusive benefit of Participants and their
Beneficiaries, and no part of the Trust Fund, except such part as may be needed
for expenses and taxes, shall be used for, or diverted to, any other purpose
prior to the satisfaction of all liabilities under the Plan with respect to such
person, except as provided in Section 5.3. The trust year of the Trust Fund is
the Plan Year.

 

13.2         CONTRIBUTIONS TO THE TRUST FUND:  The Trustee shall accept such
contributions by and on behalf of Participants as it may receive from time to
time from the Participating Employer.  All such contributions shall be in cash,
except as otherwise approved by the Trustee.  The Trustee shall have no duty to
collect any contribution or other sum from the Participating Employer, Plan
Administrator, Participants, or any other person.

 

13.3         CONTRIBUTION OF EXISTING QUALIFIED PLAN:  If at the time the
Employer adopts the Plan, it specifies in the Adoption Agreement that the Plan
is to be substituted for an existing plan that is qualified under Code Section
401(a), the Trustee shall accept the assets of such plan from the trustee,
custodian or insurer thereof, in the form of cash, Mutual Funds Shares, Annuity
Contracts, Policies, or any other asset satisfactory to the Trustee.

 

13.4         POWERS AND DUTIES:  The Trustee shall have all powers necessary for
the performance of its duties, including the power to execute such instruments
as may be deemed necessary or proper and including the following powers, all of
which may be exercised without order of or report to any court:

 

(a)           to invest in Annuity Contracts, Mutual Fund Shares, Insurance
Policies, stocks, bonds, securities, investment company or trust shares,
mortgages, notes, accounts, deposits, or other investments offered by a bank,
choses in action, real estate, improvements thereon, and other property,
including any such property of the Employer;

 

(b)           to sell, exchange, or otherwise dispose of any property at any
time held or acquired under this Trust, at public or private sale, for cash or
on terms, without advertisement, including the right to lease for any term
notwithstanding the period of this Trust;

 

(c)           to transfer, at any time and from time to time, such part or all
of the Trust Fund as it shall deem advisable to any other trust which is
qualified and exempt under Code Section 401(a) and is maintained as a medium for
the collective investment of funds of pension, profit-sharing or other employee
or self-employed benefit trusts, and the Trustee may, thereafter, withdraw any
part or all of the Trust Fund so transferred to such other trust.  The
provisions of any such trust shall be deemed to be a part of this Trust;

 

(d)           to hold cash in such amounts as may be in its opinion reasonable
for the proper operation of this Trust and to deposit any portion of the Trust
Funds in certificates of deposit, or in a bank account or accounts sel­ected by
the Trustee, including those of the Trustee, or a bank or similar financial
institution related to the Trustee.  Any such account deposit shall bear a
reasonable rate of interest;

 

(e)           to make such investments as the Trustee in its discretion shall
deem best without regard to any law now or hereafter in force limiting the
investments for trustees or other fiduciaries;

 

(f)            to pay premiums, interest, or other charges due and payable to
acquire or maintain any Annuity Contract or Insurance Policy held under the
Trust, provided funds for such payments are then available in the Trust; and to
exercise all ownership rights under such Annuity Contracts or Insurance Policies
in accordance with the terms of the Plan;

 

(g)           to vote in person or by proxy any corporate stock or other
security and to agree to take any other action in regard to any reorganization,
merger, consolidation, liquidation, bankruptcy or other procedure or proceeding
affecting any stock, bond, note or other property;

 

(h)           to compromise, settle and/or adjust any claim or demand by or
against the Trust and to agree to any rescission or modification of any contract
or agreement affecting such Trust;

 

(i)            to the extent such activity doesn’t violate ERISA, to borrow
money, and to secure the same by mortgaging, pledging and/or conveying any
property of the Trust;

 

(j)            to register any stock, bond or other security in the name of a
nominee, without the addition of words

indicating that such security is held in a fiduciary capacity; but accurate
records shall be maintained showing that such security is a Trust asset and the
Trustee shall be responsible for the acts of such nominee;

 

(k) To write covered call options on securities held in the Trust Fund, and to
engage in other transactions directly related to such covered call options
outstanding in the Trust Fund; and

 

32

--------------------------------------------------------------------------------


(l)            to delegate any administrative duties assigned to it under the
Trust, with the consent of the Plan Administrator, to any third party which
shall act as the agent of the Trustee.

 

13.5         LIMITED TRUSTEE RESPONSIBILITIES:  The Employer may appoint an
Investment Manager or itself to assume certain powers or responsibilities in the
investment and management of the Trust Fund.  The investment manager or Employer
shall assume full liability for all duties and powers assigned to it and shall
be subject to the fiduciary responsibilities of this Plan.  The Trustee shall
not be liable for the acts or omissions of the Investment Manager or Employer
nor shall the Trustee be under an obligation to manage any assets of the Plan
that are subject to the management of an Investment Manager or the Employer.

 

13.6         AUTHORIZED PERSONS:  The Employer shall certify in writing to the
Trustee the names and signatures of the persons who are or shall act for the
Plan Administrator, Investment Manager, or Employer and the Trustee shall assume
that such persons continue to hold office until a new certificate is received
from the Employer.

 

13.7         TAXES AND FEES:  The Trustee shall charge the Trust Fund for any
taxes paid by it which may be imposed upon the Trust.

 

The annual service fees (if any) of the Trustee shall be fixed in advance by
agreement with the Employer, but such agreement may be changed prospectively
from time to time during the year.  However, no Trustee who receives full–time
pay from the Employer shall be compensated for his services as a Trustee except
for reimbursement of expenses properly and actually incurred.  The Employer
shall pay the Trustee its fees and expenses.  If not so paid, the Trustee shall
withdraw its fees and expenses from the Trust Fund.

 

13.8         DISTRIBUTIONS:  The Trustee shall make distributions from the Trust
Fund in accordance with written directions from the Plan Administrator.  The
Trustee may make any payments or distributions required to be made by it
hereunder by first class mail in a sealed envelope addressed to the person to
whom such payment or distribution is to be made, according to the certification
of the Plan Administrator.  The Trustee shall not be required to make any
investigation to determine the identity or mailing address of any person
entitled to benefits and shall be entitled to withhold making payments or giving
directions to the Insurer with respect to the payment of benefits until the
identity and mailing addresses of persons entitled to benefits are properly
certified to it including the certification as to amount, payee, and other terns
of payments.  The Trustee or the Plan Administrator may direct the Insurer to
make distributions directly from Plan assets held by the Insurer.

 

13.9         TRUSTEE REPORTS:  Within sixty (60) days following the close of the
Plan Year or at such other time or times as may be agreed upon, the Trustee will
furnish the Plan Administrator a written statement and report setting forth all
investments, all receipts and disbursements and all other financial transactions
affecting the Trust Fund since the date of the last such report.  Upon
expiration of sixty (60) days from the date of mailing the written statement and
report, the Trustee shall be forever released and discharged from any liability
or accountability to anyone as respects its transactions, except with respect to
any transaction as to which the Plan Administrator shall, within the sixty (60)
day period, file its written disapproval, and neither the Plan Administrator nor
any other person shall have the right to demand or be entitled to any further or
different accounting by the Trustee.

 

13.10       DEALING WITH THE INSURER:  The Trustee is hereby authorized to
execute all necessary applications, receipts, and releases to the Insurer.  The
Insurer shall be fully discharged from any and all liability for any action
taken by it upon the written direction of any one Trustee.  The Trustee shall
have no responsibility for the form, genuineness, validity, sufficiency or
effect of any Insurance Policy or Annuity Contract at any time included in the
Trust, or for any action of the Participating Employer, Plan Administrator,
Employee, or other person which may render such Policy or Contract void, or for
the failure of any Insurer to pay the proceeds of any such policy or contract as
and when the same shall became payable, or for any delay occasioned by reason of
any provisions contained in any such Policy or Contract, or for the refusal of
the Insurer to take any action requested by the Trustee, or if for any reason
whatsoever (save for the misconduct or neglect of an employee of the Trustee)
any policy or contract shall lapse or otherwise become uncollectible.

 

13.11       LIMITATION OF LIABILITY:  The Trustee shall use the care, skill,
prudence and diligence in the exercise of its powers and the performance of its
duties hereunder that a prudent person, who is familiar with such matters, would
use in the conduct of an enterprise of a like character and with like aims under
the prevailing circumstances.  The Trustee may at any time request instruction
of the Employer, the Plan Administrator, Participant or the investment manager,
if any, as to any action relating to the Trust.  The Trustee shall not be liable
for any action taken or omitted on the instruction of the Employer, Participant,
the Plan Administrator, or the investment manager or in the absence of such
instructions, for the omission of any actions to which the Employer,
Participant, the Plan Administrator, or the Investment Manager, are required or
authorized to instruct it; or for any failure of contributions to meet pension
or other liabilities under this Plan and Trust.  The Trustee shall be protected
in acting upon any notice, resolution, order, certificate, opinion, telegram, or
letter or other document believed by the Trustee to be genuine and to have been
signed by the proper party or parties.

 

13.12       CO-TRUSTEES:  Any one of the Trustees may sign any application,
report, check, other instrument or paper on behalf of all Trustees.  If one or
more Trustees die or resign, the remaining Trustee or Trustees shall continue to
administer this Trust until such time as the Employer appoints an appropriate
successor or successors; and the Plan Administrator shall resolve any
differences that may exist among an even number of Trustees in the interim and
its decision shall be binding on the Trustees.

 

33

--------------------------------------------------------------------------------


 

13.13       TRUSTEE REMOVAL OR RESIGNATION:  The Trustee may resign at any time
upon delivering to the Employer a written notice of its intention to resign. 
Such resignation shall be effective not less than 30 days after the delivery
thereof, unless such notice is waived by the Employer.

 

Any Trustee appointed hereunder may be removed by the Employer.  Such removal
shall be effective at a date specified in the written notice to the Trustee,
which shall not be less than 30 days after the delivery of such notice, unless
such notice is waived by the Trustee.

 

In case of the resignation or removal of the Trustee, the Trustee shall have the
right to a settlement of its accounts, which may be made at its option either:
(1) by agreement of settlement between the Trustee, the Employer and the Plan
Administrator, or (2) by judicial settlement in an action instituted by it in a
court of competent jurisdiction.

 

Upon such settlement, the Trustee shall transfer to the successor trustee or to
an Insurer the Trust Fund as It may then be constituted and true copies of such
of its records as relate to the Trust; and shall execute all documents necessary
for transferring the assets of the Trust: and the Trustee shall thereupon be
discharged from further accountability for all matters embraced in its
settlement.

 

The Employer agrees that it will, upon its receipt or giving of notice of the
resignation or removal of a Trustee, forthwith appoint a successor Trustee.  Any
successor Trustee so appointed may qualify as such by executing, acknowledging,
and delivering to the Employer and to the resigning or removed Trustee any
instrument accepting such appointment; and upon delivery of the Trust assets,
such successor, without further act, shall become vested with all the estate,
right, powers, discretion and duties of its predecessor Trustee with like effect
as if originally named as Trustee herein.  If no Trustee is appointed, the
individual signing the most recent Adoption Agreement on behalf of the Employer
shall be the Trustee.

 

34

--------------------------------------------------------------------------------


 

ARTICLE XIV – AMENDMENT, MERGER, AND TERMINATION

 

14.1      AMENDMENT:  The Employer may amend the Adoption Agreement to change
the choice of any option in the Adoption Agreement, add overriding language in
the Adoption Agreement when such language is necessary to satisfy Section 415 or
Section 416 of the Code because of the required aggregation of multiple plans,
and add certain model amendments published by the Internal Revenue Service which
specifically provide that their adoption will not cause the Plan to he treated
as individually designed.  The Employer shall promptly submit copies of the
amendment to the Trustee, Plan Administrator, and Insurer.  The Trustee, Plan
Administrator or Insurer shall not be on notice of the contents thereof until a
copy is actually received.  If the Employer amends this Plan for any other
reason (including a waiver of the minimum funding requirement under Section
412(d) of the Code, or the Employer’s Plan does not attain or retain
qualification, or the Employer chooses to discontinue participation in this Plan
and does not substitute an approved Master or Prototype Plan, the Employer’s
Plan shall cease to be a prototype plan and shall thereafter be considered to be
an individually designed plan.

 

Nationwide may amend any part of the Plan and Trust without prior notice to the
Employer or any person having an interest in the Plan.

 

No amendment shall (a) increase the duties or liabilities of the Trustee or Plan
Administrator without their written consent; (b) deprive any Participant or
Beneficiary of any Accrued Benefit or eliminate an optional form of benefit; (c)
provide that Trust assets be used for purposes other than for the exclusive
benefit of Participants and their Beneficiaries, or that Trust assets ever
revert to or be used or enjoyed by any Participating Employer; (d) retroactively
deprive a Participant or a Beneficiary of any Accrued Benefit; provided,
however, that any amendment may be made retroactive which is necessary to
qualify this Plan and Trust as a tax-exempt retirement plan.  Notwithstanding
the preceding sentence, a Participant’s Accrued Benefit may be reduced to the
extent permitted under Code Section 412(c)(8). Furthermore, no amendment to the
Plan shall have the effect of decreasing a Participant’s vested interest
determined without regard to such amendment as of the later of the date such
amendment is adopted or the date it becomes effective.

 

If the Plan’s vesting Schedule is amended, or the Plan is amended in any way
that directly or indirectly affects the computation of a Participant’s vested
interest in his Accrued Benefit, each Participant with at least 5 (3, beginning
on the first Plan Year on or after January 1, 1989) years of service (as
computed under Code Regulation 1.411(a)­8(b)(3)) may elect, within a period
after the adoption of the amendment, to have his vested interest computed under
the Plan without regard to such amendment.  The period during which the election
may be made shall commence with the date the amendment is adopted and shall end
60 days after the amendment is effective, is adopted, or the Participant is
issued written notice of the amendment, whichever is latest.

 

If the adoption of this Plan constitutes an amendment and restatement of the
Plan of the Employer, such amendment and restatement shall not eliminate, to the
extent accrued, an optional form of benefit previously provided under the prior
plan.

 

14.2      MERGER:  No merger or consolidation of this Plan with, or transfer of
its assets or liabilities to, any other plan, shall be effected unless each
Participant would receive a benefit immediately after the merger,
consolidation., or transfer, if the Plan was then terminated, which is at least
equal to the benefit he would have been entitled to receive had the Plan
terminated immediately before such merger, consolidation or transfer.

 

14.3      TERMINATION:  The Employer expects to continue the Plan indefinitely
but reserves the right to terminate or partially terminate the Plan at any
time.  In the event of termination, partial termination, or the complete
discontinuance of contributions (in the case of a Plan in which Code Section 412
does not apply), each Participant affected thereby shall automatically be 100%
vested in his Accrued Benefit.  The Plan Administrator will direct the
Trustee(s) to distribute all assets to Participants upon termination of the
Plan.

 

35

--------------------------------------------------------------------------------


 

ARTICLE XV – DOMESTIC RELATIONS ORDER

 

15.1        DEFINITIONS:  “Domestic Relations Order” or “DRO” means any
judgment, decree, or order (including approval of a property settlement
agreement), issued by a state court pursuant to a state domestic relations law,
which provides for child support, alimony, or marital property rights to an
Alternate Payee.

 

“Alternate Payee” means a Spouse, former Spouse, child or other dependent of a
Participant who is recognized by a DRO as having a right to receive a benefit
under the Plan.

 

15.2        PROCEDURES:  The Plan Administrator shall provide written notice to
the Participant concerned and any Alternate Payee named that the DRO was served
on the Plan.  Such notices shall be sent by mail, postage prepaid, to the
addresses of the Participant and Alternate Payee specified in the DRO (or the
last known address of either if the DRD does not include an address). A copy of
this Procedure shall be included with the notice, and any Alternate Payee shall
be permitted to designate a representative to receive copies of any additional
notices to be provided with respect to the DRO.

 

The Plan Administrator will establish a separate interest bearing account in the
Plan in which to segregate all amounts which would be payable to the Alternate
Payee pursuant to the DRO during the period between the receipt of such order
and a determination that such order constitutes a Qualified Domestic Relations
Order (“QDRO”). If it is determined within 18 months that the DRO (including any
modifications thereof) is a QDRO, all sums held in the account shall be
distributed to the Alternate Payee according to the terms of the QDRO.  If the
DRO (including any modification thereof) is determined not to be a QDRO, or no
determination is made within 18 months from the date of receipt of such DRO, the
balance in the account shall be distributed pursuant to the terms of the Plan or
credited to the account of the Participant.

 

The Plan Administrator shall determine whether the DRO constitutes a QDRO.  Only
an order which meets the following criteria shall constitute a QDRO:

 

(a)            It specifies the name and last known mailing address (if any) of
the affected Participant and the name and mailing address of each Alternate
Payee;

 

(b)           It states the amount or percentage of the Participant’s benefits
to be paid by the Plan to each Alternate Payee, or the manner in which such
amount or percentage is to be determined;

 

(c)           It states the period for which it is to apply (or the number of
payments);

 

(d)           It specifies the Plan or Plans to which it applies;

 

(e)           It does not provide a form of benefit or options which are
unavailable under the Plan, provided, however, that it may require payments to
an Alternate Payee prior to the Participant’s separation from the service if:

 

(1)  the payment specified does not exceed that to which the Participant would
have been entitled had he retired on that date taking into account only the
present value of his Accrued Benefit (and not considering any early retirement
subsidy provided by the Plan); and

 

(2)  the payment form is a benefit option available to the Participant under the
Plan (other than a joint and survivor annuity for the Alternate Payee and his or
her subsequent spouse).

 

(f)                       It does not require the Plan to provide an increased
benefit; and

 

(g)           It does not provide for payment of benefits to an Alternate Payee
which are required, pursuant to a prior QDRO, to be paid to another Alternate
Payee.

 

Once the Plan Administrator has made a determination pursuant to this procedure,
notice shall be provided to the Participant and Alternate Payee, or designated
representative, in the manner specified herein.  If the DRO is determined to he
a QDRO, the Plan Administrator shall comply with its terms in making future
distributions from the Plan.

 

36

--------------------------------------------------------------------------------


 

ARTICLE XVI – DISCRIMINATION TESTING AND OTHER ISSUES

 

16.1        MAXIMUM AMOUNT OF SALARY DEFERRALS:  A Participant’s Salary Deferral
Contributions during any taxable year shall not exceed the dollar limitation
contained in Section 402(g) of the Code in effect at the beginning of such
taxable year.

 

16.2        DISTRIBUTION OF EXCESS SALARY DEFERRALS:  If an excess Salary
Deferral Contribution was made for any taxable year, such contribution will be
distributed no later than the April 15th after the taxable year in which
allocated.  Prior to such distribution, the Participant must make a claim in
writing for such contribution by March 30th of the year after allocation.  Such
claim must state that if such amounts are not distributed, such amounts when
added to amounts deferred under other plans described in 401(k), 408(k) or
403(b) of the Code will exceed the limit set forth in 402(g) of the Code.  Such
amounts described in Section 16.1 or this Section shall be referred to as an
excess Salary Deferral Contribution.  The amount of any distribution under this
Section or Section 16.1 shall be adjusted by the income or loss attributed to
such excess Salary Deferral Contribution.  The income or loss allocable to
excess Salary Deferral Contributions for a taxable year is determined by
multiplying the income or loss for the taxable year allocable to Salary Deferral
Contributions by a fraction.  The numerator of the fraction is the Participant’s
excess Salary Deferral Contributions for the prior taxable year.  The
denominator is the portion of the Participant’s Account attributable to Salary
Deferral Contributions as of the end of the prior taxable year (without regard
to any income or loss occurring during such taxable year). Such amount shall be
determined by multiplying 10% of the income or loss determined above by the
calendar months between the end of the Participant’s taxable year and the date
of distribution, counting the month of distribution if the distribution occurs
after the 15th of the month.

 

16.3         DISCRIMINATION TESTING FOR SALARY DEFERRAL CONTRIBUTIONS AND
AMOUNTS TREATED AS SALARY DEFERRAL CONTRIBUTIONS: The Average Actual Deferral
Percentage for Highly Compensated Employees for each Plan Year and the Average
Actual Deferral Percentage for Non-Highly Compensated Employees for the same
Plan Year must satisfy one of the following tests:

 

(a)     The Average Actual Deferral Percentage for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Average Actual
Deferral Percentage for Participants who are Non-Highly Compensated Employees
for the Plan Year multiplied by 1.25; or

 

(b)     The Average Actual Deferral Percentage for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Average Actual
Deferral Percentage for Participants who are Non-Highly Compensated Employees
for the Plan Year multiplied by 2.0, provided that the Average Actual Deferral
Percentage for Participants who are Highly Compensated Employees does not exceed
the Average Actual Deferral Percentage for Participants who are Non-Highly
Compensated Employees by more than two percentage points.

 

16.4         SPECIAL RULES:  The Actual Deferral Percentage for any Participant
who is a Highly Compensated Employee for the Plan Year and who is eligible to
have Salary Deferral Contributions (and amounts treated as Salary Deferral
Contributions), allocated to his subaccounts under two or more arrangements
described in Section 401(k) of the Code that are maintained by the Employer
(other than Plans not required to be aggregated under regulation
1.401(k)-1(b)(5)(ii)) shall be determined as if such contributions were made
under a single arrangement.  If elected in Exhibit 3, to the extent that
Qualified Non-Elective and 100% Vested Matching Contributions are treated under
this Section as Salary Deferral Contributions, all such contributions made
during the Plan Year shall be treated as Salary Deferral Contributions.  If such
arrangements have different Plan Years, all cash or deferred arrangements ending
with or within the same calendar year shall be treated as a single arrangement.

 

In the event that this Plan satisfies the requirements of Sections 401(k),
401(a)(4), or 410(b) of the Code only If aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such sections
of the Code only if aggregated with this Plan, then this Section shall be
applied by determining the Actual Deferral Percentage of Employees as if all
such plans were a single plan.  For Plan Years beginning after December 31,
1989, plans may be aggregated in order to satisfy Section 401(k) of the Code
only if they have the same Plan Year.

 

For purposes of determining the Actual Deferral Percentage of a Participant who
is a 5% owner or one of the ten most highly paid Highly Compensated Employees,
Salary Deferral Contributions, amounts treated as Salary Deferral Contributions,
and Compensation of such Participant shall include the Salary Deferral
Contributions, amounts treated as Salary Deferral Contributions, and
Compensation for the Plan Year of Family Members (regardless of whether such
Family Members are Highly Compensated Employees). For Plan Years beginning on or
after January 1, 1987, the Actual Deferral Percentage of such Participant shall
be the greater of the Actual Deferral Percentage as calculated under the
previous sentence or the Actual Deferral Percentage calculated as combining the
above amounts only for Highly Compensated Employees who are Family Members. 
Family Members, with respect to such Highly Compensated Employees, shall be
disregarded as separate employees in determining the Actual Deferral Percentage
both for Participants who are Non-Highly Compensated Employees and for
Participants who are Highly Compensated Employees.

 

For purposes of this Section, all Salary Deferral Contributions (and amounts
treated as Salary Deferral Contributions) must be made before the last day of
the 12-month period immediately following the Plan Year to which contributions
relate.

 

37

--------------------------------------------------------------------------------


 

The Employer shall maintain records sufficient to demonstrate satisfaction of
the test described in this Section and the amount and source of contributions
used in the test.

 

The determination and treatment of contributions made above shall satisfy such
other requirements as may be prescribed by the Secretary of the Treasury.

 

16.5        DISTRIBUTION OF EXCESS CONTRIBUTIONS:  Notwithstanding any other
provision of the Plan, Excess Contributions plus any income and minus any loss
allocable thereto, shall be distributed to the Participating Employer on or
before the 15th day of the third month following the end of each Plan Year to
which such contributions relate (without being subject to Section 16.11), but in
no event later than the last day of the Plan Year subsequent to the Plan Year to
which such excess relates.  Such distributions shall be made to Highly
Compensated Employees on the basis of the respective portions of the Excess
Contributions attributable to each of such employees.  Excess Contributions
shall be allocated to Participants who are subject to the family member
aggregation rules of Section 414(g)(6) of the Code in the manner prescribed by
the regulations.  The income or loss allocable to Excess Contributions for a
Plan Year is determined by multiplying the income or loss for the Plan Year
which is allocable to the portion of the Participant’s Account attributable to
Salary Deferral Contributions (and amounts treated as Salary Deferral
Contributions) by a fraction.  The numerator of the fraction is the
Participant’s excess Salary Deferral Contributions (and amounts treated as
Salary Deferral Contributions) for the prior Plan Year.  The denominator is the
portion of the Participant’s Account attributable to Salary Deferral
Contributions (and amounts treated as Salary Deferral Contributions) as of the
end of the prior Plan Year (determined without regard to any income or loss
occurring during such Plan Year). Income or loss from the end of the Plan Year
to the date of distribution shall also be distributed.  Such amount shall be
determined by multiplying 10% of the income or loss determined above by the
number of whole calendar months between the end of the Plan Year and the date of
distribution, counting the month of distribution if distribution occurs after
the 15th of such month.  Such Excess Contributions shall also be treated as
Annual Additions under the Plan.  Such distributions are neither subject to any
tax on early withdrawals nor any spousal consent requirements set forth in this
Plan.

 

Amounts distributed under this Section shall be made from the Participant’s
Salary Deferral and 100% Vested Matching subaccounts (to the extent such
contributions were treated under Section 16.3 for such Plan Year as Salary
Deferral Contributions) in proportion to the Participant’s Elective Deferrals
and 100% Vested Matching Contributions made for the Plan Year.  Excess
Contributions shall be distributed from the Participant’s Qualified Non-Elective
Contribution subaccount only to the extent that such Excess Contributions exceed
the balance in the Participant’s Salary Deferral and 100% Vested Matching
subaccounts.

 

For the purpose Section 16.3, 16.4, 16.5, and 16.9 the following definitions
apply:

 

(a)     “Actual Deferral Percentage” or “ADP” shall mean the ratio (expressed as
a percentage, calculated separately, and effective the first Plan Year beginning
in 1989, to the nearest 1/100 of 1%) of Salary Deferral Contributions and
amounts treated as Salary Deferral Contributions on behalf of a Participant
(whether or not the Participant was employed for the entire Plan Year) for the
Plan Year (including amounts returned to Highly Compensated Employees pursuant
to Section 15.2) to the Participant’s Compensation for the Plan Year.  The
Actual Deferral Percentage of an Employee who is eligible to, but does not make
a Salary Deferral Contribution, and who does not receive an allocation of a
Salary Deferral Contribution, is zero.

 

(b)     “Average Actual Deferral Percentage” shall mean the average (expressed
as a percentage and, effective the first Plan Year beginning in 1989, to the
nearest 1/100 of 1%) of the Actual Deferral Percentages of the Participants in a
group.

 

(c)     “Excess Contribution” shall mean, with respect to any Plan Year for each
Highly Compensated Employee, the excess of:

 

(1)    The amount of Salary Deferral Contributions and amounts treated as Salary
Deferral Contributions actually taken into account with respect to a Highly
Compensated Employee for such Plan Year in computing the Average Actual Deferral
Percentage, over;

 

(2)    The maximum amount of such contributions permitted in computing the
Average Actual Deferral Percentage for such Highly Compensated Employees in
order of the Actual Deferral Percentages, beginning with the highest of such
percentages until the Average Actual Deferral Percentage test set forth in
Section 16.3 is satisfied.

 

For the purpose of Sections 16.3. 16.4, and 16.5, 100% Vested Matching
Contributions and Qualified Non-Elective Contributions, if elected in Exhibit 3
of the Adoption Agreement, will be treated as Salary Deferral Contributions.  If
elected, all such contributions made during the Plan Year shall be treated as
Salary Deferral Contributions.  However, any contributions not considered under
Section 16.3 must be considered under Section 16.6. Salary Deferral
Contributions may be excluded under this Section and shall be applied in Section
16.6 providing the test set forth in Section 16.3 is satisfied both with and
without exclusion of these contributions.

 

16.6         DISCRIMINATION TESTING––MATCHING CONTRIBUTIONS.  AMOUNTS TREATED AS
MATCHING CONTRIBUTIONS, AND EMPLOYEE CONTRIBUTIONS:  The Average Contribution
Percentage for Highly Compensated Employees for each Plan Year and the Average
Contribution Percentage for Non-Highly Compensated Employees for the same Plan
Year must satisfy one of the following tests:

 

38

--------------------------------------------------------------------------------


 

(a)     The Average Contribution Percentage for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed, the Average
Contribution Percentage for Participants who are Non-Highly Compensated
Employees for the Plan Year multiplied by 1.25; or

 

(b)     The Average Contribution Percentage for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Average
Contribution Percentage for Participants who are Non-Highly Compensated
Employees for the Plan Year multiplied by two, provided that the Average
Contribution Percentage for Participants who are Highly Compensated Employees
does not exceed the Average Contribution Percentage for Participants who are
Non-Highly Compensated Employees by more than two percentage points.

 

16.7         SPECIAL RULES:  For purposes of this Section, the Contribution
Percentage for any Participant who is a Highly Compensated Employee and who is
eligible to make Employee Contributions, or to have Matching Contributions and
amounts treated as Matching Contributions allocated to his account under two or
more plans described in Section 401(a) of the Code, or arrangements described in
Section 401(k) of the Code, that are maintained by the Employer (other than
Plans not required to be aggregated under regulation 1.401(m)–1(b)(4)(ii)),
shall be determined as if the total of such contributions were made under a
single arrangement.  If elected in Exhibit 3, to the extent that 100% Vested
Matching Contribution or Qualified Non-Elective Contributions are treated as
Matching Contributions, all such contributions made for the Plan Year shall be
treated as Matching Contributions.

 

In the event that this Plan satisfies the requirements of Section 410(b) of the
Code only if aggregated with one or more other plans, or if one or more other
plans satisfy the requirements of Section 410(b) of the Code only if aggregated
with this Plan, then this Section shall be applied by determining the
Contribution Percentages of Participants as if all such plans were a single
plan.

 

For purposes of determining the Contribution Percentage of a Participant who is
a Highly Compensated Employee, the Employee Contributions, Matching
Contributions and amounts treated as Matching Contributions, and Compensation of
such Participant shall include the Employee Contributions.  Matching
Contributions, amounts treated as Matching Contributions, and Compensation of
Family Members (regardless of whether such Family Members are Highly Compensated
Employees). For Plan Years beginning on and after January 1, 1987, the
Contribution Percentage of such Participant shall be the greater of the
Contribution Percentage as calculated under the previous sentence or the
Contribution Percentage calculated as combining the above amounts only for
Highly Compensated Employees who are Family Members.  Family Members, with
respect to Highly Compensated Employees, shall be disregarded as separate
employees in determining the Actual Deferral Percentage both for Participants
who are Non-Highly Compensated Employees and for Participants who are Highly
Compensated Employees.

 

For purposes of this Section, the Contribution Percentage for any Participant
who is a Highly Compensated Employee and who is eligible to have Contribution
Percentage amounts allocated to his Account under two or more plans described in
Section 401(a) of the Code, or arrangements described in Section 401(k) of the
Code that are maintained by the Employer, shall be determined as if the total of
such Contribution Percentage amounts was made under each plan.  If a Highly
Compensated Employee participates in two or more cash or deferral arrangements
that have different plan years, all cash or deferred arrangements ending with or
within the same calendar year shall be treated as a single arrangement.

 

In the event that this Plan satisfies the requirements of Sections 401(m),
401(a)(4) or 410(b) of the Code only if aggregated with one or more other plans,
or if one or more other plans satisfy the requirements of such sections of the
Code only if aggregated with this Plan, then this Section shall be applied by
determining the Contribution Percentage of employees as if all such plans were a
single plan.  For Plan Years beginning after December 31, 1989, plans may be
aggregated in order to satisfy Section 401(m) of the Code only if they have the
same Plan Year.

 

For purposes of determining the Contribution Percentage of a Participant who is
a 5% owner or one of the ten most highly–paid Highly Compensated Employees, the
Contribution Percentage amounts and Compensation of such Participant shall
include the Contribution Percentage amounts and Compensation for the Plan Year
of family members (as defined in Section 414(q)(6) of the Code). Family members,
with respect to Highly Compensated Employees, shall be disregarded as separate
Employees in determining the Contribution Percentage both for Participants who
are Non-Highly Compensated Employees and for Participants who are Highly
Compensated Employees.

 

For purposes of determining the Contribution Percentage test, Employee
Contributions are considered to have been made in the Plan Year in which
contributed to the trust.  Matching Contributions and Qualified Non-Elective
Contributions will be considered made for a Plan Year if made no later than the
end of the 12–month period beginning on the day after the close of the Plan
Year.

 

The Employer shall maintain records sufficient to demonstrate satisfaction of
the ACP test and the amount of Qualified Non-Elective Contributions or 100%
Vested Matching Contributions, or both, used in such test.

 

The determination and treatment of the Contribution Percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.

 

16.8         DISTRIBUTION OF EXCESS AGGREGATE CONTRIBUTIONS:  Notwithstanding
any other provision of this Plan.  Excess Aggregate Contributions, plus any
income and minus any loss allocable thereto, shall (if required) be distributed
on or before the 15th day of the third month following the end of the Plan Year
in which such contribution relates (without being subject to Section 16.11). but
in no event later than the last day of the Plan Year subsequent to the Plan Year
in which such contributions relate.  Such Excess Aggregate Contributions shall
be allocated to Participants who are

 

39

--------------------------------------------------------------------------------


 

subject to the family member aggregation rules of Section 414(g)(6) of the Code
in the manner prescribed by the regulations.  Prior to the distribution or
forfeiture of Excess Aggregate Contributions, Matching Contributions for which
the corresponding Salary Deferral Contribution has been returned pursuant to
Section 16.2, 16.3, or this Section, shall be treated as a forfeiture and used
to reduce the next Participating Employer Contribution.  Employee Contributions
which are considered Excess Aggregate Contributions shall be distributed by the
Trustee to the Parti­cipant.  Remaining nonvested Excess Aggregate Contributions
shall be treated as a forfeiture and used to reduce the next Participating
Employer Contribution.  Remaining Vested Excess Aggregate Contributions shall be
distributed to affected Highly Compensated Employees and Family Members.  The
income or loss allocable to Excess Aggregate Contributions for a Plan Year is
determined by multiplying the income or loss for the Plan Year which is
allocable to the portion of the Participant’s Account attributable to Matching
and Employee Contributions (and amounts treated as . Matching Contributions) by
a fraction.  The numerator of the fraction is the Participant’s Excess Aggregate
Contri­butions for the Plan Year.  The denominator is the portion of the
Participant’s Account attributable to Excess Aggregate Contributions (and
amounts treated as Matching Contributions) as of the end of the Plan Year
(without regard to any income or loss occurring during such Plan Year). Income
or loss from the end of the Plan Year to the date of distribution shall also be
distributed.  Such amount shall be determined by multiplying by 10% the amount
determined above by the number of whole calendar months between the end of the
Plan Year and the date of distribution, counting the month of distribution if
the distribution occurs after the 15th of such month.  Excess Aggregate
Contributions shall be treated as Annual Additions under the Plan.

 

Amounts distributable under this Section shall be made from the Participants
subaccount attributable to Employee Contributions, Non–100% Vested Matching
Contributions, or if considered under Section 16.6 for the Plan Year.  Qualified
Non-Elective, 100% Vested Matching or Salary Deferral Contributions, first from
any unmatched Employee Contributions, and then in proportion to such remaining
contributions for the Plan Year.

 

The determination of the Excess Aggregate Contributions shall be made after
first determining the excess Salary Deferral Contributions, and then determining
the Excess Contributions.

 

For purposes of Section 16.6.16.7, 16.8, and 16.9 the following definitions
shall apply:

 

(a)      “Average Contribution Percentage” or “ACP” shall mean the average
(expressed as a percentage and calculated separately far each Participant, and
effective the first Plan Year beginning in 1989, to the nearest 1/100 of 1%) of
the Contribution Percentages of the Participants in a group.

 

(b)      “Contribution Percentage” shall mean the ratio (expressed as a
percentage, and effective the first Plan Year beginning in 1989, to the nearest
1/100 of 1%) of the sum of the Employee Contributions and Non–100% Vested
Matching Contributions under the Plan on behalf of the Participant (whether or
not he was employed for the entire Plan Year) for the Plan Year to the
Participant’s Compensation far the Plan Year.  Such Contribution Percentage
amounts shall include forfeitures of Excess Aggregate Contributions or Matching
Contributions allocated to the Participant’s Account which shall be taken into
account in the year in which such forfeiture is allocated.

 

(c)      “Excess Aggregate Contributions” shall mean, with respect to any Plan
Year, the excess of:

 

(1)    The aggregate Employee Contributions.  Non–100% Vested Matching
Contributions, and amounts treated as Non–100% Vested Matching Contributions,
taken into account in computing the numerator of the Contribution Percentage of
each Highly Compensated Employee for such Plan Year, over

 

(2)    The maximum amount of such contributions permitted by the Average
Contribution Percentage test set forth in Section 16.6 for such Highly
Compensated Employee (determined by reducing contributions made on behalf of
Highly Compensated Employees in order of their Contribution Percentages
beginning with the highest of such percentages until the Average Contribution
Percentage test is set forth in Section 16.6 is satisfied).

 

For the purpose of Section 16.6, 16.7, and 16.8. Qualified Non-Elective
Contributions and 100% Vested Matching Contributions, provided such an election
is made in Exhibit 3, will be treated as Matching Contributions.  However, any
contributions considered under Section 16.3 may not be considered under Section
16.6. The Employer also may elect to use Salary Deferral Contributions in the
Contribution Percentage amounts so long as the ADP test is met before the
deferrals are used in the ACP test and continues to be met following the
exclusion of those deferrals that are used to meet the ACP test.

 

16.9        MULTIPLE USE DISCRIMINATION TEST:  Notwithstanding any other
provision of this Plan, effective the first Plan Year beginning in 1989, this
Plan shall comply with regulation 1.401(m)–2 of the Code.

 

For the purpose of the discrimination test set forth in this Section.  Salary
Deferral Contributions may only be used to satisfy the discrimination test set
forth to Section 16.6 to the extent necessary to meet the discrimination test
set forth in Section 16.6, and only if such remaining Salary Deferral
Contributions meet the discrimination test set forth in Section 16.3. This test
shall be performed after the return of contributions set forth in Section 16.2,
16.5, and 16.8.

 

If one or more Highly Compensated Employees participate in both a cash or
deferred arrangement and a plan subject to the ACP test maintained by the
Employer and the sum of the ADP and ACP of those Highly Compensated Employees
subject to either or both tests exceeds the Aggregate Limit, then the ACP of
those Highly Compensated Employees who also

 

40

--------------------------------------------------------------------------------


 

participate in a cash or deferred arrangement will be reduced (beginning with
such Highly Compensated Employee whose ACP is the highest) so that the limit is
not exceeded.  The amount by which each Highly Compensated Employee’s
Contribution Percentage amounts is reduced shall be treated as an Excess
Aggregate Contribution.  The ADP and ACP of the Highly Compensated Employees are
determined after any corrections required to meet the ADP and ACP tests. 
Multiple use does not occur if both the ADP and ACP of the Highly Compensated
Employees does not exceed 1.25 multiplied by the ADP and ACP of the Non-Highly
Compensated Employees.

 

16.10       DEFINITIONS:  For the purpose of this Article, and as otherwise
required under the terms of this Plan:

 

“Adjustment Factor” shall mean the cost of living factor prescribed by the
Secretary of the Treasury under Section 415(d) of the Code for years beginning
after December 31, 1987, as applied to such items and in such manner as the
Secretary shall provide.

 

“Aggregate Limit” shall mean the sum of (i) 125% of the greater of the ADP of
the Non-Highly Compensated Employees for the Plan Year or the ACP of Non-Highly
Compensated Employees under the Plan subject to Code Section 401(m) for the Plan
Year beginning with or within the Plan Year in the cash or deferred arrangement
and (ii) the lesser of 200% or two plus the lesser of such ADP or ACP.

 

“Family Member” shall mean an individual described in Section 414(q)(6)(B) of
the Code.

 

“Highly Compensated Employee” shall include highly compensated active employees
and highly compensated former employees.

 

A highly compensated active employee includes any Employee who performs service
for the Employer during the determination year and who, during the look–back
year: (i) received compensation from the Employer in excess of $75,000 (as
adjusted pursuant to Section 415(d) of the Code); (ii) received compensation
from the Employer in excess of $50.000 (as adjusted pursuant to Section 415(d)
of the Code) and was a member of the top–paid group for such year; or (iii) was
an officer of the Employer and received compensation during such year that is
greater than 50% of the dollar limitation in effect under Section 415(b)(1)(A)
of the Code.  The term highly compensated active employee also includes: (i)
employees who are both described in the preceding sentence if the term
“determination year” is substituted for the term “look–back year” and the
Employee is one of the 100 employees who received the most compensation from the
Employer during the determination year; and (ii) employees who are 5% owners at
any time during the look–back year or determination year.

 

If no officer has satisfied the compensation requirement of (iii) above during
either a determination year or look–back year, the highest paid officer for such
year shall be treated as a Highly Compensated Employee.

 

For this purpose, the determination year shall be the Plan Year.  The look–back
year shall be the 12–month period immediately preceding the determination year.

 

A highly compensated former employee includes any Employee who separated from
service (or was deemed to have separated) prior to the determination year,
performs no service for the Employer during the determination year, and was a
highly compensated active employee for either the separation year or any
determination year ending on or after the employee’s 55th birthday.

 

If an Employee is, during a determination year or look–back year, a family
member of either a 5% owner who is an active or former employee or a highly
compensated employee who is one of the 10 most highly compensated employees
ranked on the basis of compensation paid by the Employer during such year, then
the family meter and the 5% owner or top–ten highly compensated employee shall
be aggregated.  In such case, the family member and 5% owner or top–ten highly
compensated employee shall be treated as a single employee receiving
compensation and plan contributions or benefits equal to the sum of such
compensation and contributions or benefits of the family member and 5% owner or
top–ten highly compensated employee.  For purposes of this Section, family
member includes the spouse, lineal ascendants and descendants of the employee or
former employee and the spouses of such lineal ascendants and descendants.

 

The determination of who is a highly compensated employee, including the
determinations of the number and identity of employees in the top–paid group,
the top 100 employees, the number of employees treated as officers and the
compensation that is considered, will be made in accordance with Section 414(g)
of the Code and the regulations thereunder.

 

“Non-Highly Compensated Employee” shall mean an Employee of the Employer who is
neither a Highly Compensated Employee nor a Family Meter.

 

16.11       EXCISE TAX:  The Employer shall be liable for a 10% excise tax which
is imposed on any Excess Contributions or Excess Aggregate Contribution which is
part of the Plan for a Plan Year ending in a taxable year of the Employer.  No
tax shall be imposed under this Section if the Excess Contribution and the
Excess Aggregate Contribution is distributed, or if permitted by the Plan,
forfeited, within two and one–half months of the following Plan Year.

 

41

--------------------------------------------------------------------------------


 

ARTICLE XVII – MISCELLANEOUS

 

17.1         EMPLOYMENT RIGHTS:  No provision of this Plan shall be deemed to
give any Employee the right to be retained in the service of his Employer or to
interfere with the right of the Employer to discharge an Employee at any time.

 

17.2         NOTICES:  Whenever provision is made in the Plan that a Participant
may exercise any option or election or designate any Beneficiary, the action of
such Participant shall be evidenced by a written notice signed by the
Participant and delivered to the Plan Administrator in person or by mail.  If a
form is furnished by the Plan Administrator for such purpose, a Participant
shall give written notice of his exercise of any option or election or of his
designation of any Beneficiary on the form provided for such purpose.  Written
notice shall not be effective until received by the Plan Administrator.

 

17.3         OWNER-EMPLOYEE PROVISIONS:  If this Plan provides contributions or
benefits for one or more Owner-Employees who control both the business for which
this Plan is established and one or more other trades or businesses, this Plan
and the plan established for other trades or businesses must, when looked at as
a single plan, satisfy Code Sections 401(a) and (d) for the employees of this
and all other trades or businesses.

 

If the Plan provides contributions or benefits for one or more Owner-Employees
who control one or more other trades or businesses, the employees of the other
trades or businesses must be included in a plan which satisfies Code Sections
401(a) and (d) and which provides contributions and benefits not less favorable
than provided for Owner-Employees under this Plan.

 

If a Participant is covered as an Owner-Employee under the plans of two or more
trades or businesses which are not con­trolled and the Participant controls a
trade or business, then the contributions or benefits of the employees under the
plan of the trades or businesses which are controlled mist be as favorable as
those provided for him under the most favorable plan of the trade or business
which is not controlled.

 

For purposes of the preceding paragraphs, an Owner-Employee, or two or more
Owner-Employees, will be considered to control a trade or business if the
Owner-Employee, or two or more Owner-Employees together:

 

(a)      own the entire interest in an unincorporated trade or business, or

 

(b)      in the case of a partnership, own more than 50% of either the capital
interest or the profits interest in the partnership.

 

For purposes of the preceding sentence, an Owner-Employee, or two or more
Owner-Employees shall be treated as owning any interest in a partnership which
is owned, directly or indirectly, by a partnership which such Owner-Employee, or
such two or more Owner-Employees, are considered to control within the meaning
of the preceding sentence.

 

17.4       SPENDTHRIFT PROVISION:  All benefits payable under the Plan shall be
exempt from the claims of, and shall not be subject to attachment, garnishment
or other legal process by any creditor of such Participant, his Beneficiary, or
his spouse, and shall not be subject to alienation, assignment, pledge or
encumbrance, either voluntarily or involuntarily by any such person.

 

The preceding sentence shall also apply to the creation, assignment, or
recognition of a right to any benefit payable with respect to a Participant
pursuant to any Domestic Relations Order, unless such order is determined,
pursuant to procedures set forth in Article XVI, to be a qualified domestic
relations order, as defined in Section 414(p) of the Code, or any domestic
relations order entered before January 1, 1985.

 

17.5       COMPETENCY:  If any person due a benefit hereunder is, in the
judgement of the Plan Administrator, incapable of personally receiving or
receipting for any payment due hereunder, payment may be made to the guardian or
legal representative of such person, or to such other person or institution,
who, in the opinion of the Plan Administrator is then maintaining or has custody
of such person.  Such payment shall constitute a full discharge of the liability
of the Plan with respect to such person.

 

17.6        MISSING PERSONS:  Notwithstanding any provision in this Plan and
Trust to the contrary, if the Plan Administrator is unable to locate any former
Participant or Beneficiary who is entitled to benefits under this Plan within
three years of the date he first becomes entitled to a distribution from the
Trust, any amounts being held on his behalf shall be forfeited and used to
reduce the Participating Employer’s current or next succeeding contribution. 
The Plan Administrator shall proceed with due diligence in attempting to locate
any former Participant or Beneficiary.  No forfeiture shall occur until the Plan
Administrator has mailed the former Participant or Beneficiary a notice
ad­vising him of his benefits and the provisions of this Section to his last
known address, via U.S. Mail Postage prepaid, return receipt requested.  If the
former Participant or Beneficiary is located subsequent to such forfeiture, the
Participating Employer shall reinstate the forfeited amount to the former
Participant’s or Beneficiary’s Account, and shall distribute the value of the
Account to him in accordance with the Plan.

 

17.7        CONTROLLED GROUPS AND AFFILIATED SERVICE GROUPS:  Except as provided
in Article VII, all employees of all corporations which are members of a
controlled group of corporations (as defined in Code Section 414(b)) and all
employees of all trades or businesses (whether or not incorporated) which are
under common control (as defined in Code Section 414(c)) will be treated as
employed by a single employer.  All employees of all members of an affiliated
service group (as defined in Code Section 414(m)) will he treated as employed by
a single employer.

 

42

--------------------------------------------------------------------------------


 

17.8          LEASED EMPLOYEES:  Any leased employee shall be treated as an
employee of the recipient employer, however, contributions or benefits provided
by the leasing organization which are attributable to services performed for the
recipient employer shall be treated as provided by the recipient employer.  The
preceding sentence shall not apply to any leased employee if such employees do
not constitute more than 20% of the recipient employer’s workforce, and all
employees of the leasing organization other than those employees who perform
substantially all these services for the leasing organization or earn under
$1,000 during the Plan Year and 3 Prior Plan Years are covered by a money
purchase pension plan providing: (a) a nonintegrated employer contribution rate
of at least 10% of compensation allocated to such Employee regardless of the
number of hours worked, (b) immediate participation, and (c) full and immediate
vesting.  For purposes of this paragraph, the term “leased employee” means any
person (other than an Employee of the recipient) who pursuant to an agreement
between the recipient and any other person (“leasing organization”) has
performed services for the recipient (or for the employer and related persons
determined in accordance with Code Section 414(n)(6)) on a substantially full
time basis for a period of at least one year and such services are of a type
historically performed by employees in the business field of the recipient
employer.

 

17.9          CONSTRUCTION:  The Plan and Trust has been established with the
intent that it shall be a qualified plan under Code Sections 401(a) and 401(k)
and the Trust tax-exempt under Code Section 501(a). All terms and provisions
contained herein shall be interpreted, wherever possible, so as to be in
compliance with the requirements for such qualification and exemption.

 

In case any provisions of the Plan and Trust are determined to be illegal or
invalid for any reason, such determination shall not affect the remaining
provisions of the Plan and Trust, and the Plan and Trust will be construed and
enforced as if said illegal or invalid provision had never been included herein.

 

17.10        GOVERNING LAW:  This Plan and Trust shall be construed,
administered, and enforced according to the laws of the State of the Employer’s
principal place of business, except to the extent superseded by Federal Law.

 

17.11        FAILURE OF QUALIFICATION:  If the Employer’s Plan fails to attain
or retain qualification, such Plan will no longer participate in the prototype
plan and will be considered an individually designed plan.

 

17.12        GENDER AND NUMBER:  The masculine gender shall Include the feminine
and the singular shall include the plural.

 

17.13        EFFECTIVE DATE:  No provision of the Tax Reform Act of 1986, shall
have an effective date prior to its statutory effective date.  No provision of
this Plan shall apply to a governmental Employer if not applicable by law to
such employer.

 

17.14        PLAN–TO–PLAN TRANSFERS:  The Trustee(s) of this Plan may receive
from or transfer to another plan any or all assets of a Participant.

 

17.15        ADDITIONAL PARTICIPATION REQUIREMENT:  The Participating Employer’s
Plan established herein must benefit the lesser of 50 Employees of the Employer,
or 40% or more of all Employees of the Employer.  Such a determination shall be
made in accordance with the requirements of Code Section 401(a)(26) and the
regulations thereunder.

 

43

--------------------------------------------------------------------------------

